Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 1 of 170 Page ID #:2364

                                                                             1

   1                      UNITED STATES DISTRICT COURT

   2                    CENTRAL DISTRICT OF CALIFORNIA

   3                               WESTERN DIVISION

   4        THE HON. JUDGE ANDRÉ BIROTTE JR., JUDGE PRESIDING

   5

   6   THUNDER STUDIOS, INC.;             )
       RODRIC DAVID,                      )
   7                                      )
                         PlaintiffS,      )
   8                                      )
               vs.                        ) NO. 17-CV-00871-AB
   9                                      )
       CHARIF KAZAL; TONY KAZAL;          )
  10   ADAM KAZAL; AND DOES 1 to 100,     )
       INCLUSIVE,                         )
  11                                      )
                         Defendants.      )
  12   ___________________________________)

  13

  14

  15

  16                              JURY TRIAL - DAY 3

  17                         (8:49 a.m. to 12:31 p.m.)

  18                         Los Angeles, California

  19                         Monday, December 10, 2018

  20

  21

  22

  23                LISA M. GONZALEZ, CSR No. 5920, CCRR
                          U.S. District Courthouse
  24                  350 West 1st Street - Suite 4455
                        Los Angeles, California 90012
  25                             213.894.2979
                             www.lisamariecsr.com
                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 2 of 170 Page ID #:2365

                                                                             2

   1   APPEARANCES:

   2

   3   FOR THE PLAINTIFF:         LAW OFFICES OF SETH W. WIENER
                                  BY: SETH W. WIENER, ESQ.
   4                              609 Karina Court
                                  San Ramon, California 94582
   5                              (925) 487-5607

   6                              SYVERSON, LESOWITZ AND GEBELIN LLP
                                  BY: STEVEN THOMAS GEBELIN, ESQ.
   7                              8383 Wilshire Boulevard Suite 520
                                  Beverly Hills, CA 90211
   8                              (310) 341-3072

   9
       FOR THE DEFENDANT:         THE TAYLOR LAW FIRM
  10                              BY: BENJAMIN TAYLOR, ESQ.
                                       DIANE D. BANI-ESRAILI
  11                              1880 Century Park East
                                  Suite 714
  12                              Los Angeles, California 90067
                                  (310) 201-7600
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 3 of 170 Page ID #:2366

                                                                                3

   1                                  I N D E X

   2

   3   PROCEEDINGS:

   4   50(A) Motion                                                  Page 113

   5

   6

   7   PLAINTIFFS'                                               VOIR
       WITNESS                     DIRECT CROSS REDIRECT RECROSS DIRE VOL
   8
       MICHAEL HAMMOND               20       29
   9

  10

  11

  12   DEFENDANTS'                                               VOIR
       WITNESS                     DIRECT CROSS REDIRECT RECROSS DIRE VOL
  13
       CHARIF KAZAL                  34       81    109        110
  14

  15

  16

  17                              Index of Exhibits

  18   Exhibits                                                Received

  19   43               Printout                                     75

  20   39               Reprint of an Article                       106

  21

  22

  23

  24

  25

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 4 of 170 Page ID #:2367

                                                                                   4

   1        Los Angeles, California; Monday, December 10, 2018;

   2                                  8:49 a.m.

   3                                    -o0o-

   4               THE CLERK:      Calling civil case 17-871, Thunder

   5   Studios, Inc., versus Charif Kazal, et al.

   6               Jury Trial Day 3.

   7               Counsel, please state your appearance.

   8               MR. WIENER:      Good morning, Your Honor.

   9   Seth Wiener for plaintiffs, Thunder Studios, Inc., and

  10   Rodric David.

  11               MR. GEBELIN:      Good morning, Your Honor.

  12   Steven Gebelin also for plaintiffs.

  13               MR. TAYLOR:      Good morning, Your Honor.

  14   Benjamin Taylor on behalf of defendants Charif Kazal, Tony

  15   Kazal and Adam Kazal.

  16               MS. BANI-ESRAILI:      Good morning, Your Honor.

  17   Diane Bani-Esraili for the defendant.

  18               THE COURT:      Good morning to you all.         I understand

  19   there are some issues that we need to discuss this morning.

  20               Mr. Taylor?

  21               MR. TAYLOR:      Yes, just briefly, Your Honor.

  22               As the Court will recall, when Mr. David was on

  23   the stand, I asked him during his cross-examination about a

  24   lawsuit involving Mr. Martel.          And we had a sidebar and

  25   Your Honor addressed that with us.          I do have a transcript

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 5 of 170 Page ID #:2368

                                                                              5

   1   of the hearing from that case where the verdict was read

   2   into the record, so I don't know if Your Honor wants to take

   3   a look at that.

   4               THE COURT:      Can I take a look -- I assume you have

   5   copies for opposing counsel or --

   6               MR. TAYLOR:      I have three copies, yeah.

   7               THE COURT:      Give one to opposing counsel and let

   8   me take a look at it as well.

   9               MR. TAYLOR:      The part I'm referring to starts on

  10   page four, line 11 on page 4.

  11               THE COURT:      Mr. Taylor, can you refresh my

  12   recollection?

  13               What was the nature -- to the extent you know,

  14   what was the nature of this litigation?

  15               MR. TAYLOR:      Mr. Martel, as Mr. David testified,

  16   was vice president of Thunder TV at Thunder Studios, and

  17   there were certain -- my understanding -- of course, I

  18   wasn't involved in the case, but my understanding is that

  19   there were certain representations made by Thunder Studios,

  20   particularly by Mr. David, in respect to Mr. Martel's

  21   relationship with Thunder Studios.          And it was a short-lived

  22   relationship apparently, and litigation resulted arising out

  23   of, I guess, false promises that were made and contracts

  24   that were not performed.        And there was a claim -- I believe

  25   it's addressed on page 5 -- for conversion of Mr. -- page 5

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 6 of 170 Page ID #:2369

                                                                                  6

   1   and 6 of Mr. Martel's property.

   2                Mr. Gebelin was counsel for Thunder Studios and

   3   Mr. David in that case, so he can probably shed more light,

   4   but that's my understanding of the general nature.

   5                Obviously, as you read through the transcript,

   6   there are employment-related claims and things that are not

   7   pertinent for our purposes, but with respect to fraud,

   8   misrepresentation and conversion, I think -- that's what I'm

   9   focusing our attention on.

  10                THE COURT:      Mr. Gebelin, you're standing up, so

  11   I'm assuming you have something you wish to say in response?

  12   And at least according to Mr. Taylor, you were there, so you

  13   might have some more insight as it relates to this matter.

  14                MR. GEBELIN:      I was there, Your Honor.       Counsel of

  15   record for Thunder Studios in the matter that we're talking

  16   about.

  17                First, this is a jury verdict.          I point out,

  18   there's an internal inconsistency in the verdict regarding

  19   fraud.   The answer to Question 9 whether or not there was a

  20   false representation of fact is "Yes."             But then in response

  21   to Question 13 on page 5 at line 11:           Did Thunder Studios or

  22   Rodric David intend to perform the promise when they made

  23   it?   Yes.    So there's an internal inconsistency in this

  24   verdict that hasn't been able to be tested yet based on the

  25   status of the case.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 7 of 170 Page ID #:2370

                                                                               7

   1               THE COURT:      Remind me again.      The status, it's up

   2   on appeal, or are we in post-trial motions as it relates to

   3   the case?

   4               MR. GEBELIN:      The status of the case is it's in

   5   between phase one and phase two still.            There's no final

   6   judgment.    There are no post-trial motions yet because we're

   7   still waiting for a final verdict on phase two.

   8               THE COURT:      From the judge?

   9               MR. GEBELIN:      From a jury.    There has to be a

  10   second jury trial --

  11               THE COURT:      You haven't had that trial yet?

  12               MR. GEBELIN:      The second phase of the jury trial

  13   has not happened yet.        So there is not a complete verdict.

  14   The case is not complete.        There has not even been a chance

  15   to file post-trial motions because the trial has been

  16   basically on hiatus for over a year now at this -- almost a

  17   year now at this point.

  18               THE COURT:      And perhaps as an aside, in state

  19   court, the gap between a verdict and phase two can last up

  20   to a year?

  21               MR. GEBELIN:      This is an unusual instance for

  22   certain.    Our lead trial judge passed away two months after

  23   the original jury verdict, actually less than two months.

  24   Following that, we've had an attempt at another punitive

  25   damages trial in this past June that was declared a mistrial

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 8 of 170 Page ID #:2371

                                                                                  8

   1   about halfway through that trial.

   2               THE COURT:      What was the basis for that?        I'm

   3   sorry.   Maybe this is apropos.         It seems like there's a lot

   4   of bad luck going around here.

   5               MR. GEBELIN:      Again another instance of bad luck,

   6   Your Honor.    The initial jury estimate for that case was

   7   three or four days.        After about three days of trial, the

   8   parties and the judge realized that we were not going to

   9   conclude nearly close to on time, and we polled the jury and

  10   realized we would probably lose more jury members than we

  11   needed by the time we concluded.          So the judge, rather than

  12   having us try to squeeze things in, went ahead and declared

  13   a mistrial at that point.

  14               THE COURT:      And who was the judge?

  15               MR. GEBELIN:      I'm sorry, Your Honor.         That name's

  16   escaping me at the moment.        It's in Long Beach at the state

  17   court.

  18               THE COURT:      Do you have any other date set for the

  19   trial?

  20               MR. GEBELIN:      There's not another date set yet for

  21   phase two trial.

  22               THE COURT:      Mr. Taylor, look, I still have some

  23   heartburn about this because based on what Mr. Gebelin is

  24   representing, there's no judgment.          I mean, a jury has made

  25   a decision, but the trial's not over.             Obviously, it's hard

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 9 of 170 Page ID #:2372

                                                                                9

   1   for me to be articulate.        I mean, the trial's not over and

   2   you're asking the jury -- you want to inquire of

   3   Mr. David -- I guess the question is:             Is it a fact that a

   4   jury has found X, Y, and Z, that you've made

   5   misrepresentations to someone else?          I'm not sure I can do

   6   that when no -- a final judgment has not been entered in the

   7   case.

   8               What's your response?        I may be missing something.

   9               MR. TAYLOR:      It's true, Your Honor, that there's a

  10   phase two so there's not a final judgment entered, but phase

  11   two is punitive damages which arise from the fraud and the

  12   conversion.    If there had been a final judgment entered on

  13   this verdict, counsel would say:          Well, Your Honor, we're

  14   going to appeal or, Your Honor, there's still a post-trial

  15   motion --

  16               THE COURT:      True.   And he could say that, but I

  17   would say there's a final judgment.          To me, that is my point

  18   is that there's no judgment in the case.             In some respects,

  19   the case has bad luck, generally, but now bad luck, I guess,

  20   transfers over here because I don't have a judgment.

  21               And you're right, plenty of lawyers have said:

  22   Oh, it's pending appeal, but at least there's a judgment

  23   that has been entered in the case and the judgment is based

  24   on the verdict.       Right now we don't have a judgment being

  25   entered.    I'm not aware of any case law that suggests that I

                      Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 10 of 170 Page ID #:2373

                                                                                10

    1   can introduce something that has not been finaled by the

    2   Court.   It's no different in my criminal cases or other

    3   cases where we've got a judgment.          That's been the finding.

    4              And until and unless there's a different finding,

    5   that's the rule -- that's the state of the law as it relates

    6   to the state of the case.        So it seems, to me, absent a

    7   judgment, I don't believe you can inquire as it relates to

    8   that.

    9              MR. TAYLOR:       Well, I would just say, Your Honor, I

   10   don't know that Rule 608 includes or has been interpreted to

   11   include such a requirement, but I certainly understand what

   12   the Court is saying.

   13              On the flip side, it would seem that if a jury

   14   heard all the evidence and conducted a trial and found that

   15   there was a misrepresentation and that there was conversion,

   16   that certainly is at least some suggestion of character for

   17   untruthfullness under 608.

   18              THE COURT:       All right.    Mr. Gebelin, anything

   19   further you wish to add?

   20              MR. GEBELIN:       Just one entire point.         Another sort

   21   of inconsistency and why it's not necessarily probative and

   22   probably it's much more prejudicial in this case.              The

   23   jury's verdict seems to indicate there's conversion but also

   24   indicates there's no damages arising from the conversion in

   25   this case.   That's the response to Question Number 28 on

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 11 of 170 Page ID #:2374

                                                                            11

    1   page 8, line 5.

    2              THE COURT:       Again, I appeciate -- you're parsing

    3   through the verdict.        To me, that's less of an issue, quite

    4   frankly.   More of the issue is the fact that a judgment has

    5   not been entered.      And, then, as a related aside to the

    6   Court, at least am I to assume that Thunder Studios and

    7   Rodric David are one in the same throughout this trial

    8   because I thought -- of interest to me as a third party not

    9   knowing anything about the case, it says:            Did Thunder

   10   Studios and/or Rodric David make false representations of

   11   fact or promise Martel Systems and/or Kerry Martel.

   12              To me, that suggests a number of possible

   13   combinations.    The jury might have found that Thunder

   14   Studios made some sort of false representation separate from

   15   Mr. David or Mr. David made the false representation and it

   16   was made to either Martel Broadcast Systems on the one hand

   17   and/or Kerry Martel.

   18              Should I assume that Thunder Studios and

   19   Rodric David were one in the same for purposes of this

   20   trial, the preceding trial?

   21              MR. GEBELIN:       Not for purposes of the trial, but

   22   the statements that were offered at issue came directly from

   23   Mr. David.

   24              So the statements at issue came from Mr. David,

   25   not some other person at Thunder Studios.            So for the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 12 of 170 Page ID #:2375

                                                                              12

    1   purpose of the verdict form, that was a simplification that

    2   was made.

    3               THE COURT:      Okay.   Thank you.

    4               Again, the ruling still stands as it relates to

    5   that.   Others may disagree, but I'm concerned about allowing

    6   questioning as it relates to a verdict that has not been

    7   entered into the record in a pending trial.            So based on

    8   that, I'm going to deny the request to inquire of the

    9   witness as it relates to that.          I'll make sure our courtroom

   10   deputy hands the transcript back to you.

   11               Anything further we need to discuss, Mr. Taylor?

   12               MR. TAYLOR:      Yeah, just one other point,

   13   Your Honor.

   14               My understanding is that the plaintiff wishes to

   15   call Mr. Hammond, who, I guess, has flown in from Australia.

   16   And, I guess, my concern is that we're talking about a

   17   witness who obviously doesn't live here and wasn't here.

   18   And I'm concerned about cumulative testimony and testimony

   19   from a witness who doesn't have personal knowledge and

   20   consuming the Court's time today with -- and our time

   21   with --

   22               THE COURT:      You're concerned about consuming the

   23   Court's time at 9:20, when the jury's supposed to be here?

   24               MR. TAYLOR:      Well, our time as well.         I know

   25   Your Honor wants to get the case going today.            So I guess

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 13 of 170 Page ID #:2376

                                                                            13

    1   the question is:      Is there any way we can sort of focus his

    2   testimony on whatever is new because we've heard -- I think

    3   we've heard about what the elements are --

    4              THE COURT:       I appreciate you trying to help the

    5   Court.

    6              Let me ask, Mr. Wiener, what's the proffer as it

    7   relates to the testimony of Mr. Hammond?

    8              MR. WIENER:       The areas that will be addressed by

    9   Mr. Hammond are, first of all, that the articles in the

   10   Sydney Morning Herald are reliable sources.

   11              I should preface this by saying that Mr. Hammond's

   12   testimony is estimated to be at 20 minutes to 30 minutes, at

   13   most.

   14              Mr. Hammond also attended the ICAC hearing and was

   15   threatened by Charif Kazal and will testify about that.

   16              THE COURT:       Threatened about what?

   17              MR. WIENER:       For giving testimony -- for

   18   accompanying Mr. David to the hearing.

   19              THE COURT:       And who is Mr. Hammond?

   20              MR. WIENER:       Mr. Hammond is an Australian citizen,

   21   a friend of Mr. David and was another person who was

   22   essentially victimized in this harassment campaign.

   23              THE COURT:       Hold on one second.      Just so I'm

   24   clear.   Mr. Hammond is not a party to this case; correct?

   25              MR. WIENER:       Correct.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 14 of 170 Page ID #:2377

                                                                               14

    1               THE COURT:      He's going to testify -- did he

    2   observe some of the things that occurred with Mr. David

    3   or --

    4               MR. WIENER:      Yeah, he attended the ICAC hearing.

    5   He also removed --

    6               THE COURT:      Let me stop you there.      I want to make

    7   sure I'm following you.        He attended the ICAC hearing.

    8               What happened to Mr. David at the ICAC hearing, if

    9   anything?

   10               MR. WIENER:      Mr. David also presented witness

   11   testimony and, resultingly, Mr. Hammond was threatened by

   12   Charif Kazal for providing support for Mr. David.

   13               THE COURT:      And so how is that relevant to this

   14   case where Mr. David has gone on at length indicating all

   15   the issues, his fear, the newspaper articles -- I'm sorry,

   16   the website, the spraying of all the documents in his

   17   neighborhood, how is Mr. Hammond's testimony relevant to

   18   that?

   19               MR. WIENER:      Mr. Hammond will also testify that he

   20   personally observed the Australian posters and bands, and

   21   what he observed.      Also that he removed them.        That

   22   testimony will lend itself to the cost of this campaign

   23   which is a relevant issue.

   24               THE COURT:      How is it relevant?      He can testify:

   25   "I live in Australia.        I woke up one morning, I saw all this

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 15 of 170 Page ID #:2378

                                                                               15

    1   stuff sprayed around the neighborhood" to corroborate what

    2   Mr. David said.       Okay?

    3               And what else is he going to say?

    4               MR. WIENER:       He'll corroborate that testimony.      He

    5   will also testify about the emotional impact of the

    6   Australian campaign on Mr. David, which is a substantial

    7   issue in this case.

    8               THE COURT:      In what sense?    Walk me through that.

    9   I have some concerns about some of the things you've said.

   10   I don't see how threats against Mr. Hammond are relevant to

   11   this case, and to the extent they are, I worry that it's

   12   more prejudicial than probative.          This case is about

   13   Mr. David and his issues with Mr. Kazal.            Bringing in

   14   another witness to say, "I was also threatened," I think is

   15   more prejudicial than probative.

   16               MR. WIENER:       He was threatened for offering

   17   support to Mr. David.         It goes to the defendants' modus

   18   operandi.

   19               THE COURT:      Respectfully, I disagree.        So he's not

   20   going to be allowed to testify as it relates to any threats

   21   that Mr. Kazal allegedly, or one of the Kazals, allegedly

   22   made against Mr. Hammond.        If he wants to testify, "I came,

   23   and I saw all this stuff there," all this stuff in

   24   Australia, that's one thing.

   25               If he wants to say, "I saw the impact that it had

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 16 of 170 Page ID #:2379

                                                                              16

    1   on Mr. David," I don't know what that would entail, but

    2   that's another thing.

    3              But if he's going to get up and say, "The Kazals

    4   threatened me," I think that's more prejudicial than

    5   probative.   This case isn't about what the Kazals did to

    6   other people, it's what they did to Mr. David.

    7              MR. WIENER:       I respectfully disagree, Your Honor.

    8   It does involve their attempts to threaten Mr. David by

    9   going after his loved ones, friends, his employees but --

   10              THE COURT:       Wait.   Where does Mr. Hammond fit into

   11   this?   I mean, it's one thing if -- we had Mr. Kolesa, if he

   12   came and said, "I went to work and these people were

   13   bothering me," et cetera, that's one thing.            What's the

   14   connection between Mr. Hammond and Mr. David and this ICAC

   15   hearing?   What does Mr. Hammond do?         What's his relationship

   16   to Mr. David as it relates to work or otherwise?

   17              MR. WIENER:       Mr. Hammond is a long-time friend of

   18   Mr. David for about 15 years before the ICAC -- attends the

   19   ICAC hearing with Mr. David to show support, and then is

   20   threatened by Mr. Kazal during the course of the hearing.

   21              THE COURT:       Tell me more about this alleged

   22   threat.

   23              MR. GEBELIN:       Sure.    Mr. Kazal ushers Mr. Hammond

   24   into a separate room and tells him that Mr. Kazal's

   25   informants have told him that Mr. Hammond is all part of a

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 17 of 170 Page ID #:2380

                                                                                   17

    1   conspiracy against Mr. Kazal.          And Mr. Kazal also obstructs

    2   Mr. Hammond from leaving this room.

    3              Mr. Hammond then testifies about this event to the

    4   ICAC hearing which proceeds to make findings adverse to

    5   Mr. Kazal.

    6              THE COURT:       Findings adverse to Mr. Kazal about

    7   his interactions with Mr. Hammond?

    8              MR. WIENER:       Mr. Hammond can testify what

    9   statements the ICAC made about that, but the specific

   10   findings against Mr. Kazal did not relate to that.

   11              THE COURT:       Did not relate to Mr. Hammond;

   12   correct?

   13              MR. WIENER:       Correct.

   14              THE COURT:       I'm sorry, Counsel.      I mean, we're

   15   just going to have to agree to disagree.            We're getting far

   16   afield here.    This is far more prejudicial than probative.

   17   If he's going to testify about what he saw with the flyers

   18   all around the neighborhood, that's one thing.               If he wants

   19   to testify as to what he observed as to the impact,

   20   emotional impact on Mr. David, that's another thing.

   21              Again, I draw a distinction between someone like

   22   Mr. Hammond and Mr. Kolesa who's at work and he sees

   23   protestors.    I'm making some of this up.          Let's say he saw

   24   people climbing over the fence of Thunder Studios and

   25   causing a ruckus, that's one thing, but it sounds like

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 18 of 170 Page ID #:2381

                                                                                18

    1   Mr. Hammond, he went there to show emotional support and in

    2   the course of the hearing he says that Mr. Kazal pulled him

    3   to the side and said, "You're part of this conspiracy, too,"

    4   and wouldn't let him out of the room.             But, obviously, at

    5   some point, he got out of the room.          And then it sort of

    6   ends from there.

    7              Is there some sort of campaign against the

    8   Hammonds after that fact that somehow says because you

    9   showed up at ICAC, I'm going to now start papering your

   10   neighborhood or have cars driven around your neighborhood or

   11   something along that line?

   12              MR. WIENER:       The only further campaign would be is

   13   Mr. Hammond is involved in the media and works for a

   14   subsidiary of Fairfax Media which publishes the Sydney

   15   Morning Herald which Mr. Kazal has blasted in his online

   16   posts, but I would understand if the Court believes that's

   17   too tangential.

   18              THE COURT:       Yeah, you read my mind.      Again,

   19   Mr. Hammond can testify as to his relationship with

   20   Mr. David, what he observed as it relates to the flyers.               To

   21   the extent he has any observations about the emotional toll

   22   it took on Mr. David, he can testify to those things, but

   23   I'm not going to allow him to testify to any alleged threats

   24   that he suffered in some room in an ICAC hearing.

   25              All right.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 19 of 170 Page ID #:2382

                                                                              19

    1              MR. WIENER:       Understood, Your Honor.

    2              THE COURT:       Anything further?

    3              MR. WIENER:       No, Your Honor.

    4              THE COURT:       Mr. Taylor?

    5              MR. TAYLOR:       I'm not sure how a witness in

    6   Australia would have personal knowledge of the emotional

    7   toll, and it's cumulative because they've already testified

    8   to it, but I understand if the Court --

    9              THE COURT:       Your objection is noted, but that's

   10   the ruling of the Court.

   11              So we're going to bring in the jury.

   12              (Pause in the proceedings.)

   13              (Jury in.)

   14              THE COURT:       All right.    Well, good morning.   I

   15   hope you all had a wonderful weekend.

   16              We are ready to resume trial.

   17              So with that, Mr. Wiener, you may call your next

   18   witness.

   19              MR. WIENER:       Thank you, Your Honor.      We'll call

   20   Michael Hammond, who is waiting in the hallway.

   21              THE COURT:       All right.

   22              THE CLERK:       Please raise your right hand.

   23              MICHAEL HAMMOND, PLAINTIFFS' WITNESS, SWORN

   24              THE CLERK:       Thank you.    Please be seated.

   25              Please state and spell your name for the record.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 20 of 170 Page ID #:2383

                                                                            20

    1               THE WITNESS:      Michael Hammond, H-a-m-m-o-n-d.

    2               THE COURT:      All right.    You may proceed.

    3

    4                              DIRECT EXAMINATION

    5   BY MR. WIENER:

    6   Q    Good morning, Mr. Hammond.

    7               Can you state your occupation.

    8   A    I'm a broadcaster.

    9   Q    Where do you reside?

   10   A    Sydney, Australia.

   11   Q    How do you know the David family?

   12   A    Our eldest children were born on the same day, so we

   13   became friends through the birth of our -- start of our

   14   families.

   15   Q    And how long have you known the David family?

   16   A    Since 2003.

   17   Q    And have you remained close to them during that time?

   18   A    Yes, we have.

   19   Q    What's the reputation of the David family in Australia?

   20   A    They're a family of very well-known business people.

   21   Rodric's father has been very well known as a titan of

   22   business in Australia.

   23   Q    Are you familiar with the Kazal family?

   24   A    I am.

   25   Q    Are you aware of any articles published in the Sydney

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 21 of 170 Page ID #:2384

                                                                            21

    1   Morning Herald concerning the Kazals?

    2   A    Numerous articles, yes.

    3   Q    Do you consider the Sydney Morning Herald a trusted

    4   newspaper?

    5   A    Absolutely.      It's -- it's an instrument of record.

    6   It's been published continuously since the 1830s in Sydney.

    7   Q    Do you know who publishes the Sydney Morning Herald?

    8   A    It's Fairfax Media is the name of the publication.

    9   Q    Is Fairfax Media a publically held company?

   10   A    Yes, it is.

   11   Q    Do you know if Mr. David has any ownership interest in

   12   Fairfax Media?

   13   A    Not that I'm aware of, no.

   14   Q    Do you know if he has any influence over what's

   15   published in the Sydney Morning Herald?

   16   A    No, I would say no.

   17   Q    Did you become aware of any stalking conduct that was

   18   being committed against the David family?

   19              MR. TAYLOR:       Objection, Your Honor.

   20   Argumentative.

   21              THE COURT:       As phrased.    Sustained.    Please

   22   rephrase it.

   23   BY MR. WIENER:

   24   Q    Did any -- did you learn if any of the David family was

   25   being followed?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 22 of 170 Page ID #:2385

                                                                               22

    1               MR. TAYLOR:      Lacks foundation.

    2               THE COURT:      If he knows, he may answer.

    3               THE WITNESS:      Oh, yes, yes, I am.      I'm aware.

    4   BY MR. WIENER:

    5   Q    How did you become aware of that?

    6   A    It commenced as soon as Rodric and his family returned

    7   to live in Sydney from the UAE.          There was an incident where

    8   Rodric was followed through the streets of the central

    9   business district of Sydney by a number of the Kazal family,

   10   being harassed and cajoled as he was walking from a

   11   restaurant home, and Rodric told me about it immediately the

   12   day it happened.

   13               MR. TAYLOR:      Your Honor, move to strike.     Hearsay

   14   and lacks personal knowledge.

   15               THE COURT:      It is hearsay, Counsel.      Sustained and

   16   stricken.

   17   BY MR. WIENER:

   18   Q    All right.       Did you become aware that the David family

   19   moved to California?

   20   A    Yes.

   21   Q    Do you know why they moved?

   22   A    Because they were scared.

   23   Q    Do you know why they were scared?

   24   A    They were scared of the harassment and continuing

   25   threats that they were receiving.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 23 of 170 Page ID #:2386

                                                                                 23

    1   Q    Do you know if it's ever suggested to the David family

    2   that they might want to go into a witness protection

    3   program?

    4   A    Yes, I do.

    5   Q    How were you aware of that?

    6   A    I was involved.        I was called as a witness by the ICAC,

    7   which is the Independent Commission Against Corruption in

    8   New South Wales, and part of that process they were put

    9   under the care of the ICAC whilst the hearing was taking

   10   place.   And I was present when they were offered witness

   11   protection.

   12   Q    Is it correct that the David family did move to

   13   California?

   14   A    It is.

   15   Q    Was that an easy decision for them?

   16   A    No.   It was a very difficult decision.           Their

   17   children -- they had to leave their whole life.              All their

   18   extended family, all their friends, all their support

   19   network.   They had to pick up and move holus-bolus to the

   20   other side of the world.

   21   Q    Let's fast forward to October 2016.            Did you become

   22   aware of posters and signs that were posted in Sydney

   23   concerning Mr. David?

   24   A    Yes, I did.      I remember one morning, my daughter came

   25   running back to the house, she and my youngest son had left

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 24 of 170 Page ID #:2387

                                                                                 24

    1   to go to school, and a few minutes later my daughter came

    2   running back to the house saying, "Daddy, daddy, there's

    3   pictures of Uncle Rodric all over, every pole.                Why is Uncle

    4   Rodric's face everywhere?"

    5                 And I went outside, I could not believe what I

    6   saw.   On every telegraph pole in our street, the next

    7   street, all the way, there was photos of Rodric plastered

    8   all over telegraph poles, every street in the neighborhood.

    9   Q      What did it say on the sign, posters?

   10   A      The thing I remember was full color photographs of

   11   Rodric's face, "Criminal," "Thief," "Adam Kazal," "Care of

   12   Adam Kazal" was at the bottom.           Just a poster just defaming

   13   my friend.

   14   Q      Do you know how widespread in Sydney the posters were

   15   placed?

   16   A      In my neighborhood, they were every street for five or

   17   six streets until the kids' bus stop.              They were everywhere.

   18   Then continually -- my suburb is about ten kilometers from

   19   the CBD, so through -- and basically through what's known as

   20   the entire eastern suburbs of Sydney, all the way through to

   21   the city.      I was aware of them in Point Piper, Valeria.

   22   These are all suburbs adjacent to where I live.

   23   Q      Do you know if other members of Mr. David's family

   24   lived in the same approximate area?

   25   A      Yes.    One of Rodric's brothers lived about 500 meters

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 25 of 170 Page ID #:2388

                                                                                  25

    1   from my home, just down the street, so -- Braden.              So Braden

    2   was aware of them as well.        They were in his street too.

    3   Q    Did you receive any flyers concerning Mr. David?

    4   A    Yes.    There were also pamphlets that had been put into,

    5   I assume, everybody's letter box.          There was one in mine,

    6   there was one in Braden's letter box as well.            Other friends

    7   of mine had them placed in their letter boxes.

    8               THE COURT:      Just so there's no confusion, the

    9   litter (sic) box is equivalent to U.S. mailbox?

   10               THE WITNESS:      Correct.

   11               THE COURT:      I just want to make sure no one

   12   thought what litter box might mean in the U.S.

   13               THE WITNESS:      Letter box.

   14               THE COURT:      Oh, letter.    I'm sorry.    My hearing is

   15   getting bad.    Sorry.

   16               You're from Texas?

   17               THE WITNESS:      No, I'm from Sydney.

   18               THE COURT:      I'm joking.    I'm joking.       I'm sorry.

   19   Letter box.    I'm sorry.

   20               THE WITNESS:      Letter box.

   21   BY MR. WIENER:

   22   Q    Did you assist in removing the posters?

   23   A    Yes, I did, yes.        With Braden and with other friends.

   24   I got a -- from my home and went and started cutting these

   25   things down from the street poles.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 26 of 170 Page ID #:2389

                                                                                26

    1   Q    Who's Braden?

    2   A    Braden is Rodric's brother.

    3   Q    How many brothers does Mr. David have?

    4   A    Four.   Three brothers.       There's four sons.

    5   Q    How long did you spend removing the posters?

    6   A    Most of the morning.

    7   Q    Were they easy to remove from the poles?

    8   A    No, I had to -- once I got over the shock of seeing

    9   them everywhere, it was then a matter of working out how to

   10   access them.    I had to go get a step ladder, a knife to be

   11   able to cut through the tape that had been wrapped around

   12   them.   Each one took a few moments, a few minutes to take

   13   down.

   14   Q    Did you let Rodric know about this?

   15   A    Of course, I did.

   16   Q    What was his reaction?

   17   A    He was stunned.        He didn't know -- I mean, he didn't

   18   know what to say.

   19   Q    Did he become emotional?

   20   A    Yes.

   21   Q    Can you describe that to the jury?

   22   A    He was tearful.        He cried.    And it was very distressing

   23   because he just -- he was at his wits' end.            He said, "What

   24   am I left to do?"      He said, "I moved all the way to the

   25   other side of the world.        This is relentless.      These people

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 27 of 170 Page ID #:2390

                                                                                 27

    1   just won't leave us alone.        They won't stop.      They won't

    2   stop."

    3   Q    Did you give any advice or recommendations to Mr. David

    4   on what to do?

    5   A    I tried to tell him that everything would be okay.              I

    6   tried to reassure him as a friend, but I too at that stage

    7   had -- I just had no idea -- if I were in Rod's shoes, I had

    8   no idea what I would do for my family in the circumstances.

    9   It was just -- this had been going on for years now.           It was

   10   relentless, relentless.

   11   Q    Did you recommend to Mr. David that he adopt any

   12   security measures?

   13   A    I knew that Rod had been advised by others that the

   14   Kazals had become aware of where he was living, where the

   15   children were at school, and I said that given what's

   16   happening in Sydney, he should, perhaps, be wary of how

   17   things were here at his home here in Los Angeles, yes.

   18   Q    And did you recommend that he implement any specific

   19   security measures?

   20   A    Yes.

   21   Q    What were those?

   22   A    I suggested that he should have some sort of protection

   23   at home.

   24   Q    Did Mr. David say if he would follow your advice?

   25   A    He told me that he would be upgrading the alarm

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 28 of 170 Page ID #:2391

                                                                                 28

    1   systems, and that they would have security at the house.

    2   Q    Do you recall if -- did you have any subsequent

    3   discussions with Mr. David later in 2016?

    4   A    Yes, yes, I would have.

    5   Q    Did you ever see a van in Sydney?

    6   A    Yes, I did.

    7   Q    Can you describe for the jury what the van said?

    8   A    The van was a people mover-type vehicle.            It had much

    9   the same information as was on the pole posters.             The entire

   10   van had been wrapped in a photo of Rodric, "Criminal,"

   11   "Thief," similar words.        And at the bottom was:        "Care of

   12   Adam Kazal," at the bottom of the van on both sides of this

   13   vehicle.    It was driven around the CBD, the downtown area of

   14   Sydney for hours on end for a number of days.

   15   Q    Have you observed any long-term effects in Mr. David's

   16   emotional psyche as a result?

   17   A    Yes.

   18   Q    Can you describe that, please?

   19   A    From being a very gregarious, outgoing person, he's

   20   become a little more secretive about his movements.             He's a

   21   little bit more wary in being able to make friends or make

   22   new associates.       He's also very conscious of defamatory

   23   information that's been on the Internet about him.

   24               So in business when he goes to try to move forward

   25   with any business associations, he's always very wary that

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 29 of 170 Page ID #:2392

                                                                            29

    1   people are looking at him badly or in a negative light

    2   before he's even had an opportunity to start negotiation or

    3   to form friendships even.

    4               Even with the children -- his children at school,

    5   making friendships with new parents, he's always very

    6   cognizant of the fact that people might, in fact, have

    7   already formed bad opinions of him or negative views of him

    8   before he's had an opportunity to even meet people for the

    9   first time in his new home.

   10               MR. GEBELIN:      Nothing further, subject to redirect

   11   examination.

   12               THE COURT:      Do you have cross-examination?

   13               MR. TAYLOR:      Thank you, Your Honor.

   14

   15                              CROSS-EXAMINATION

   16   BY MR. TAYLOR:

   17   Q    Good morning, Mr. Hammond.

   18   A    Sir.

   19   Q    My name is Benjamin Taylor, and I'm an attorney for the

   20   defendants in this case, and I just have to ask you a few

   21   questions this morning.

   22   A    Certainly, sir.

   23   Q    You testified that you live in Sydney, Australia?

   24   A    Yes, sir.

   25   Q    And have you ever lived here in California?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 30 of 170 Page ID #:2393

                                                                            30

    1   A    No, sir.

    2   Q    When's the last time you were here in California?

    3   A    I was here approximately eight weeks ago, 12 weeks ago.

    4   Q    And when before that?

    5   A    Before that would have been last Thanksgiving.

    6   Q    So you come to California pretty often?

    7   A    Yes, I do.

    8   Q    Did you personally witness any of the -- any

    9   protest-type activity against Mr. David that took place here

   10   in California?

   11   A    No, I did not.

   12   Q    You don't have any training in pyschiatry or

   13   psychology, do you?

   14   A    No, I don't.

   15   Q    And you said you're a good friend of Mr. David?

   16   A    I am.

   17   Q    For about, what?        15 years?

   18   A    Correct.

   19   Q    You said that it was your understanding that the move

   20   that the Davids made from Sydney to Los Angeles about six,

   21   seven years ago was difficult for them?

   22   A    Yes.

   23   Q    They left their friends and their community and their

   24   support system, I think you said?

   25   A    Yes, sir.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 31 of 170 Page ID #:2394

                                                                            31

    1   Q    Were you aware that two years before that, they moved

    2   from Sydney to United Arab Emirates in the Middle East?

    3   A    Yes, sir.

    4   Q    Was that also difficult for them?

    5   A    No, because that was a move for a business venture.           So

    6   they moved with high hopes, but they also had support

    7   structures with people visiting and also were in contact

    8   with people in Australia.        So they didn't have to go there

    9   and keep their whereabouts secret, which they did when they

   10   first came to California.

   11   Q    You said that you were present during part of the ICAC

   12   proceeding where someone offered, I think you said, witness

   13   protection to the Davids?

   14   A    Yes.

   15   Q    Was that your term "witness protection"?

   16   A    That's what was offered, yes.

   17   Q    And do you know if they accepted that offer of witness

   18   protection?

   19   A    I don't know.

   20   Q    They didn't accept it, did they?

   21   A    I don't know.

   22   Q    You said at the beginning of your testimony when

   23   Mr. Wiener was asking about your employment that you're a

   24   broadcaster?

   25   A    Yes, sir.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 32 of 170 Page ID #:2395

                                                                            32

    1   Q    What does that mean?        What do you do?

    2   A    I produce and present radio and television programs.

    3   Q    You're on air as well, as well as behind the scenes

    4   working on the content?

    5   A    Correct.

    6   Q    What company do you work for?

    7   A    At the moment, the Australia Radio Network, ARN, in

    8   Sydney, Australia.

    9   Q    ARN.   That's a subsidiary company of Fairfax Media,

   10   isn't it?

   11   A    No, it's not.

   12   Q    It's not related to Fairfax Media?

   13   A    Not at all.

   14   Q    Have you ever worked for Fairfax Media?

   15   A    No, I have not, and I do not.

   16   Q    You've never worked for a company that's part of

   17   Fairfax Media?

   18   A    No, sir.

   19   Q    When did you arrive here in California?

   20   A    Saturday morning.

   21   Q    So two days ago?

   22   A    Yes, sir.

   23   Q    And who paid for your plane ticket to come here?

   24   A    I did.

   25   Q    You paid for it yourself?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 33 of 170 Page ID #:2396

                                                                               33

    1   A    Yes, I did, sir.

    2   Q    How much did it cost?

    3   A    6,000 Australian dollars.

    4   Q    So that's about how much American?

    5   A    I don't know.         Maybe $4,000.

    6   Q    $4,000 round trip?

    7   A    Correct.

    8              MR. TAYLOR:       Nothing further, Your Honor.

    9              THE COURT:        Any redirect?

   10              MR. WIENER:       No redirect, Your Honor

   11              THE COURT:        May this witness be excused?

   12              MR. WIENER:       Yes, Your Honor.

   13              THE COURT:        All right.    Thank you, sir.   You may

   14   step down.   Safe travels back.

   15              Mr. Wiener, you may call your next witness.

   16              MR. WIENER:       Your Honor, plaintiffs have presented

   17   their case-in-chief and will rest at this time.

   18              THE COURT:        All right.    Mr. Taylor, do you wish to

   19   present a case at this time?

   20              MR. TAYLOR:       We do, Your Honor, but at this point,

   21   I'd like to make a motion.

   22              THE COURT:        We'll do that at the break.     So you've

   23   preserved the motion.

   24              MR. TAYLOR:       Okay.

   25              THE COURT:        You want to call your witness, please.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 34 of 170 Page ID #:2397

                                                                              34

    1              MR. TAYLOR:       Yes, will do.

    2              Defense calls Charif Kazal.

    3

    4                                D E F E N S E

    5              THE COURT:       All right.    Sir, you may step forward.

    6              CHARIF KAZAL, DEFENDANTS' WITNESS, SWORN

    7              THE WITNESS:       Good morning, Your Honor.      Good

    8   morning, ladies and gentlemen.

    9              THE CLERK:       Please state and spell your name for

   10   the record.

   11              THE WITNESS:       Charif Kazal.       My surname is spelled

   12   K-a-z-a-l.

   13              THE COURT:       All right.    You may proceed.

   14              MR. TAYLOR:       Thank you, Your Honor.

   15

   16                              DIRECT EXAMINATION

   17   BY MR. TAYLOR:

   18   Q    Mr. Kazal, you are a citizen of Australia; correct?

   19   A    That's correct.

   20   Q    And where do you currently reside?            What city?

   21   A    I reside in Sydney, Australia.

   22   Q    And you flew here to be present for this trial; right?

   23   A    That's correct.

   24   Q    And how long -- it's a long trip.            How long did it take

   25   you to get here?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 35 of 170 Page ID #:2398

                                                                            35

    1   A    Fifteen hours.

    2   Q    And you've been here obviously for at least a week?

    3   A    Yes.

    4   Q    The other defendants in this case -- Tony Kazal, and

    5   Adam Kazal, those are two of your brothers; right?

    6   A    That's correct.

    7   Q    Are you married, sir?

    8   A    Yes, I am.

    9   Q    And you have children?

   10   A    Yes, I have two young children.          A six-year-old and

   11   almost two years' daughter.

   12   Q    How is it, if you can briefly describe, that you became

   13   acquainted with the plaintiff in this case, Mr. David?

   14   A    I was president of The Rocks Chamber of Commerce.           It's

   15   a business district down Sydney, and I had met Mr. David's

   16   father at a function.        And for some reason -- I'm Australian

   17   of Lebanese heritage, and he was telling me that he was of

   18   Lebanese heritage, Syrian heritage, something like that.           He

   19   had a young son he wanted to connect us to, and I said,

   20   "Yeah, that will be fine."        The next morning I received a

   21   call from John David and invited me to his office to

   22   introduce me to his son, and that's how I met him.

   23   Q    And when was this, approximately, what year?

   24   A    It was mid 2006, mid to late 2006.

   25   Q    At some point after you became acquainted, did you and

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 36 of 170 Page ID #:2399

                                                                                36

    1   Mr. Rodric David have discussions about doing business

    2   together?

    3   A    Oh, yes.    Initially Mr. David, with his father, were

    4   involved in a construction company called Parkview

    5   Construction, and they asked for my help.            They were trying

    6   to get on to a tender list to build a hotel for Emirates

    7   Airline they were building in Australia.            Mr. David knew of

    8   my family's connection to that part of the world and the

    9   relationship we had, and I was asked to assist them on a

   10   consultantcy basis to include them on the tender list, to

   11   help them go on a tender list.          And, hence, the relationship

   12   started.

   13   Q    So you did some consulting for Mr. David?

   14   A    That's correct.

   15   Q    And then did the discussion eventually turn to going

   16   into a joint venture together?

   17   A    That's correct.        Shortly after that, I was able to

   18   secure them to be on a tender list for this project, and

   19   then there were discussions about visiting the UAE and

   20   seeing what opportunities that presents for them within the

   21   property sort-of-facility-management type of sector.

   22               And I facilitated for them a trip where I

   23   introduced Mr. David and his co-directors Tony Touma, Emile

   24   Tabet, Clinton Willoughby, also Mr. David invited Mr. Kelly

   25   on that trip, Andrew Kelly, who had a relationship with

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 37 of 170 Page ID #:2400

                                                                                37

    1   Mr. David's father through their leases in Downing Harbor,

    2   the entertainment center.

    3              And I facilitated them in meetings with key people

    4   in the industry, and I've introduced them to that part of

    5   the world.

    6              That was around May, May 2007.           And I continued

    7   consulting for Mr. David, trying to facilitate another trip

    8   to UAE where Mr. David was telling me that he wanted to move

    9   with his family, he wanted to start a business.              He sees

   10   great opportunities and great market benefits for him to be

   11   in the UAE.

   12   Q    And what was the name of the joint venture that you

   13   formed with Mr. David?

   14   A    Initially the company, the joint venture was called

   15   Emergent Capital, and it was a 50/50 by structure.             It was

   16   set up around September 2008, just shortly after I was able

   17   to secure a partner to come on board for the labor

   18   housing -- labor housing project in Abu Dhabi, which this

   19   was a substantial business opportunity for Emergent Capital

   20   because we were given a 49 percent free carry from the local

   21   partner who was able to give us a long-term business

   22   contract to operate this labor housing project which had

   23   substantial projections of multi-million dirham revenue

   24   throughout the life of the project.

   25   Q    And you said that it was a 50/50.            That was between

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 38 of 170 Page ID #:2401

                                                                                 38

    1   which two entities?

    2   A    It was Mr. David's entity was RAAL was 50 percent and

    3   KTC, which is Tony, my brother Tony and I, we were

    4   50 percent.

    5   Q    It was 50/50 RAAL and KTC?

    6   A    That's correct.

    7   Q    That's Emergent Capital?

    8   A    That's correct.

    9   Q    And I think you testified about what KTC was supposed

   10   to do under this joint venture.

   11              What was your understanding of what RAAL was

   12   supposed to do under the agreement?

   13   A    The agreement was very clear from day one.              Mr. David

   14   needed our help, needed our expertise and our contacts, and

   15   he was prepared to foot up the initial capital into the

   16   project on the basis that we were bringing the contact, the

   17   opportunity, the business, that we will sponsor him and his

   18   family through my brother's company in Dubai and for them to

   19   be able to live safely and be able to work in the UAE.

   20              And Mr. David, in return, would collect 12 percent

   21   compounded interest on any money that he would put into the

   22   venture on the proviso -- on the proviso that he will take

   23   that money from the income of the project that was brought

   24   forward by us, we'll give him 41 percent carry off for

   25   business -- a potential worth millions of dollars -- and all

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 39 of 170 Page ID #:2402

                                                                                39

    1   Mr. David had to do was put some small amount of money into

    2   this.

    3              So we fulfilled our part, and Mr. David had to

    4   fulfill his.

    5   Q    At some point, did problems begin in the relationship?

    6   A    Through 2008, after we set up the company, there was an

    7   opportunity to acquire a waste facility business in

    8   Australia that we saw that this would help us also try to

    9   break into the waste facility sector in the UAE, and this

   10   business was initially struggling.          But for Emergent Capital

   11   to have been able to actually acquire this business -- it

   12   was in middle of the GFC.        It was January 2009.        And this

   13   business had a debt of some $40 million dollars to the

   14   Commonwealth Bank of Australia.

   15              And at the time, when this deal was being put

   16   together, Mr. David and myself agreed that we will go into

   17   this venture, and we will give 20 percent to another partner

   18   who was working for the mother company that we're buying the

   19   business from.

   20              So, technically, Emergent Capital will have

   21   80 percent, and 20 percent will be given to a gentleman by

   22   the name of David Singh, which is -- under his company

   23   S-I-L, SIL.

   24              And for this transaction to have been able to

   25   happen, there was a requirement from the Common Bank of

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 40 of 170 Page ID #:2403

                                                                               40

    1   Australia that who are your people, they're a $2 shelf

    2   company, you're not worth anything.          We need some security

    3   that someone is able to service that $40 million debt.

    4               And Mr. David wasn't prepared to put up any

    5   security.    David Singh, who was given 20 percent free carry,

    6   wasn't prepared to put in security.          I, at the time, had to

    7   work so hard to convince my brother Karl who's substantially

    8   wealthy to come in and provide his personal guaranty, so

    9   we're able to secure this opportunity.            This was a

   10   substantial risk that was taken on our behalf by my brother

   11   putting his personal guaranty so the bank can consent to the

   12   assignment of the project going into the ownership of

   13   Emergent Capital.

   14   Q    How did the problems begin in the relationship?

   15   A    Very simply, around mid 2009, Mr. David, obviously,

   16   after we had an initial -- the waste business we bought --

   17   just to give you a background -- had a contractual problem

   18   with the Government because the business was based on a

   19   contract with the New South Wales Government on receiving

   20   municipal waste and received about 15 percent of Sydney's

   21   waste, about 220,000 ton that needed to be processed through

   22   this facility.

   23               And the business was struggling.          The Government

   24   had taken action against the business.            There was a lot of

   25   problems, and the business wasn't obviously profitable.           And

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 41 of 170 Page ID #:2404

                                                                               41

    1   there was further requirement for my brother Karl to extend

    2   his personal guaranty by 600,000, so that's 2.6 million.

    3               And there was a further requirement from our end

    4   in around August of 2009 where the CEO, David Singh, sent an

    5   e-mail to say, "If I don't get 600,000 put into the bank

    6   immediately, I'm going to hand the keys to the bank."           This

    7   is how dire this business was.          And I again called on my

    8   brother Karl.    I got the money.        I made sure it facilitated

    9   the business to allow the business to survive.

   10               Mr. David, soon after we won our first court case

   11   against the Government, he basically started to realize this

   12   is going to be a lot of value created, and he started --

   13   wanted to change the structure that we all agreed on.           And

   14   saying, "Oh, I need money.        We need this."      I said, "Look,

   15   that's fine.    Could we -- can you please give us audited

   16   accounts.    If you expect us -- this wasn't our agreement,

   17   but if you expect us to put money, at least we're entitled

   18   to an audited financial to understand what this -- what are

   19   you asking us to pay you.        If you claim you've spent this

   20   money, please show it to us."

   21               THE COURT:      Counsel, next question, please.

   22   BY MR. TAYLOR:

   23   Q    Sure.    You mentioned audited financials.

   24               Was Mr. David able to provide those audited

   25   financials?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 42 of 170 Page ID #:2405

                                                                            42

    1   A    Never.    We never received those financials.

    2   Q    You mentioned a moment ago, just backtracking, you said

    3   the initials GFC -- that's Global Financial Crisis --

    4   A    Absolutely, 2009, January 2009, yes.

    5   Q    So at some point in 2010, did you learn that there was

    6   a board meeting convened of the board of directors of

    7   Emergent Capital?

    8   A    I only learned of this meeting in late March.

    9   Obviously, Mr. David -- there was a lot of discussion about,

   10   you know, him giving us financial, backward and forth, but,

   11   obviously, Mr. David had convened a meeting without prior

   12   notice to Tony and myself where he basically diluted our

   13   shareholding in the business from 50 percent to 0.1          And

   14   technically, he did it -- he only left us at 0.1 so that we

   15   don't get notified that there was there -- because if you

   16   remain as a director in a company, they will notify you --

   17              THE COURT:       I'm sorry.    You said it was diluted

   18   from 50 percent to what?

   19              THE WITNESS:       To 0.1.

   20              THE COURT:       0.1.

   21              THE WITNESS:       Yes, that's correct.

   22              So this was done in a technical way for us never

   23   to find out about this, and I only learned about this in

   24   late March through a subsequent meeting that Mr. David had

   25   called where he voted Tony and I off the board.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 43 of 170 Page ID #:2406

                                                                            43

    1              And then when I contacted the registrar to find

    2   out what's going out, then I learned of the dilution of the

    3   shares that had taken place on the 28th of January 2010.

    4              But, very importantly, very importantly, I can

    5   tell you that Mr. David was working with his best lawyer

    6   friend working for a law firm called Gilbert & Tobin -- this

    7   is one of the biggest law firms in Australia -- through

    8   November 2009, where this law firm and Mr. David's best

    9   friend, Andrew Bullock, had written him and advised on how

   10   to steal our shares in the business.

   11              And it's so -- it's so horrific that the junior --

   12   the junior solictor on that file wrote on the bottom of the

   13   e-mail, which now I'm aware of as part of my lawsuit against

   14   Mr. David in Australia, that please let me know if this is

   15   dodgy.   So Mr. David knew all along, even the junior

   16   solictor in this firm, had questioned and called the

   17   transaction dodgy.

   18              MR. WIENER:       Your Honor, move to strike as

   19   nonresponsive.

   20              THE COURT:       Sustained.    Stricken.

   21   BY MR. TAYLOR:

   22   Q    You mentioned two board meetings.

   23              Was there immediate impact and harm to you and

   24   your brother Tony as a result?

   25   A    Absolutely.      It was something you work so hard for.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 44 of 170 Page ID #:2407

                                                                               44

    1   You've done everything right.          You've fulfilled your part of

    2   the equation, you've fulfilled your commitment and suddenly

    3   someone just gives themselves the right to take something

    4   that you have and without prior notice to you and just give

    5   themselves the right to say -- even the reason that was

    6   given by Mr. David to the Grand Cayman court when His Honor

    7   Justice Jones reversed -- reversed the dilution to

    8   50 percent -- back to 50 percent.          The reason to say, I'm

    9   converting -- to taking 49.9 percent of the company because

   10   of 49 and a half thousand dollars.          A company that's worth

   11   millions of dollars.        This is how ridiculous this was.

   12              MR. WIENER:       Your Honor, move to strike again as

   13   nonresponsive.

   14              THE COURT:       What are you seeking to strike?      The

   15   entire answer?

   16              MR. WIENER:       The question was whether there was a

   17   harm.   I didn't hear any description of the harm.           I heard a

   18   diatribe about --

   19              THE COURT:       Sustained.    Stricken.    You may

   20   rephrase or ask your next question.

   21   BY MR. TAYLOR:

   22   Q    The first meeting that you described, that was in

   23   January of 2010?

   24   A    That's correct.

   25   Q    And that was -- the vote taken there, you understand --

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 45 of 170 Page ID #:2408

                                                                            45

    1   did that have to do with the conversion of debt to equity?

    2   A    That's correct.

    3   Q    After you learned about these board meetings, did you

    4   take legal action to try to reverse what had been done?

    5   A    Of course, sir.        As soon as I learned of this late

    6   March, early April, I engaged my lawyers, Tony and I, to

    7   basically take appropriate steps to restore our -- our

    8   equity in the company and reclaim our rights.

    9   Q    And this was an action that you commenced in the Cayman

   10   Islands?

   11   A    That's correct.        Because that's where Emergent Capital

   12   was established in the Cayman Islands.

   13   Q    Did the Court in that proceeding make any orders?

   14   A    Yes.    In October of 2011, there was a hearing, and very

   15   clearly that hearing was, KTC was successful in establising

   16   its case before the court where the judge reinstated KTC to

   17   50 percent and also found that Mr. David had breached his

   18   fiduciary duties to the company and to the directors.

   19               MR. WIENER:      Your Honor, objection.      That's

   20   hearsay.

   21               THE COURT:      Overruled.

   22   BY MR. TAYLOR:

   23   Q    You mentioned a moment ago that you commenced legal

   24   action in mid 2010, and then the Court issued an order in

   25   October of 2011.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 46 of 170 Page ID #:2409

                                                                              46

    1              What happened in the interim, if you know, to the

    2   assets of Emergent Capital?

    3   A    Well, this was the situation.          In June 2010, the Court

    4   in the Cayman Islands ordered an injunction, basically a

    5   freeze on all corporate action in the company.               What

    6   Mr. David, along with Mr. Singh have done, they worked

    7   against basically this injunction by facilitating an

    8   unsolicited offer they claimed -- so they claim, but the

    9   evidence we have now proves otherwise -- from a capital

   10   raising fund called Iron Bridge Capital where they came in

   11   and offered to buy the waste facility for $25 million.

   12              During that time, KTC made a number of

   13   counteroffers and we went as high as offering $30 million to

   14   basically take control of the waste facility only to be --

   15   only to be rejected.        And Mr. David and Mr. Singh selling

   16   the business for $25 million compared to a $30 million

   17   offer.

   18              So if you were selling something, would you take

   19   $30 million or $25 million, unless there was a sinister part

   20   of the story that we all know about.

   21   Q    Did you subsequently learn since 2011 what happened

   22   with the Global Renewables business?

   23   A    Yes, it was sold in late 2010, early 2011, but

   24   two-and-a-half years later, November 2013, 50 percent of the

   25   business was sold for some $85 million to a private equity

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 47 of 170 Page ID #:2410

                                                                                 47

    1   firm called Palisade Investments.          So that basically valued

    2   that business at $170 million.

    3   Q    Now, we've heard mentioned a few times throughout this

    4   trial, the ICAC inquiry in New South Wales.

    5              How did you learn about that inquiry the first

    6   time?

    7   A    The first time I learned of anything to do with ICAC

    8   was during the course of the dispute with Mr. David, his

    9   lawyers in the Cayman Islands, the Walkers, have sent a very

   10   detailed letter to my lawyers, Applebys in the Cayman Island

   11   and attached a government -- a confidential government

   12   report concerning one of my family's properties in a

   13   historic part of Sydney, The Rocks.

   14              In this letter, there was a direct and there was a

   15   veiled threat by Mr. David's lawyers about an ICAC inquiry

   16   concerning me and Mr. Kelly who was a witness to KTC in the

   17   case against David concerning an ICAC inquiry.               This is

   18   July 2010.   We have been threatened at ICAC inquiry.             This

   19   is the first time I ever heard of it.             And just for the

   20   record, there was not an inquiry until a year later in 2011.

   21   Q    That was my next question:          The ICAC inquiry was only

   22   made public the next year?

   23   A    Absolutely.      Only made public -- and just for the

   24   record, only made public in July 2011.            But what led the

   25   ICAC inquiry to take place was a series of attacks on me and

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 48 of 170 Page ID #:2411

                                                                            48

    1   my family by the Sydney Morning Herald, which was a Fairfax

    2   newspaper.    And Mr. David, under oath at ICAC, confirmed

    3   that he had provided information to this newspaper and he

    4   had provided cropped photos where he cut himself out of the

    5   photo claiming that me, Mr. Kelly were on this big junket

    6   while he and his other team were part of this photo.

    7               So there was misleading information provided by

    8   Mr. David to the Sydney Morning Herald to run malicious and

    9   damaging articles claiming corruption on my part and that of

   10   my family, which have all now been proven to be completely

   11   untrue and completely --

   12               THE COURT:      Mr. Taylor, you need to ask a

   13   question.

   14               MR. TAYLOR:      Yes, Your Honor.

   15               MR. WIENER:      Your Honor, I'm also going to move to

   16   strike the witness's testimony about what Mr. David said or

   17   didn't say at the ICAC hearing as hearsay.

   18               THE COURT:      Sustained.    Stricken.

   19   BY MR. TAYLOR:

   20   Q    Now, again, when you learned of the ICAC inquiry that

   21   was made public the next year, what did you understand to be

   22   the allegation or the basis of what they were looking into?

   23   A    Well, the allegation was so malicious and so untrue,

   24   they were claiming that my family who had been long

   25   established tenants in The Rocks area for 25 years, worked

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 49 of 170 Page ID #:2412

                                                                                   49

    1   very, very hard, very proud of their work, to have -- to

    2   have gotten all those leases basically corruptly and because

    3   of some trip that I had taken to the UAE with Mr. Kelly.

    4   Q    And who was Mr. Kelly at that time?

    5   A    Mr. Andrew Kelly, as I said earlier, he was an

    6   executive that was employed at the Sydney Harbor Foreshore

    7   Authority before being employed by Mr. David as a key person

    8   in the facility management.

    9   Q    So he had been an employee of a governmental entity

   10   that dealt with leases at The Rocks?

   11   A    Absolutely.      He had no dealing with any of our family's

   12   leases, and that's been proven.          And it's been accepted by

   13   the ICAC itself and the inspector.

   14   Q    After the inquiry concluded, were you ever charged with

   15   any crime?

   16   A    I was not -- never charged with anything.               To the

   17   contrary, the ICAC inquiry was so malicious and it was so

   18   out of character, I fought very hard to clean my name.                It

   19   take me a long, long, long period of time to stand up to

   20   what has been done wrong to me.          And, thankfully, I was able

   21   to do that through a very public report that's been tabled

   22   in Parliament based on a referral of the New South Wales

   23   Premier, Mr. Mike Bid (ph.) who I had a meeting with after

   24   my story became public of what had happened to me through

   25   ICAC.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 50 of 170 Page ID #:2413

                                                                              50

    1               And inspector of ICAC, after two years of

    2   investigating my complaint, found that I had been wronged.

    3   There was no evidence of any wrongdoing before, during, or

    4   after the inquiry; and he exonerated myself and Mr. Kelly

    5   and called on the Parliament to introduce an exoneration

    6   protocol.

    7               MR. WIENER:      Your Honor, I'm going to object.       His

    8   testimony about the contents of the ICAC report is hearsay

    9   and fails the best evidence rule.

   10               THE COURT:      The objection is sustained.

   11   BY MR. TAYLOR:

   12   Q    The excerpts from the report that counsel had Mr. David

   13   read on the stand last week, were those -- what's your

   14   understanding of what those excerpts were?            Were those

   15   excerpts that the inspector was accepting?

   16   A    No, those were excerpts that the inspector was

   17   investigating and found that they were totally malicious and

   18   had no basis.

   19               MR. WIENER:      Your Honor, same objection.     It's

   20   testimony about what's in the ICAC report.

   21               THE COURT:      The witness -- Mr. David testified

   22   from those reports as well.        The objection's overruled.

   23   BY MR. TAYLOR:

   24   Q    Now, going back to the actual public inquiry that ICAC

   25   conducted in 2011, how long did that inquiry last?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 51 of 170 Page ID #:2414

                                                                               51

    1   A     It lasted about ten days in total.

    2   Q     There were public hearings?

    3   A     Absolutely.     Quite daunting, quite stressful.        You've

    4   been splashed on the front page of the newspapers every day,

    5   you've been called all sort of names.             Your family, your

    6   kids.   The effect of going through something like this is so

    7   terrible.    I mean, I wouldn't wish it upon my worse enemy.

    8   It's like -- you never want to experience some of this,

    9   especially when you know that you are innocent.

   10   Q     Now, did Mr. David have any involvement in that

   11   inquiry?

   12   A     Yes, he was.     The ICAC again denied me procedural

   13   fairness.    Brought Mr. David, at my protest, at my protest,

   14   that I had two lawsuits on foot against Mr. David at the

   15   time, brought him as a star witness to basically just harm

   16   me.

   17   Q     And did the ICAC inquiry, the fact of the proceeding

   18   and the aftermath, have an effect on you and your family

   19   from a business perspective?

   20   A     Absolutely.     What I can tell you is there would never

   21   have been an ICAC inquiry had there been for the false media

   22   allegations that were published in the Sydney Morning

   23   Herald.    The inspector of ICAC made it very clear that the

   24   ICAC and the commissioner of ICAC breached the ICAC Act by

   25   calling an inquiry based on lies that were printed in the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 52 of 170 Page ID #:2415

                                                                              52

    1   Sydney Morning Herald.        This is in the report, in the ICAC

    2   report, inspector's report of June 2017.

    3               And, most importantly, the impact that this had on

    4   me and my family was horrific.          You have to -- just imagine

    5   you have to explain yourself to everyone.

    6               Our kids at school were abused.          A 13-year-old

    7   daughter -- a 13-year-old niece attempted self-harm after

    8   being bullied and abused at school.           This was -- when you're

    9   talking about a person's name, this was an attack on my

   10   entire family, and we had to endure some very, very, very

   11   painful and difficult times.

   12   Q    What was the impact, if you can briefly describe it,

   13   from a social standpoint?

   14   A    You're persona non grata basically.             You have to

   15   explain yourself.      You have to always -- you have to tell

   16   people -- oh, what's going on.          Hi.   You've been found

   17   corrupt.    All this stuff that you have to always explain

   18   yourself.

   19               Even -- my family runs and operates a number of

   20   restaurants and cafes.        300-odd staff you have to explain

   21   yourself to them.      You have to explain yourself to

   22   customers.    It's just so painful that you're in the public

   23   face, you're on the ground, you're not living in a fortress

   24   somewhere where we're not in contact.             We're in contact with

   25   people on a daily basis and every day -- every day you have

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 53 of 170 Page ID #:2416

                                                                               53

    1   to explain yourself.        Every day you have to tell someone

    2   what happened.    It's so painful and so horrific.           It's

    3   terrible.

    4   Q    What was the impact if you can share upon your wife?

    5   A    Devastating.      Completely devastating.        I mean, again,

    6   you know, you've got to face up, you've got to meet

    7   neighbors, meet friends, meet new people that you meet, go

    8   to events.    It's just -- it is so hard.

    9               I mean, she had to seek counseling.          She had to

   10   seek, you know, help.        She was on -- she was on tablets.        It

   11   was very, very difficult and dark period that she had to go

   12   through.

   13   Q    You alluded a few moments ago to press stories, news

   14   stories in the Sydney Morning Herald.

   15               When did those news stories start appearing?

   16   A    This is an important milestone.          Soon after I commenced

   17   action, Tony and I, KTC, commenced action in June -- May,

   18   June 2010.    Mr. David's father came into our office and he

   19   made it very clear that if we don't accept his offer of

   20   $3 million and walk away that he will destroy the entire

   21   family.

   22               And since that day -- since that day --

   23               THE COURT:      Counsel, is there an objection?

   24               MR. WIENER:      Objection, Your Honor.      It's hearsay.

   25   The statements by Mr. David's father.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 54 of 170 Page ID #:2417

                                                                                54

    1              THE COURT:       Sustained.

    2              Next question, Counsel.

    3   BY MR. TAYLOR:

    4   Q    When did the first of the news stories appear?

    5   A    Well, the first story was run was on 1, September 2010.

    6   Just in the middle of the dispute, the commercial dispute,

    7   the litigation that was on foot, without any contact to

    8   myself or anyone in my family from the journalist.            We were

    9   never contacted for a right of reply.             We were never given

   10   an option to our side of the story.          It was complete veiled

   11   attack on us with information that only could have been

   12   provided to the journalist from Mr. David.

   13   Q    Were there -- how many articles are we talking about in

   14   this series that you reference?

   15   A    Well, the first series was 1 September 2010, 2

   16   September 2010, 3 September 2010, and 4 September 2010.

   17   This was the first, you know, sort of dangerous,

   18   humiliating, malicious articles that were written with no

   19   basis, no foundation, and basically labeling us as being

   20   corrupt, calling our friends, calling people that we had

   21   dealings with.

   22              It's just sort of -- something so imaginary you

   23   will not believe what you're reading, some of the stuff that

   24   was -- I call it the rubbish commentary that's being

   25   published on me and my family.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 55 of 170 Page ID #:2418

                                                                                 55

    1   Q    Were these types of stories about your family run in

    2   other publications as well?

    3   A    Absolutely not.        It's only one journalist and one

    4   newspaper that we were attacked.          This is how terrible this

    5   experience is.    Only one journalist and one newspaper.

    6   Linton Besser of the Sydney Morning Herald.            There was no

    7   other newspaper running anything as such.

    8   Q    Now, at some point as part of the business venture, did

    9   Mr. David relocate with his family to the Middle East?

   10   A    Absolutely.      He was pressuring me every day, saying how

   11   great this whole thing is going to be.            I still got all the

   12   e-mails he was sending me.        This is going to be a new

   13   opportunity, a new way of life.          I want Tony to introduce me

   14   to this person.       I want Karl to introduce me to this person.

   15   I want to do this.         He was very excited, and he wanted to be

   16   in that part of the world, and I was fulfilling my

   17   commitment to help him do so.

   18   Q    How did you help him?

   19   A    Well, Mr. David could not have moved to the UAE with

   20   his family without the support of Tony sponsoring him and

   21   his family through a proper visa to give him the ability to

   22   live there without having any issues.             Because it had taken

   23   us almost from July of 2008 to about January of 2010 to be

   24   able to establish the company and have it registered --

   25   that's the IPS, International Property Services vehicle that

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 56 of 170 Page ID #:2419

                                                                                56

    1   we're going to operate the labor housing project.

    2              So Mr. David to be able to live in the UAE, he

    3   needed the support of Tony to live there.

    4   Q    Your brother Tony was living there at the time?

    5   A    Yeah, my brother's been a long-term resident of UAE.

    6   He has a partner who's a local.          He's been awarded the

    7   Presidential order of the founder of UAE for his

    8   contribution to bilateral relationship between Australia and

    9   UAE, him and my brother Karl.

   10   Q    Now, at some point, did you make a complaint to the

   11   authorities in the UAE regarding Mr. David?

   12   A    There was one complaint made on behalf of myself and

   13   Tony to the authorities, and that was with regards to

   14   Mr. David's financial handling and dealings with the joint

   15   venture.   Just to give you the snapshot.           The joint venture

   16   was entered into by an M.O.U., Memorandum of Understanding,

   17   in July 2008.    It had taken us about seven months to

   18   register the company.

   19              During that time, Mr. David undertook to be making

   20   payments whilst we setting up the company.            The local

   21   partner, who was 51 percent, agreed on us forming the joint

   22   venture which they would contribute 5.1 million dirhams and

   23   Emergent Capital vehicle will contribute 4.9 million

   24   dirhams.

   25              Throughout July 2008, till January of 2009,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 57 of 170 Page ID #:2420

                                                                               57

    1   Mr. David, unbeknownst to me, was double-billing,

    2   double-charging and doing all this, you know, financial --

    3   financial discrepancies in the company.            When the partner

    4   was very upset and very tired of Mr. David keep on putting

    5   his hand out and I had learned from the three Australian

    6   staff that were left in the UAE in January of 2010,

    7   Mr. David just left the company and basically moved on after

    8   diluting our shares.

    9              So the local partner called on me, "What's going

   10   on?   You introduced us to this person.           You said he's like

   11   family.   He's honest.       He's reliable."      I was bearing the

   12   brunt of all of this, so I had to take -- based on the

   13   testimony of three Australian executives that were employed

   14   by the company, I had to file a complaint that Mr. David was

   15   dealing inappropriately with the finances of the company.

   16              THE COURT:       Next question please, Counsel.

   17   BY MR. TAYLOR:

   18   Q     And at some point, we heard last week that there was a

   19   complaint by Tony as well.

   20              Did you become aware of a complaint by Tony?

   21   A     I only became aware of a complaint by Tony like after

   22   it was filed.    Tony had sponsored Mr. David and his family

   23   through his company, AWT Dubai.          And when Tony learned in

   24   late March with myself that Mr. David had stolen our shares,

   25   had voted us off the board, Tony wrote, over ten times, to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 58 of 170 Page ID #:2421

                                                                                58

    1   Mr. David asking him to return his visa, to return his

    2   passport, because, obviously, he was very upset.

    3               But, more importantly, the partner with Tony was

    4   saying, "This guy, we sponsor him," whatever, and then there

    5   was some issues of the problems that we had.            He said, "I

    6   don't want him part of my company."

    7               So Tony was, ten times, writing him, as the

    8   e-mails are on the record, seeking Mr. David to return his

    9   passport so he could cancel his visa.             And Mr. David was

   10   promising, promising, promising and never came.              After 10

   11   times, Tony had to report this to the authority to protect

   12   himself and his partner.

   13   Q    Now, at some point, did you have discussions with

   14   anyone about a desire to get your side of the story out in

   15   the public domain?

   16   A    Look, it seemed -- it seemed every time there was a

   17   milestone in the court case, we were attacked -- I mean, we

   18   just didn't have four articles.          We were attacked -- to

   19   date, I had about 40 articles written on me by the Sydney

   20   Morning Herald.       The only newspaper.     There's been 40

   21   articles.    I've been attacked 40 times.

   22               I'm just a normal person, normal family person.

   23   I'm not a public figure.        I'm not someone who's in public

   24   life or -- I'm just going about my business, and I suddenly

   25   became a target.      Everytime I had a dispute with Mr. David,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 59 of 170 Page ID #:2422

                                                                                   59

    1   I would be attacked by the same paper and the same

    2   journalist.

    3               THE COURT:      Next question, Counsel.

    4   BY MR. TAYLOR:

    5   Q    Who, if anyone, did you have discussions with about a

    6   desire to get your story out in the public domain?

    7   A    In March 2013, there was a very bad article written by

    8   Linton Besser called "Bad Company," and that article went

    9   into defaming me, my family, mom, dad, sister.               He attacked

   10   everyone.    The poisonous commentary that was in that article

   11   makes you sick when you read what was written.

   12               So that time I was frustrated.          I met a friend.    I

   13   was in Dubai early 2013.        Just shortly after, I met a friend

   14   who was in the I.T. industry, and he said -- he knew I was

   15   upset and frustrated.        And his name is Joe Dabab.

   16               And basically Joe offered, because he's in that

   17   space, he said, "Look, I will help you get your side of the

   18   story and put your experience of what's going on so at least

   19   people can have your version and your side of the story."

   20   Q    And how do you know this gentleman, Joe Dabab?

   21   A    Well, I met him in July through a very good friend of

   22   mine and basically Joe was a good friend of his, and he's in

   23   the I.T. space, and he offered to help.

   24   Q    Did Mr. Dabab ask you for any payment for doing that

   25   for you?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 60 of 170 Page ID #:2423

                                                                              60

    1   A      No.   He just said, "If you write your sub story, I'll

    2   help you broadcast it through a website that will be called

    3   Kazalfamilystory that people can read exactly what happened

    4   to you, your experience.        At least people have your version

    5   of it."

    6   Q      And this was in 2013?

    7   A      That's correct.

    8   Q      And is that the year that he created the website for

    9   you?

   10   A      I believe sometime in mid June, July, 2013, somewhere

   11   around there.

   12   Q      Did either of your brothers, Adam or Tony, have any

   13   involvement in the creation of the website?

   14   A      None at all.

   15   Q      That you know of, did either of them at that point have

   16   any contact with Mr. Dabab at all?

   17   A      I don't believe so, no.

   18   Q      Once the website was live, what was your involvement in

   19   the website?

   20   A      Look, initially I was writing to the journalist and

   21   basically calling up on him to correct the record that he

   22   was -- he has caused me, my family harm.            We're victims.   So

   23   I was just writing him.        And everytime I wrote an e-mail to

   24   the journalist, I would send it on to Joe to upload it on

   25   the website.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 61 of 170 Page ID #:2424

                                                                            61

    1   Q    So you'd e-mail Mr. Besser, and then you'd forward the

    2   e-mail to Mr. Dabab?

    3   A    That's correct.        That was the practice, yeah.

    4   Q    And then subsequently did he post other e-mails for you

    5   as well?

    6   A    Yes.    I think late in 2015 sometime when I learned

    7   about the subsequent resale of Global Renewables for the

    8   $85 million, and Mr. Singh still retained 50 percent of the

    9   company and then buying a $30 million home on Sydney

   10   Harbor -- I mean, this is someone who had no money, that we

   11   gifted him 20 percent -- then everything started to, you

   12   know, open up to me.        This was a huge fraud that's been

   13   perpetrated on me and Tony and my family by Mr. David and

   14   Mr. Singh.

   15               And basically, then, I started to write to

   16   Mr. David, hoping that he would make it right, hoping that

   17   he would realize the harm and damage that he had done to me

   18   and my family and his conscious maybe tell him to fix the

   19   mess that he created.

   20   Q    You said you'd write to Mr. David, you mean you'd

   21   e-mail him?

   22   A    Yes, I'd write to him.        I'd e-mail him.

   23   Q    And these e-mails are some of the e-mails we've seen in

   24   evidence in this case?

   25   A    That's correct.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 62 of 170 Page ID #:2425

                                                                            62

    1   Q    Would you copy others at Thunder Studios on these

    2   e-mails?

    3   A    Yes.    I wasn't sure if he was getting them, so I copied

    4   a number of people at Thunder Studios that I could find

    5   details online, and I just sent them on, yes.

    6   Q    And then after you would send the e-mail to Mr. David,

    7   did you forward it to Mr. Dabab?

    8   A    That was the practice.         When I send an e-mail on, I

    9   would forward it to Dabab so Dabab could do the technical

   10   stuff.   I mean, I'm not a technical person.           I wouldn't

   11   know.    Past operating my mobile phone, I have no idea about

   12   I.T. or technology.        I'm very limited in that space.

   13   Q    Did the e-mails that you wrote to Mr. David which

   14   Mr. Dabab then posted on the website, did those e-mails ever

   15   attack Mr. David's wife or his children?

   16   A    Never at all.         My grief was with Mr. David's actions,

   17   with Mr. David's behavior, with the fraudulent activities

   18   that Mr. David perpetrated on me and Tony, and I was only

   19   focused on that.      It had nothing to do with anybody else

   20   apart from Mr. David.

   21   Q    And did the e-mails that you wrote to Mr. David in

   22   which Mr. Dabab posted on the website ever attack or

   23   criticize, in any way, any of Mr. David's three brothers?

   24   A    Not at all, ever.

   25   Q    Now, at the time -- at any time before this lawsuit was

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 63 of 170 Page ID #:2426

                                                                             63

    1   filed, the lawsuit that we're here for trial today, did you

    2   have any knowledge or understanding of American copyright

    3   law?

    4   A      No.

    5   Q      What was your understanding, if any, as of 2013 about

    6   images that you'd find when you did a simple Google search?

    7   A      When you go online, you type someone's name, images

    8   come up.      You got images.     And what's available online is

    9   available for all to see.         That was my understanding.

   10   Q      Now, at some point, there were photos of Mr. David that

   11   were added to the Kazalfamilystory website; correct?

   12   A      Yes.

   13   Q      And do you know when those photos started to be

   14   included on the website?

   15   A      I don't know.        Initially, I -- when I asked for Joe's

   16   help, and he was able to help me, I sort of Googled a few

   17   images of Mr. David and I sent them on to him just to let

   18   him know what Mr. David looked like, but that's about it.

   19   Q      And did Mr. Dabab ask you to do that?

   20   A      Initially, no, I just did it myself.

   21   Q      And this was in 2013?

   22   A      Yes, 2013, 2014, around that time.

   23   Q      And at the time, did you have any understanding that

   24   images that you would find in a Google search like the one

   25   you just described might be copyrighted?

                        Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 64 of 170 Page ID #:2427

                                                                              64

    1   A    No.

    2   Q    At any point, did you receive a cease and desist letter

    3   on behalf of Mr. David or Thunder Studios demanding that you

    4   take down any photos from Kazalfamilystory.com?

    5   A    Not at all.

    6   Q    At some point in 2016, did you become aware of a

    7   take-down notice that was issued by Thunder Studios to

    8   GoDaddy?

    9   A    Late 2016, I believe, Joe sent me a notice, I think,

   10   from GoDaddy, and I immediately forwarded that notice to

   11   Mr. Ronald Richards who's an attorney here in L.A., and he

   12   basically took care of that.

   13   Q    At some point, did you tell Mr. Dabab to remove the

   14   photos of Mr. David from the website?

   15   A    Yes.   I said, "Look, we don't want to ever be in any

   16   trouble, cause any harm, that we're breaking the law.

   17   Please if there's anything, please remove it."               And he

   18   assured me he'll do so.

   19   Q    And after you forwarded the complaint, the DMCA

   20   complaint to Mr. Richards, did you subsequently learn that

   21   the photographs had been registered with the copyright

   22   office?

   23   A    I think, yes.         It was maybe early '17 or around early

   24   '17, I learned about that, yeah.

   25   Q    And was this notice that Mr. Dabab forwarded to you

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 65 of 170 Page ID #:2428

                                                                            65

    1   which you said you then forwarded to Mr. Richards, was that

    2   the first time you had ever become aware of any claim at all

    3   that anything on the Kazalfamilystory website might be

    4   copyrighted?

    5   A    That's correct, yes.

    6   Q    At some point thereafter in 2017, did you ask Mr. Dabab

    7   to take down the entire website altogether?

    8   A    Yes.    I felt, after I got the report from the inspector

    9   of ICAC, Mr. Nicholson, basically completely exonerating me

   10   and calling on the Parliament to introduce an exoneration

   11   protocol, I felt that I had achieved my purpose or my goal;

   12   that my story was ending; that I had -- the Australian

   13   newspaper has been very supportive of me for the last

   14   18 months since learning about my story.

   15               I had a lot of strong support from other media

   16   outlets, including Channel 10 in Australia and so forth, so

   17   I felt there's no need -- no further need for me to have the

   18   website, and I asked him to shut it, yes.

   19   Q    Did he do so?

   20   A    Yes, he did.

   21   Q    Did you, in any way, during the four years or so that

   22   the website was live, did you profit or benefit in any way

   23   from the inclusion of any pictures of Mr. David on the

   24   website?

   25   A    Never.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 66 of 170 Page ID #:2429

                                                                                 66

    1   Q    Did you personally make any money off of

    2   Kazalfamilystory.com?

    3   A    Never.    It was just a platform to tell my side of the

    4   story, my family's side of the story and to basically help

    5   me achieve what I was able to achieve through a very, very

    6   difficult period of my life.

    7   Q    Do you have any estimate, as you sit here today now, of

    8   how many visitors came to the website during the few years

    9   that it was live?

   10   A    There wouldn't be many.           I mean, the website was just a

   11   platform.   If I had met someone, instead of just reading the

   12   malicious and negative publicity that was created at the

   13   behest of Mr. David, for them to see the truth of what I had

   14   exactly experienced and what was my case all about.            This

   15   was the only purpose.         And it was my last resort.      I had no

   16   other option but to do that.

   17   Q    Did any court ever issue any order requiring you to

   18   take down the website?

   19   A    Never.    Never.

   20   Q    Between 2013 and 2016, did you personally have any

   21   social media accounts?

   22   A    The only social media account was a Twitter that was

   23   also managed by Joe.        As I told you earlier, I don't know

   24   how to tweet.    I'm not familiar.         The only thing I've got is

   25   just "What's App."         That's it.

                       Lisa   M.   Gonzalez,    Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 67 of 170 Page ID #:2430

                                                                            67

    1   Q    Now, at some point, did you become aware of protests

    2   against Mr. David here in Los Angeles?

    3   A    Yes.   I became aware, and it was some time

    4   October 2016, yeah.

    5   Q    Did you have any role at all in organizing or carrying

    6   out those protests?

    7   A    Never.

    8   Q    None, whatsoever?

    9   A    None, whatsoever.

   10   Q    Did you know that they would take place in advance?

   11   A    No.

   12   Q    And do you know who organized the protests that took

   13   place here?

   14   A    Now I do, and I can tell you it was my brother Adam

   15   whom had his identity stolen by Mr. David's staff, Thunder

   16   Studios' staff, four of them:          Mr. Matt Price;

   17   Mr. Paul Kolesa who you've heard from here in the witness

   18   box; Mr. Mark Hatch; Mr. Ryan Wills who we were able through

   19   some discovery in a lawsuit we had against Mr. Price, we

   20   were able to learn what the Thunder Studios' staff had

   21   stolen my identity, Tony's identity, Adam's identity, Karl's

   22   identity and also set up a website called Kazalfamilytruth,

   23   which were completely defaming us globally and linking us to

   24   despicable organization -- organizations, criminal

   25   organizations, such as Hezbollah.          And basically saying that

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 68 of 170 Page ID #:2431

                                                                                 68

    1   we are criminals, we're money launderers, we are terrorists.

    2   It just --

    3              THE COURT:       Next question, please.

    4              Your last question was:         Do you know who organized

    5   the protests that took place.

    6              MR. TAYLOR:       Yes.   Thank you, Your Honor.

    7   BY MR. TAYLOR:

    8   Q    You said that these websites stole your identity.

    9              What do you mean by that?

   10   A    Well, my name is Charif Kazal and now there was a

   11   website until January of this year where it's been suspended

   12   because of the lawsuits we have against Mr. Price.           If you

   13   had gone in and put Charifkazal.com, you would have seen

   14   horrific imagery, commentary, linking me to terrorist

   15   organizations, money-laundering, criminal activity.

   16              I'm a peaceful person.         I've never been, ever, in

   17   trouble with the law.        I'm an honest person.      I've never

   18   done a thing wrong in my life.          No one can ever come

   19   anywhere and say Mr. Kazal had done a thing wrong by me.             I

   20   live and stand by my name, my reputation, and that's the

   21   only thing -- the only asset I have.

   22   Q    So it was your understanding that there were websites

   23   created in your name, literally Charifkazal.com,

   24   Adamkazal.com --

   25   A    That's correct.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 69 of 170 Page ID #:2432

                                                                                  69

    1   Q    Now, you mentioned a moment ago, despicable criminal

    2   and terrorist organizations like Hezbollah.

    3               What is your understanding of Hezbollah?            What is

    4   that?

    5   A    They're a horrible organization that attacks innocent

    6   people, draft terrorism.        I wouldn't want anything to do

    7   with them.    I wouldn't want to be associated with them.           I

    8   despise them.    I don't respect them.        I completely reject

    9   any of their ideology, any of their beliefs.

   10               Peace is the only place in the world.            Peace is

   11   the only thing that will make this world go forward, not

   12   terror.    It will never help.

   13   Q    Do you know where Hezbollah is based?

   14   A    I guess, from what I know, they're somewhere in

   15   Lebanon.

   16   Q    Now, there was some testimony last week about an order

   17   against Adam in the court in Australia.

   18               Do you have any knowledge about that order?

   19   A    Yeah, I became aware of this order.            And just for the

   20   record, so you're clear on what you saw, this order was a

   21   consent order.    So my brother Adam, after learning about

   22   what happened to his name, being stolen and everything, he

   23   had taken some activities to protest, to peaceably protest

   24   about his name and identity being stolen because he was

   25   being abused, his kids at school being abused, his son is an

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 70 of 170 Page ID #:2433

                                                                                70

    1   Australian cadet -- it's a division of the Australian Army.

    2              He had some terrible experiences there -- his wife

    3   at school being -- being called, "You're a wife of a

    4   terrorist supporter," stuff -- because he had photos with

    5   the words "Support Hezbollah" embedded on his head on those

    6   websites, stuff like that.

    7              So Adam was peaceably protesting, and he did what

    8   he did, and I understand there were consent orders.            So

    9   those orders that you saw, Adam consented to them to

   10   basically stop operating the vans and so forth that he was

   11   protesting with in Sydney.        And my understanding, he

   12   consented to them.         So there was not like a forced order by

   13   the court.   It was something he consented to.

   14   Q    As of October of 2016, which I think we saw was when

   15   the -- late October was when the protest first took place

   16   here, were you on good terms with your brother Adam at that

   17   time?

   18   A    No, I've not been on good terms.             Adam -- a number of

   19   people in my family holds me responsible for the pain that

   20   they've suffered for the last ten years at the hands of

   21   Mr. David and his powerful circle of people that he can use

   22   against you to defame you, to destroy you, to do whatever,

   23   and they felt that I was responsible for bringing Mr. David

   24   to the family's life.

   25              All I ever wanted was to have a good business, to

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 71 of 170 Page ID #:2434

                                                                            71

    1   try to have a good life and to do something honorable,

    2   unlike what the experience that Mr. David had put me and my

    3   family through.

    4   Q    So as of October of 2016, you weren't, is it fair to

    5   say, you weren't really on speaking terms with Adam?

    6   A    No.

    7   Q    You've mentioned different lawsuits that have been

    8   filed and litigated over the last many years.            Are you

    9   currently continuing to pursue your rights against Mr. David

   10   and Thunder Studios in the courts?

   11   A    Absolutely.      The only platform, the only place where I

   12   believe I will get justice like I had gotten justice at the

   13   complaint I made to the inspector after the premiere

   14   referred me to him, I am currently suing the Independent

   15   Commission Against Corruption and the former commissioner

   16   for the malicious inquiry based on the findings in the

   17   inspector's report for the damage and loss and pain that

   18   they put me and my family through.

   19              Tony and I, through our company, KTC, the

   20   aggrieved company at the hands of Mr. David, we've commenced

   21   legal action in July this year in the Supreme Court of New

   22   South Wales where there are five defendants listed.           Mr.

   23   David is one of them, Mr. Singh is one of them, Gilbert &

   24   Tobin law firm are one of them, based on the evidence we

   25   have, and also the former partner of Gilbert & Tobin,

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 72 of 170 Page ID #:2435

                                                                                72

    1   Mr. Andrew Bullock, is also a defendant.

    2               We have overwhelming evidence, the things I know

    3   now, the things I have in my possession now are overwhelming

    4   at the behavior and the dirty work that Mr. David performed,

    5   along with Mr. Singh, to destroy me, my brother Tony and our

    6   interest in KTC, and I'm looking forward to my day in court.

    7   Q    And is there another lawsuit pending in Australia as

    8   well?

    9   A    Yes.    Mr. David, in 2014, sued me for defamation.          I've

   10   got a cross claim in that lawsuit against Mr. David and

   11   Thunder Studios.      In August 2016, the judge in the case

   12   allowed me, based on evidence produced about the

   13   Thunder Studios' employees, to also add Thunder Studios into

   14   the case, so that's also on foot as well.

   15   Q    Now, we've talked a bit about the e-mails that you sent

   16   to Mr. David, I guess, beginning in 2015.

   17               How often would you send him an e-mail during that

   18   period?

   19   A    Probably every second day, every third day.             I wanted

   20   him to really wake up, to make a right.            It's not right to

   21   take something that is not yours.          It's not right to destroy

   22   people's reputation.        It's not right to steal and go away

   23   and hide.    If you do wrong, the honorable thing to do is to

   24   put your hand up and say, "I've done a wrong, and I

   25   apologize."

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 73 of 170 Page ID #:2436

                                                                            73

    1               THE COURT:      Next question, Counsel.

    2   BY MR. TAYLOR:

    3   Q    Did you become aware that Tony was also sending him

    4   e-mails?

    5   A    Yes.    Tony was aggrieved as well, and he was sending

    6   e-mails, yes.

    7   Q    Were you copied on Tony's e-mails?

    8   A    Yes, I was.

    9   Q    And then after you would receive an e-mail from Tony to

   10   Mr. David that you were copied on, did you forward to

   11   Mr. Dabab?

   12   A    That was the practice, yes.

   13   Q    What did Mr. Dabab do with it?

   14   A    After it got to Mr. Dabab, I wouldn't have a clue what

   15   he did with it.       It's something that he managed, the

   16   website.    The uploading, the posting, whatever.

   17   Q    The content of the website, was it comprised of

   18   anything other than the e-mails that we've been talking

   19   about?

   20   A    Not to my understanding, no.

   21   Q    What was your priority or focus in respect to the

   22   website?

   23   A    It was about telling my side of the story, and it was

   24   very important for me for whoever done the wrong thing by me

   25   and my family and Tony to, including Mr. David, to take

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 74 of 170 Page ID #:2437

                                                                              74

    1   notice, take a moment, think about it, and hopefully they

    2   can make it right, because that's the right thing to do.

    3   Q    Did Mr. David ever respond to any of these e-mails?

    4   A    Never.

    5   Q    Did he ever send you a response or a correspondence

    6   asking you to stop sending these e-mails?

    7   A    Never.

    8   Q    Did any of these e-mails that you sent contain a threat

    9   of any kind to Mr. David?

   10   A    Never at all.

   11   Q    Let's take a look at Exhibit 43 in the binder.

   12   A    Can I take a sip of water, please.            Sorry.

   13               This binder here?

   14   Q    Yes.    Forty-three.

   15   A    Yes, sir.

   16   Q    If you can just take a moment to flip through.          It's a

   17   few pages.

   18               Mr. Kazal, do you recognize the document we've

   19   marked as Exhibit 43?

   20   A    Yes, I do.

   21   Q    What is Exhibit 43?

   22   A    They're printout of the Kazalfamilytruth, the website

   23   created by Mr. David's staff at Thunder Studios.

   24   Q    Let's turn, if you would, to page 7633, at the bottom

   25   right, it's second to last page of the exhibit.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 75 of 170 Page ID #:2438

                                                                             75

    1               Oh, I'm sorry.

    2               Your Honor, we'd like to move Exhibit 43 into

    3   evidence.

    4               THE COURT:      Any objection?

    5               MR. WIENER:      Your Honor, we'll object.       There

    6   hasn't been a foundation as to when this was allegedly on

    7   Kazalfamilytruth.com.

    8               On the bottom of the page, it indicates it's on

    9   Charifkazal.com.

   10               We'd also object that there's no foundation for

   11   who created the website.

   12               THE COURT:      The objection is overruled.      The

   13   document will be admitted.

   14               (Exhibit 43 received in evidence.)

   15   BY MR. TAYLOR:

   16   Q    Just looking at the bottom of the page, at the right --

   17   7633.   Are you on the right page?

   18   A    Yes.

   19   Q    The pictures on the top half of the page are small, so

   20   I don't know if I can do that much to enlarge them, but do

   21   you see the 16 or so pictures on the top half of the page?

   22   A    Yeah.    Yes, I do.

   23   Q    And do you see the picture in the top right corner?

   24   A    Yes, I do.

   25   Q    Who's that?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 76 of 170 Page ID #:2439

                                                                            76

    1   A    It's my brother Tony.

    2   Q    And what does it say above his head?

    3   A    "Support Hezbollah."

    4   Q    Have you ever seen that picture before?

    5   A    Yes, it's What's App profile from Tony's profile.

    6   Q    From What's App?

    7   A    Yeah.

    8   Q    The chat --

    9   A    That's correct.

   10   Q    -- app?

   11   A    Yeah.

   12   Q    I assume -- is it fair to say on his profile picture,

   13   it doesn't have any words on it?

   14   A    Absolutely not.        It's sickening to have such a

   15   description embedded on -- on your profile.

   16   Q    How did you first learn of the existence of these five

   17   websites we've been talking about, the Kazalfamilytruth,

   18   Charifkazal.com, Adamkazal.com, et cetera?

   19   A    I think my wife alerted me to them through some Google

   20   search.   Said, "Oh, my God, look what's been put on you."

   21   And it was like horrific to see what's been put up there.

   22   Q    Do you see the picture right below the one we were just

   23   looking at?

   24   A    Yes.

   25   Q    Do you recognize the person in that picture?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 77 of 170 Page ID #:2440

                                                                                  77

    1   A    I believe is the late Libyan President Qaddafi.

    2   Q    You mentioned a few minutes ago that you have no

    3   association with Hezbollah.

    4               Does anyone in your family have any connection

    5   with Hezbollah in any way?

    6   A    Absolutely not.        Absolutely not.       It's a disgrace and a

    7   despicable act to even refer us to be part or to be

    8   associated with these despicable people.             This is dangerous,

    9   it's malicious, it's criminal to even do something like that

   10   to someone, to refer to such criminal people.

   11   Q    Did you -- when you first went to these websites, did

   12   you see the words on the page that associated your family

   13   with crime, and Hezbollah and things like that?

   14   A    Yes.    And it's all untrue, all unfounded.

   15   Q    Did the association that you saw on these pages with

   16   crime and terrorism, did that cause you any concern?

   17   A    Absolutely.      When something like this is in the public

   18   domain -- I mean, this is global.          People worldwide -- we're

   19   business people.      We travel internationally.        We go, you

   20   know, to different companies.          Stuff like this really puts

   21   your life at risk, puts your family's life at risk.

   22               One of Tony's kids, he's an officer in the

   23   Australian Army, and a very up and coming officer, too.              He

   24   had some terrible experiences as a result of this he had to

   25   deal with.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 78 of 170 Page ID #:2441

                                                                              78

    1               So to do such a criminal act.          This is not a joke.

    2   You just can't do something like that.            You have no idea the

    3   risk and the danger that it poses on the person and

    4   immediate family when you're labeled or connected to

    5   something like this.        This is very, very, very damaging and

    6   very, very serious.

    7   Q    Did any members of your family that you're aware of

    8   seek any treatment or counseling from the stress that

    9   resulted from these websites?

   10   A    To this day, Tony's wife, Adam's wife, a number of the

   11   kids as I told you.        A 13-year-old girl at school being

   12   bullied.    She attempted self-harm.        I mean, we could have

   13   lost her.    This is how bad this is.        Just unbelievable that

   14   someone could allow themself or someone else to do something

   15   like this.

   16               THE COURT:      Why don't we take our morning recess.

   17               Ladies and gentlemen, do not form or express any

   18   opinion about the case until the matter is finally submitted

   19   to you; don't talk with anyone about the case; don't allow

   20   anyone to talk to you about the case; and do not conduct any

   21   research of any kind on any subject matter connected with

   22   the case.

   23               Why don't we come back at 11:15, please.

   24               (Jury out.)

   25               THE COURT:      Sir, you may step down.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 79 of 170 Page ID #:2442

                                                                               79

    1              Mr. Taylor, I have a couple questions.

    2              Is there a cross claim in this case?

    3              MR. TAYLOR:       No, there is not.

    4              THE COURT:       So I'm having trouble seeing the

    5   relevance as to all the emotional damage that the Kazal

    6   family has suffered as it relates to this case.

    7              MR. TAYLOR:       Well, we're done with that.     I'm not

    8   going to ask him anything further about it.            It puts in

    9   context what was done with respect to the website, why they

   10   sent the e-mails, why --

   11              THE COURT:       You spent a lot of time on this.        So I

   12   guess you're saying it's over with, but I would just like to

   13   focus on what's at issue here.

   14              MR. TAYLOR:       I'm going to look at notes and the

   15   exhibits during this break.

   16              How long does Your Honor --

   17              THE COURT:       It's not a function of that.     I'm just

   18   trying to make sure I understand --

   19              MR. TAYLOR:       I think I'm nearly done with my

   20   direct examination.

   21              THE COURT:       We're starting to stray -- I mean, the

   22   testimony strayed on a lot of stuff.          Clearly, there's a lot

   23   of lawsuits going on here.        I don't want to deal with more

   24   lawsuits than I have to.        That's all I'm suggesting.

   25              MR. TAYLOR:       I understand.    I think we're nearly

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 80 of 170 Page ID #:2443

                                                                              80

    1   through with the direct.

    2              THE COURT:       Then, who's next after this witness?

    3              MR. TAYLOR:       Next, we would call Mr. Woodward.

    4              I mean, I don't know when Your Honor wants to hear

    5   our motion, but --

    6              THE COURT:       We'll do that probably during the

    7   lunch recess, or right around when we break for lunch.

    8              And, then, Mr. Woodward, and then who?

    9              MR. TAYLOR:       Then, Mr. Parlato.

   10              THE COURT:       So we anticipate getting done sort of

   11   mid afternoon, sort of 2:00, 2:30?

   12              MR. TAYLOR:       I mean, Mr. Wiener could

   13   cross-examine Mr. Kazal for two hours, so I don't know.

   14              THE COURT:       That's not going to happen.

   15              MR. TAYLOR:       I mean, he has time, I guess, so I

   16   don't know how long he's going to do it.

   17              THE COURT:       That's not going to happen.

   18              MR. TAYLOR:       That's a good estimate, I think.

   19              THE COURT:       Again, I'll remind you, my intention

   20   is to try and get this matter to the jury today.             So be

   21   prepared to close this afternoon.

   22              Mr. Wiener, is there anything you wish to say?

   23              MR. WIENER:       No, Your Honor.

   24              THE COURT:       Let's take a brief recess.       Thank you.

   25              (Recess taken at 11:05 a.m.;

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 81 of 170 Page ID #:2444

                                                                             81

    1              proceedings resumed at 11:23 a.m.)

    2              THE COURT:       Mr. Taylor.    You may continue.

    3              MR. TAYLOR:       We have nothing further on direct.

    4              THE COURT:       All right.    Mr. Kazal, why don't you

    5   resume the witness stand, please.

    6              THE COURT:       All right.

    7

    8                              CROSS-EXAMINATION

    9   BY MR. WIENER:

   10   Q    Mr. Kazal, have you ever gone by any other aliases?

   11   A    Please repeat your questions.

   12   Q    Have you ever gone by any other names or aliases?

   13   A    Many years ago, my birth name was Charif and my surname

   14   was Hussein, H-u-double-s-e-i-n.

   15   Q    In May 10, did you make a criminal complaint against

   16   Mr. David in the United Arab Emirates?

   17   A    Yes, I did.

   18   Q    Did you allege that he had embezzled money from

   19   Emergent Capital?

   20   A    Not from Emergent Capital, from the IPS facility

   21   management business in the UAE, yes.

   22   Q    Were any of those criminal allegations sustained by the

   23   UAE court?

   24   A    The court found that at the time Mr. David embezzled

   25   the money, the company hadn't been registered in the UAE

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 82 of 170 Page ID #:2445

                                                                               82

    1   under UAE law, so they could not find as such.

    2   Q    So it's correct that none of the criminal allegations

    3   that you caused to be made against Mr. David were sustained?

    4   A    It wasn't --

    5   Q    Thank you.

    6   A    -- it was not registered at the time.

    7   Q    It's correct that the ICAC made a finding that you'd

    8   engaged in corrupt conduct?

    9   A    Yes, it did.

   10   Q    Thank you.

   11              Did the ICAC also make a finding that you had

   12   given false and misleading evidence?

   13   A    Yes, it did.

   14   Q    Do you contend you're exonerated from those charges?

   15   A    Absolutely.      The inspector of ICAC report to the

   16   Parliament at New South Wales dated the 20th of June 2017 --

   17   it's in evidence.      You can look at it all -- it completely

   18   exonerated me.    He found many flaws in the ICAC thesis.

   19              He basically found that the commission of ICAC,

   20   David did and the commission itself, breached the act.           And

   21   basically it was an abuse of power.          The investigation or

   22   the inquiry into myself.

   23              And, more importantly, he noted that ICAC did not

   24   find any wrongdoing or any evidence from doing before,

   25   during, or after the inquiry; hence, I am suing the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 83 of 170 Page ID #:2446

                                                                              83

    1   Independent Commission Against Corruption and former

    2   commissioner in the New South Wales Supreme Court.           And I

    3   filed my case late last year.

    4   Q    Can you identify where, in this 89-page report which

    5   has been marked as Exhibit 42, there's a finding that you

    6   are factually innocent of the charges?

    7   A    The report itself goes into -- I think Mr. Taylor

    8   referred you to a number of paragraphs.            I can't just sit

    9   here and look at them all, and he clearly referred you to

   10   what the inspector commented on the findings of ICAC, the

   11   referral of myself by ICAC to the DPP.

   12   Q    Is there a specific paragraph you would want the jury

   13   to read in order to support your contention that you were

   14   exonerated?

   15   A    Yes.    I will get my attorney shortly to refer you to

   16   the pages.    We have marked them all.        And I'll get him to

   17   refer you to them shortly.

   18               And this is a report that's been submitted to the

   19   New South Wales Parliament.

   20   Q    As we sit here at this moment, though, you're not able

   21   to identify the specific passage that exonerates you?

   22               MR. TAYLOR:      That's not his testimony, Your Honor.

   23   That's not what he's saying.

   24               THE COURT:      Overruled.

   25

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 84 of 170 Page ID #:2447

                                                                            84

    1   BY MR. WIENER:

    2   Q    Are you familiar with the website Kazalfamilystory.com?

    3   A    Yes, I do.

    4   Q    Did you arrange to have the website set up in 2013?

    5   A    With the help of a friend, yes.

    6   Q    What was the name of this friend?

    7   A    Joe Dabab.

    8   Q    How well did you know Mr. Dabab?

    9   A    I knew him reasonably well because he was a good friend

   10   of a friend of mine.

   11   Q    How many times had you met with Mr. Dabab prior to

   12   June 2013?

   13   A    Maybe a couple times casually, but I met him at a

   14   function with Ray in 2013, and we discussed the website.

   15   Q    It's correct that you take full responsibility for

   16   everything on the website?

   17   A    The website bears my true experience and my story, yes.

   18   Q    Do you know a person named Jean Ghalo?

   19   A    No, I don't.

   20   Q    I'd like you to turn to Exhibit 3 in the binder.

   21   A    Yes, sir.

   22   Q    I'll represent to you Exhibit 3 is a document produced

   23   by GoDaddy that lists the domain information for

   24   Kazalfamilystory.com.

   25              Can you tell me who it lists as the registrant for

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 85 of 170 Page ID #:2448

                                                                            85

    1   the website?

    2   A    Jean Ghalo.

    3   Q    Who does it list as the administrative contact for the

    4   website?

    5   A    Jean Ghalo.

    6   Q    Who does it list as the technical contact for the

    7   website?

    8   A    Jean Ghalo.

    9   Q    Who does it list as the billing contact?

   10   A    Jean Ghalo.

   11   Q    Do you see Joe Dabab's name anywhere on this page?

   12   A    No, I don't.

   13   Q    Do you know who Jean Ghalo is?

   14   A    I don't know.

   15   Q    Do you know if Jean Ghalo is an alias for Tony Kazal?

   16   A    Absolutely not.

   17   Q    Do you know why Joe Dabab's name is not on this

   18   document?

   19   A    I have no idea.

   20   Q    Do you know who paid the bills for maintaining the

   21   website?

   22   A    Joe looked after everything.          He offered to help me and

   23   support me through this painful experience, and he did that.

   24   Q    Do you know why he didn't list himself as the billing

   25   contact?

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 86 of 170 Page ID #:2449

                                                                            86

    1   A    I don't know.         He may have helpers.     I don't know.

    2   Q    This person named Jean Ghalo, are they located in

    3   Lebanon?

    4   A    Yes.

    5   Q    How many e-mails did you post on Kazalfamilystory.com?

    6   A    It was -- the website in total was between mid 2013 to

    7   mid 2017, so I don't know exact number, no.

    8   Q    And you testified that you're responsible for putting

    9   up Tony's e-mails on the website by forwarding them to

   10   Joe Dabab?

   11   A    That was the practice.         I was cc'd on them, and I would

   12   forward them to Joe, yes.

   13   Q    I'd like you to turn to Exhibit 37.

   14               I'd like you to turn to Tony Kazal's Supplemental

   15   Responses to First Set of Special Interrogatories and look

   16   at Interrogatory Number 3, which was introduced in evidence

   17   last Thursday.

   18               THE COURT:       I'm sorry, Counsel.     You said

   19   Exhibit 37?

   20               MR. WIENER:       Exhibit 37, which is three sets of

   21   interrogatory responses.         And I'm only referring the witness

   22   to the one interrogatory that we read to the jury on

   23   Thursday afternoon, Interrogatory Number 3.

   24               THE WITNESS:      I think I'm on it, sir.

   25

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 87 of 170 Page ID #:2450

                                                                              87

    1   BY MR. WIENER:

    2   Q    Did Tony Kazal state that he used to send Joe Dabab a

    3   copy of what was sent to Rodric David or David Singh?

    4   A    Did he do what?        Sorry.

    5   Q    This is Tony Kazal's response to Interrogatory

    6   Number 3.   The interrogatory is:         Identify all

    7   communications you made regarding plaintiffs between

    8   January 1st, 2013, and the present.          And Tony Kazal wrote in

    9   response -- one section of his response:            "I used to send

   10   Mr. Joe Dabab a copy of what was sent to Rodric David or

   11   David Singh," end quote?

   12   A    I'm not sure why he would say that because that wasn't

   13   the practice.

   14   Q    So that representation by Tony Kazal you believe is

   15   inaccurate?

   16   A    Could be inaccurate, yes.

   17   Q    Did you coordinate with Tony Kazal on the content of

   18   the post that you each made to the website?

   19   A    No, we were individually writing, voicing our

   20   grievances.

   21   Q    Would you agree that there's remarkable similarities

   22   between the grievances that you both chose to voice on the

   23   website?

   24   A    Yes, it's the same issue, I believe, what Mr. David did

   25   to Tony and myself.        They're the same issues; hence, the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 88 of 170 Page ID #:2451

                                                                               88

    1   similarity, sir.

    2   Q    I'd like you to turn to Exhibit 31.            And the document

    3   Bates-stamped Plaintiffs' 1873, which I'll read for the

    4   jury.   It's --

    5   A    Just one sec.         Sorry.   Which one is it?    Sorry, sir.

    6   Q    It's 1873.       It's the fourth page of Exhibit 31.

    7   A    Yes, sir.

    8   Q    And I'll read the page, which is an e-mail from

    9   Tony Kazal.    And it states:        (Reading.)

   10                     I'll not rest until you repay what you stole,

   11               plus damages, apologize publicly for the lies you

   12               told and serve time in prison for the despicable

   13               crimes you committed against me and my family.

   14   A    What would you like me to do, sir?

   15   Q    I'm just reading that portion.          I just want you to keep

   16   it fresh in your mind.

   17               I'd now like you to turn to the document

   18   Bates-stamped 1895.

   19   A    It's in the same folder, sir?

   20   Q    Yes, I'd like you to read the last paragraph to the

   21   jury.

   22   A    Yes.    (Reading.)

   23                     I will not rest until you repay what you

   24               stole, plus damages, apologize publicly for the

   25               lies you told and serve time in prison for the

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 89 of 170 Page ID #:2452

                                                                             89

    1              despicable crimes you committed against me and my

    2              entire family.

    3   Q    Is that the same exact phraseology that Tony Kazal

    4   used?

    5   A    Very similar, yes.

    6   Q    It's your testimony, though, you didn't coordinate with

    7   him on the content of the website?

    8   A    Obviously, we have the same objective, to get Mr. David

    9   to admit to what he did wrong by us, return what he stole

   10   from us, apologize for it and for the crimes he committed to

   11   serve time in prison.        I guess they're very similar, you

   12   know, issues we're venting, yes.

   13   Q    And it's your contention, your statement that you'll

   14   not rest until Mr. David repays what he stole is not a

   15   threat of any sort?

   16   A    I'm sorry.       Sir, sorry?

   17   Q    It's your contention that you never made any threats

   18   against Mr. David?

   19   A    I have never made any threats.

   20   Q    And it's your contention that telling him that you

   21   won't rest until he repays what he stoled is not a threat?

   22   A    Sir, I will repeat it.         I will not rest lawfully until

   23   Mr. David returns what he stole from me, and I will not rest

   24   until he faces court for the damage he caused me and my

   25   entire family; hence, I am suing him in Australia.           And he's

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 90 of 170 Page ID #:2453

                                                                               90

    1   number one defendant in the case.          I take action legally,

    2   sir.   I don't threat anyone.

    3   Q      And what regard to taking actions legally -- you agree

    4   that the federal court of Australia made a finding that you

    5   were in civil contempt of that court?

    6   A      Of course, the federal court found me in civil

    7   contempt, but if you've read the judgment, you've looked at

    8   the situation and the issue at hand, you'll realize that

    9   His Honor Justice Sparrow made it very clear that this was a

   10   technical -- civil contempt due to me being in China, and

   11   there was a technical issue with the website.            I could not

   12   remove certain material as requested by the Court, and I was

   13   two days late.

   14               As hence, as soon as I returned to Australia, I

   15   removed everything and I complied with all the requirements.

   16   Hence, His Honor, Justice Spiram, accepted my testimony and

   17   found me only in civil contempt.          Yes, I made a mistake, I

   18   put my hand up to it and apologized to the Court for the

   19   mistake that I did.        I don't hide from myself mistakes, sir.

   20   Q      It's correct in order to be in contempt, you have to

   21   have violated an original court order; correct?

   22   A      I have not violated.      It was a technical civil

   23   contempt.    Please read the judgment and be very clear

   24   because you're misinforming the Court, sir.

   25   Q      We'll let the jury decide.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 91 of 170 Page ID #:2454

                                                                            91

    1   A    Yes.

    2   Q    It's correct that photographs of Mr. David were

    3   published on Kazalfamilystory.com?

    4   A    I'm aware of them now as part of this lawsuit, yes.

    5   Q    It's correct that you're aware that there were certain

    6   copyright photographs, that you became aware of that in

    7   October 2016; correct?

    8   A    I was aware of a notice, a takedown notice which I

    9   forwarded to my attorney, to Mr. Ronald Richards, in

   10   California, yes.

   11   Q    Was Ronald Richards also acting as the attorney for

   12   Adam Kazal and Tony Kazal?

   13   A    It's my understanding that he was acting collectively

   14   for us against Thunder Studios and Rodric David for the

   15   imposter websites that they've created by stealing our

   16   identities and our name and defaming us online, yes.

   17   Q    Did you instruct Mr. Richards to take -- did you

   18   instruct whoever's operating the website to take down the

   19   photographs at issue in that notice?

   20   A    As soon as I knew, I told Joe, "Please, you need to

   21   comply," and I asked Mr. Richards to deal with it, yes.

   22   Q    Do you have any evidence that any of the photos were

   23   ever removed?

   24   A    I don't know which ones were at hand, sir.

   25   Q    Do you know if other copyrighted photographs were

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 92 of 170 Page ID #:2455

                                                                              92

    1   continued to be published on the website after

    2   December 2016?

    3   A     I wasn't involved in the uploading or the management of

    4   the website.    That was something Joe was handling, so I

    5   wouldn't know now.         Sorry.

    6   Q     It's correct that you just testified earlier you're

    7   responsible for everything on the website.

    8   A     I stand by the comments, I stand by the commentary and

    9   the material that is being published on the website, yes.

   10   Q     Did you instruct this person, the supposed

   11   Mr. Joe Dabab, to transfer the hosting of the website from

   12   GoDaddy to Orange Website?

   13   A     I didn't instruct him to do any such a thing.          He's a

   14   technical person in that space.          I don't know what he does,

   15   no.

   16   Q     Did you become aware at some point that the website had

   17   been transferred to Orangewebsite.com?

   18   A     No, I didn't.

   19   Q     Is it your testimony that you took down the website in

   20   June of 2017 so you could pursue your options legally?

   21   A     I took down the websites in June 2017 after I received

   22   the inspector's report exonerating me of the damage that's

   23   being caused to me through the malicious ICAC inquiry.           I

   24   felt I had reached the satisfactory conclusion, and

   25   obviously I was already taking legal actions against

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 93 of 170 Page ID #:2456

                                                                              93

    1   Mr. David and others.        It wasn't just because of that, no.

    2   Q    Why did you not pursue lawful actions prior?

    3   A    We are.    I am, and I was pursuing legal actions prior.

    4   Q    It's correct that you contend the articles published in

    5   the Sydney Morning Herald were false and defamatory?

    6   A    Absolutely.      And this is the finding of the inspector

    7   of ICAC:    There were lies printed in the Sydney Morning

    8   Herald.

    9   Q    Did you sue the Sydney Morning Herald for defamation?

   10   A    Yes.    My brother Tony sued them, and they apologized to

   11   him, and they paid him substantial amount of damages in --

   12   in January of 2018.

   13   Q    Do you have any evidence of that judgment?

   14   A    I can get my attorney to provide if necessary.

   15   Q    Was it produced in discovery?

   16   A    I'm not sure if it was.

   17               And also my brother Oscar's currently suing them.

   18   It's been a foggy battle between him and the Sydney Morning

   19   Herald.    Obviously, they can drag things out when they're in

   20   the wrong.    But they've already apologized publicly.        If you

   21   Google Tony Kazal, you see an apology from the Sydney

   22   Morning Herald to Tony Kazal online.          You can do that right

   23   now if you want, sir.

   24   Q    I'll leave that to your attorney.

   25               And it's your testimony that you had no

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 94 of 170 Page ID #:2457

                                                                               94

    1   involvement with the California activities that took place

    2   against Mr. David?

    3   A     I had no involvement, no.

    4   Q     Do you condone the actions of your brother Adam Kazal

    5   with regard to those activities?

    6   A     I'm sorry, sir.

    7   Q     Do you condone the activities of your brother Adam with

    8   regard to those protests?

    9   A     I would protest differently, yes.

   10   Q     Did you ever offer an apology to Mr. David for what

   11   Adam did?

   12   A     That's something Adam did, nothing to do with me.          And

   13   Adam had legitimate reason, to my understanding, because

   14   Mr. David's staff had stolen his identity and defamed him

   15   globally and called him a terrorist and associated him with

   16   a despicable organization such as Hezbollah.

   17   Q     When did Mr. David associate Adam Kazal with Hezbollah?

   18   A     If you would read the website, I think there was a

   19   photo of Adam with that print as well is my understanding.

   20   Q     In fact, it was the Sunday Morning Herald that reported

   21   that your brother Tony Kazal had ties to Hezbollah, wasn't

   22   it?

   23   A     The Sydney Morning Herald reported many lies.          As I

   24   said to you, they've apologized to Tony, and they offered

   25   him a substantial amount of damages.          And like the inspector

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 95 of 170 Page ID #:2458

                                                                             95

    1   of ICAC had called it, they printed lies about me and my

    2   family.   And there were only lies being printed by the

    3   Sydney Morning Herald and the only journalist, the cozy

    4   journalist of your client, Linton Besser, who was attacking

    5   my entire family at the behest of your client.

    6   Q    What proof do you have that Mr. David caused the Sydney

    7   Morning Herald to publish any articles?

    8   A    I have Mr. David's testimony at ICAC admitting to

    9   providing misleading information, admitting to providing a

   10   cropped photo to the Sydney Morning Herald and being told to

   11   stop lying while he was on oath at ICAC.            This is all in the

   12   ICAC transcripts, sir.        Please go to them and read them.

   13   Q    Have you introduced the ICAC transcript as evidence for

   14   the jury?

   15   A    I'll check with my attorney what he introduced.

   16   Q    Do you know where Adam got the money to fund the

   17   activities in California?

   18   A    I don't, no.

   19   Q    Is it correct that Adam is bankrupt?

   20   A    No, he's not actually.        He was -- my understanding had

   21   some technical issue, but he's settled that, and he's no

   22   longer bankrupt.

   23   Q    Do you recall during what period of time Adam Kazal was

   24   an undischarged bankrupt?

   25   A    I don't know, no.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 96 of 170 Page ID #:2459

                                                                            96

    1   Q    Do you recall if he was an undischarged bankrupt in

    2   2016?

    3   A    I don't know, no.

    4   Q    Were you aware if Adam Kazal conducted -- caused any

    5   surveillance to be conducted of the David family in October

    6   of 2016?

    7   A    I'm not aware, no.

    8   Q    You stated that Mr. David somehow stole the identity of

    9   Adam.

   10              Can you explain what you're referring to?

   11   A    Referring to the imposter website created by

   12   Thunder Studios' staff:        Mr. Price, Mr. Wells, Mr. Hatch and

   13   Mr. Kolesa, where they've stolen Adam's identity, my

   14   identity, Karl's identity, Tony's identify and defamed us

   15   globablly and associated us with despicable crimes.

   16   Q    How did you determine who created the website?

   17   A    The communication obtained under subpoena through my

   18   attorney's request proved that those four individuals are

   19   connected to the creation of those websites.

   20   Q    Have you presented any evidence to the jury, other than

   21   your testimony, that anyone at Thunder Studios created the

   22   website?

   23   A    I think Mr. Kolesa admitted that he was involved in the

   24   creation of the website while on oath here.

   25   Q    Is it correct that the website primarily consisted of

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 97 of 170 Page ID #:2460

                                                                                 97

    1   articles that were republished from the Sydney Morning

    2   Herald?

    3   A      Not just republished, regenerated, reprinted,

    4   reorganized, photos were stamped.          A lot of despicable

    5   behavior portrayed on those articles.             It just reflects the

    6   quality of the people associated with it.

    7   Q      Is it your contention that as a result of the website,

    8   you're entitled to take the actions that you did do?

    9   A      My actions were peaceful, were very harmless, and I was

   10   just telling my side of the story to pursue my right in

   11   protest at the behavior of Mr. David for me, my entire

   12   family.   Peaceful, harmonious protest.           That's it.

   13   Q      Why did you send the e-mails to employees of

   14   Thunder Studios?

   15   A      Obviously, to make sure that Mr. David was getting

   16   them.   I wasn't sure if he was getting my e-mails or not.

   17   Q      Do you know an individual named Jamie Brown?

   18   A      I do, yes.

   19   Q      How do you know Jamie Brown?

   20   A      Look, a long time ago, I've known him, and he's a

   21   friend of my brother Oscar.        I don't have much to do with

   22   him.

   23   Q      Did the ICAC report find that you and other members of

   24   your family had known Jamie Brown for several years?

   25   A      I believe there was a reference to this, yes.

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 98 of 170 Page ID #:2461

                                                                               98

    1   Q    Was that a true statement by the ICAC?

    2   A    Yes.

    3   Q    Do you know if Jamie Brown was involved in coordinating

    4   any of the campaign that took place in California?

    5   A    I don't know, no.

    6   Q    Did you ever make a post on Kazalfamilystory.com that,

    7   quote, "My brother Tony and I are proud of our actions," end

    8   quote?

    9   A    Possibly, yes.

   10   Q    What actions were you referring to?

   11   A    Taking legal actions against Mr. David and his

   12   employees.

   13   Q    And it's your contention that Mr. David somehow

   14   improperly obtained the proceeds from the sale of

   15   Global Renewables?

   16   A    Mr. David knows too well what he was involved in.           The

   17   evidence in my possession now, and as part of my lawsuit in

   18   the breach of constructive trust against Mr. David and

   19   others, clearly demonstrate that Mr. David was working in

   20   contempt of court orders, was working behind the scenes with

   21   one of the biggest law firms to illegally draft motions and

   22   minutes of meetings to steal my shares and that of Tony, and

   23   to produce a third party that was known to him and Mr. Singh

   24   to take care of the valuable asset of the business whilst it

   25   was in liquidation, only to sell it two-and-a-half years

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 99 of 170 Page ID #:2462

                                                                             99

    1   later, 50 percent of it, for 85 million.

    2   Q    How much raw capital did your company, KTC, put into

    3   Global Renewables?

    4   A    We put a lot.         We put the contacts, we put the business

    5   opportunity in the UAE.         My brother Tony -- my brother Karl

    6   put $2.6 million in guaranties, a further $600,000 in

    7   liquid.   When you add it all up, it will be more than what

    8   Mr. David put.

    9               Because also Mr. David knows too well what he did

   10   with respect to overcharging, and what respect to

   11   double-dipping with the finance of the company, and his

   12   refusal to give us any proper financials to determine what

   13   he spent.

   14   Q    It's correct, in total, KTC put in $600,000 in liquid

   15   funds into Global Renewables?

   16   A    Of course, to save the business.             Into Global

   17   Renewables, yes, 600,000.

   18   Q    And how much did it receive from the liquidation of the

   19   business?

   20   A    We received very little because the whole liquidation

   21   and the stripping out of the asset during the liquidation

   22   was a tactic applied by Mr. David and Mr. Singh to hurt

   23   KTC's interest in the liquidation.

   24               And as I said, the evidence are overwhelming.

   25   Mr. David will soon learn all this evidence during that

                       Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 100 of 170 Page ID
                                   #:2463
                                                                        100

 1   court case.

 2   Q    Is it correct that KTC received liquidation

 3   distributions close to $1.9 million?

 4   A    We received too little because Mr. David fraudulently

 5   fabricated the board minutes that he gave to the

 6   liquidators.    These board minutes was only for IPS.

 7   Mr. David fraudulently fabricated the board minute for ECL

 8   to give him the right to sign contracts between himself and

 9   himself, and these board minutes are now being examined by

10   experts to say that Mr. David copied two signatures from the

11   IPS minute into the ECL minutes.          And he will soon be facing

12   the music about this in court.

13   Q    Mr. Kazal, can you answer my question:            Did KTC receive

14   approximately $1.9 million in the liquidation --

15   A    Yes, yes, but this is not what we were going for.

16   Q    That's correct, you essentially tripled your investment

17   in Global Renewables?

18   A    Not really.      We have not tripled our investment.        As I

19   said to you, I brought a business opportunity to Emergent

20   Capital with probably $50- to $60 million in the UAE that

21   Mr. David was stripping out and double dipping into that

22   caused a joint-venture partner to terminate because of his

23   bad behavior.    He caused the company a lot of harm and a lot

24   of damage.

25   Q    Where were you in October 26, 2016?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 101 of 170 Page ID
                                   #:2464
                                                                        101

 1   A    October?    Sorry?

 2   Q    I'm sorry.       Where is that?

 3   A    Just repeat the date.        I'm sorry.      I missed it.

 4   Q    Towards the end of October, 2016.

 5   A    In Sydney, I guess.

 6   Q    Did you observe any of the vans or posters or signs

 7   with Mr. David's picture on them?

 8   A    No.

 9   Q    When did you first learn about those signs?

10   A    It was something that my lawyer received because we had

11   -- Adam and I had the same lawyer at the time.               I believe

12   something was sent from my lawyer.

13   Q    Were you aware whether the signs directed viewers to

14   www.kazalfamilystory.com?

15   A    Possibly.

16   Q    Did you authorize Adam to include that portion of it?

17   A    No, I didn't.

18   Q    Did you tell him to remove the signs, to remove that

19   reference from the signs?

20   A    Adam and I were not on good talking terms, and Adam

21   holds me very much responsible for the pain and the

22   suffering Mr. David brought on my entire family.

23   Q    Didn't Mr. Adam Kazal state that he is trying to avenge

24   your family name?

25   A    I'm not sure what you're referring to.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 102 of 170 Page ID
                                   #:2465
                                                                        102

 1   Q      It's correct that he was referring people to the

 2   website?

 3   A      Possibly.

 4   Q      And it's correct that your testimony is that the

 5   website was to refute the allegations that were made against

 6   you?

 7   A      Absolutely.

 8   Q      So did you and Adam Kazal share a common purpose in

 9   that regard?

10   A      I don't believe so.      Adam had his reasons, and I had my

11   reasons.

12   Q      Do you also believe that employees of Thunder Studios

13   stole your identity?

14   A      Absolutely they did, and they've been sued for this.

15   Q      Is that the same allegation that Adam Kazal made?

16   A      They stole his identity and they've been sued for this

17   as well.

18   Q      Were you and Adam both plaintiffs in the same lawsuit?

19   A      Yes, we are, and Tony as well.

20   Q      Did you file a lawsuit in the Superior Court of

21   California claiming that your -- online theft of your

22   identities?

23   A      That's something my attorney's managing up.           I'm not

24   sure the detail of what he found.          You have to check with

25   him.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 103 of 170 Page ID
                                   #:2466
                                                                        103

 1   Q    Do you know if that lawsuit was dismissed?

 2   A    I'll have to check with my attorney.            I think it was

 3   withdrawn, not dismissed.         Because there was some technical

 4   issues, but with respect to redrafting the claim.

 5   Q    You testified that the photos, certain of the photos on

 6   Kazalfamilystory.com were taken from Google searches; is

 7   that correct?

 8   A    That's my understanding, yes.

 9   Q    Did you do those Google searches yourself?

10   A    As I said in 2013, 2014, I would have Googled a couple

11   images of Mr. David and sent on to Joe.            And what he did

12   after that, that's a matter for Joe.          I wasn't involved in

13   anything further.

14   Q    Do you know if any of those photographs that you took

15   from 2013 and 2014 from Google search were the ones that

16   were part of Exhibit 31?

17   A    I don't know.         I can't recall.

18   Q    Do you have any reason to dispute Paul Kolesa's

19   testimony that the photographs at issue were taken in

20   August 2015 or later?

21   A    I'm not a technical person.          I cannot deny or confirm

22   what Mr. Kolesa said.

23   Q    Did you ever seek a court injunction ordering the

24   removal of the Kazalfamilytruth website?

25   A    I'm not sure what my attorneys did or didn't.           They

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 104 of 170 Page ID
                                   #:2467
                                                                        104

 1   were doing a lot of things to stop this harm that's being

 2   caused to my family by Mr. David's staff.            Yes, they did

 3   many actions to try and stop the harm that was directed at

 4   my family, yes.

 5   Q    Do you know if there was ever -- whether your attorneys

 6   ever specifically sought an order for the removal of the

 7   website?

 8   A    I know the websites are shut now since January 2018,

 9   but I'm not sure what was the implication of the injunction.

10   Q    How many different lawsuits do you estimate that you've

11   filed against Mr. David since 2009?

12   A    There was definitely a lawsuit in the Cayman, there was

13   definitely a lawsuit in the UAE, definitely a lawsuit here,

14   and definitely now there are two lawsuits in Australia.

15   That would be five.

16   Q    Have any of the lawsuits resulted in a judgment for

17   monetary damages against Mr. David?

18   A    Yes.    The lawsuit in Grand Cayman, the most important

19   lawsuit of all, found Mr. David had breached his fiduciary

20   duty as a director to the detriment of KTC's interest,

21   reinstated our share holding to 50 percent and ordered costs

22   against Mr. David.

23               But this sadly was after the event, because

24   Mr. David, along with Mr. Singh, colluded to bring a third

25   party to take out the cash count, the most valuable asset of

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 105 of 170 Page ID
                                   #:2468
                                                                        105

 1   the business, from the liquidation with an offer of

 2   25 million against an offer for 30 million from us, only to

 3   learn, two-and-a-half years later, that 50 percent --

 4   50 percent of that company was sold for 85 million.

 5   Q    Are you aware of an article that was published in the

 6   Sydney Morning Herald that linked your brother Tony Kazal to

 7   Hezbollah?

 8   A    There were many malicious articles published in the

 9   Sydney Morning Herald about me and my family.            And as I've

10   indicated to you earlier, sir, the inspector of ICAC very

11   clearly -- very clearly there were lies printed about me and

12   my family.

13              And in January of 2018, the Sydney Morning Herald

14   settled with my brother Tony and awarded him a substantial

15   amount of damage and apologized publicly for him.            It's

16   online.

17   Q    I'd like to show to you -- are you familiar with a

18   March 16, 2013, article by Linton Besser entitled, "Two bags

19   of money and a lot of trouble in Beirut"?

20   A    I'm familiar with many lies and articles by

21   Linton Besser.    Absolutely.

22              MR. WIENER:       I'll show this to the jury.

23              THE COURT:       What exhibit is this?

24              MR. WIENER:       It's Exhibit 39, Your Honor, which is

25   a reprint of the article which was originally published on

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 106 of 170 Page ID
                                   #:2469
                                                                        106

 1   March 16th, 2013.

 2               THE COURT:      I'm sorry, 39, has that been admitted

 3   into evidence?

 4               MR. WIENER:      It's not.    The foundation has been

 5   laid.   We would move it into evidence at this time,

 6   Your Honor.

 7               THE COURT:      Any objection to 39?

 8               MR. TAYLOR:      No, Your Honor.

 9               THE COURT:      All right.    Thirty-nine will be

10   admitted.

11               (Exhibit 39 received in evidence.)

12   BY MR. WIENER:

13   Q    Does this article describe what's supposedly a covert

14   money exchange between Tony Kazal and a member of Hezbollah?

15   A       This article is a complete fabrication by

16   Linton Besser, the mercenary journalist who was working to

17   destroy my good name and that of my family at the behest of

18   your client, Rodric David.

19               This is the bottom line.        Following this article,

20   I lodged a complaint against Linton Besser, and he was asked

21   to leave the Sydney Morning Herald.          Linton Besser is a

22   corrupt journalist, Your Honor -- sir, just for the record,

23   and has been clearly, clearly explained in the inspector's

24   report.   He refers to his articles only as lies.

25   Q    Does this article claim that Tony Kazal transferred a

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 107 of 170 Page ID
                                   #:2470
                                                                        107

 1   bag of money containing 370,000 pounds to a senior associate

 2   named Sida (ph.) of Hezbollah?

 3   A    It sounds like something that would be developed at

 4   your client's Thunder Studios movie.          It just does not make

 5   sense to me.    This is complete and outrageous defamatory and

 6   fabrication on behalf of Linton Besser to again hurt the

 7   good name of my family.

 8              Just because my family is originally from Lebanon

 9   does not mean we are associated with Hezbollah.

10              Just for the record, I completely despise such an

11   organization, me and my entire family.            We are peaceful,

12   loving, good Australians who stand for the law and order,

13   who stand for the word of law.          And we live and die for

14   Australia.    Our kids are serving in Australia's best

15   interest in Austrailian Army.

16              Do you really think and believe that my brother

17   Tony would associate himself with something like this?            This

18   is complete nonsense, sir.        Complete nonsense.

19   Q    Why is Tony not here to defend his good name?

20   A    Because Tony had nothing to do with this case.           He's

21   just been lumped into this case.

22   Q    Did you discuss with Tony whether this article was a

23   fabrication?

24   A    Absolutely.      Just complete fabrication.        Very wrong.

25   Read the e-mails Mr. -- Tony -- my brother Tony wrote to

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 108 of 170 Page ID
                                   #:2471
                                                                        108

 1   Linton Besser, and you'll see how he was calling him up on

 2   such despicable behavior.        This is not journalism, this is

 3   terrorism on behalf of Linton Besser.             Unacceptable.

 4   Q    Why is Adam Kazal not here?

 5   A    You can ask him.        I don't know.

 6   Q    Did you ask him to come to the trial?

 7   A    I didn't ask him.        He'll know what he needs to do.

 8   Q    Did you tell Adam that you were going to blame him

 9   entirely for the activities that took place in California?

10   A    I'm not blaming him for anything.            I'm taking

11   responsibility for what happened.          And what happened to Adam

12   resulted in Adam's action.        We are just defending our good

13   name peacefully and within the realm of the law.

14   Q    Did you discuss with Tony Kazal whether he had any

15   involvement in the California activities?

16   A    He had no involvement.

17   Q    The jury was shown earlier a contract that listed him

18   as the point of contact.

19              Did you discuss that with him?

20   A    I did not, no.

21   Q    Do you believe that your private investigator

22   fabricated that contract?

23   A    I don't know what's happened.          I wasn't involved in

24   this.   I couldn't tell you.

25              MR. WIENER:       I have nothing further subject to

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 109 of 170 Page ID
                                   #:2472
                                                                        109

 1   recross examination.

 2               THE COURT:       All right.   Redirect.

 3

 4                              REDIRECT EXAMINATION

 5   BY MR. TAYLOR:

 6   Q    Mr. Kazal, Mr. Wiener asked you a moment ago about your

 7   investigator.

 8               Did you retain or hire an investigator here in

 9   California to do anything with respect to Mr. David?

10   A    No, sir, no.

11   Q    You said earlier that you protested.

12               Did you mean by writing the e-mails that we've

13   seen?

14   A    Yes.    My -- my e-mails that were calling on Mr. David

15   to make a right and take accountability for the damage and

16   the harm he put on me, Tony, and that of my immediate

17   family, including children and innocent ones of my family.

18   Q    You said earlier that you take responsibility for the

19   website.

20               Do you mean the content, the words on the page?

21   A    The words, yes, the e-mails that I had sent to

22   Mr. David or to the journalists, yes, I do.

23   Q    You take responsibility for what was written on that

24   website?

25   A    Absolutely, yes.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 110 of 170 Page ID
                                   #:2473
                                                                        110

 1              MR. TAYLOR:       I don't have anything further,

 2   Your Honor.

 3              THE COURT:       All right.    Any recross?

 4

 5                              RECROSS-EXAMINATION

 6   BY MR. WIENER:

 7   Q    Mr. Kazal, at your deposition, did you testify that you

 8   took responsibility for everything on the website?

 9   A    I said for the e-mails, the material that I sent to

10   Mr. David and to the journalist.          That was my understanding

11   of what I meant.      Everything, yes.

12   Q    So you're now claiming for the first time that by

13   "everything," you didn't mean the photographs --

14   A    No.   I had nothing to do with the photographs.          I made

15   that very clear to you during my deposition, sir.            You're

16   putting words into my mouth, and I don't think that's

17   appropriate.

18   Q    You testified the word "everything" -- do you recall if

19   in your deposition you attempted to qualify to just be the

20   words?

21   A    My understanding when I said "everything" was the

22   e-mails that I had sent, and I don't shy away from that.              Of

23   course, I do take responsibilities for the e-mails I sent.

24   They bear my signature, my name on the bottom of them, yes.

25   Q    Did you instruct Mr. Dabab, after you received the

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 111 of 170 Page ID
                                   #:2474
                                                                        111

 1   Digital Millenium Copyright Act complaint, to remove any and

 2   all photos from the website?

 3   A    I ask him he must comply with whatever complaint that

 4   was made, and I left it to him.          He's a technical person,

 5   I'm not.   I wouldn't know what to do with this.

 6   Q    Did you make any effort to verify that the photographs

 7   were removed from the website?

 8   A    My understanding that he complied with it.              That's why

 9   I sent the complaint to Mr. Richards to ensure that

10   Mr. Dabab was given the appropriate information to deal with

11   this.

12   Q    Did you review the website anytime after December 2016?

13   A    No, not really.

14   Q    You didn't look at Kazalfamilystory once between

15   December 2016 and it's removal --

16   A    I would have looked at it, but not in any great sense.

17   I think I had to deal with some things in December '16,

18   towards the end of December, just to remove some stuff from

19   the website but not sure after that, no.

20   Q    Did you make any specific efforts to ensure that

21   photographs were removed?

22   A    My understanding that Mr. Dabab have complied and there

23   was no harm of what he had did because Mr. Richards gave him

24   surety that it was fine.        That was my understanding.

25   Q    What was the basis for that understanding?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 112 of 170 Page ID
                                   #:2475
                                                                        112

 1   A    Because I put Mr. Richards directly in contact with the

 2   complainant.    He would have sent something back to Mr. Dabab

 3   to ensure that everything was fine.          That was my

 4   understanding.

 5   Q    So it's your testimony that Mr. Richards was in direct

 6   contact with Mr. Dabab?

 7   A    Not in direct contact.        He would have sent something to

 8   me to forward on, and whatever I received -- I can't recall

 9   now -- I would have sent on to Dabab.

10   Q    Did you ever direct Mr. Dabab to remove all photos --

11   A    I ask him.       I did ask him to make sure he complies with

12   whatever request was made, yes.

13   Q    And do you have a copy of that request you made to

14   Mr. Dabab?

15   A    Look, I'll have to look at my e-mails to see if I can

16   retrieve such a thing.        If I do, I'll send it on.

17   Q    Why is Mr. Dabab not here today?

18   A    I don't think he was asked to be.

19   Q    Is it correct he's in Lebanon?

20   A    I don't know where he is.          He travels a lot, so I

21   wouldn't know where he is.

22   Q    Did you ask him to come here and testify?

23   A    No, I wasn't asked by my team to -- need to have him

24   here, so...

25              MR. WIENER:       Nothing further.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 113 of 170 Page ID
                                   #:2476
                                                                        113

 1              THE COURT:       Mr. Taylor?

 2              MR. TAYLOR:       Nothing further, Your Honor.

 3              THE COURT:       All right.    Thank you, sir.    You may

 4   step down.

 5              THE WITNESS:       Thank you, Your Honor.

 6              THE COURT:       I think this is probably a good time

 7   to take our lunch recess.

 8              Ladies and gentlemen, do not form or express any

 9   opinion about the case until the matter is finally submitted

10   to you, which I'm cautiously optimistic will be today --

11   emphasis on "cautiously."

12              Do not talk with anyone about the case, don't

13   allow anyone to talk to you about the case, and do not

14   conduct any research of any kind on any subject matter

15   connected with the case.

16              Let's have you come back at 1:15, please.

17              Thank you.

18              (Jury out.)

19              THE COURT:       All right.    Mr. Taylor, did you want

20   to make your motion or further expound on your motion?

21              MR. TAYLOR:       Yes, if I may, Your Honor.

22              The defendants would move for judgment as a matter

23   of law under Rule 50(A) on both claims for relief in this

24   case.

25              As the Court knows, the first claim for relief for

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 114 of 170 Page ID
                                   #:2477
                                                                        114

 1   copyright infringement was asserted by Thunder Studios only

 2   against all three defendants in the case.

 3              And the second claim for relief for stalking under

 4   Civil Code 1708.7 was asserted by plaintiff, Rodric David,

 5   only against all three defendants in the case.

 6              So I'll address them separately, and I'll address

 7   each claim against each defendant.

 8              First of all, with respect to the copyright claim,

 9   as to all defendants, we would move for judgment under the

10   applicable statute of limitations, which is three years.

11              Mr. David testified under oath that he viewed the

12   website, the Kazalfamilystory.com, for the first time in

13   2013, and he saw photographs from Thunderstudios.com there.

14   And this lawsuit was filed February 2017.            So that's more

15   than three years after Mr. David learned of the alleged

16   infringement and so the claim is time-barred for that

17   reason.

18              Separately, even if the claim were not

19   time-barred, which I believe it is, with respect to

20   defendants Adam Kazal and Tony Kazal, there was no evidence

21   presented in plaintiffs' case of any infringement --

22   infringing activity by either of them of any kind.           Not

23   direct infringement, not secondary infringement, not

24   contributory infringement.

25              The evidence as to Defendant Adam Kazal was that

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 115 of 170 Page ID
                                   #:2478
                                                                        115

 1   he put Kazalfamilystory.com on the bottom of the signs or

 2   placards.    That doesn't mean he had anything to do with the

 3   content of the website, with the photographs that appeared

 4   on the website, with the management, ownership, control,

 5   et cetera.    Anything to do with the website.          He was aware

 6   of the website, and he put it on his banner.            That was the

 7   extent of it.

 8               There was no evidence presented that either

 9   Adam Kazal or Tony Kazal directly benefitted or profited in

10   any way from the alleging infringing activity.               There was no

11   evidence that they were aware of it or somehow should have

12   been aware of where the photographs came from or how they

13   got there.

14               As Your Honor heard from not only Mr. Charif Kazal

15   who's here but from the deposition excerpts that were read

16   into the record, Adam Kazal and Tony Kazal had nothing to do

17   with the website.      Certainly not with respect to the layout

18   of the photographs and things like that.

19               With respect to all defendants as well,

20   Your Honor, on the copyright infringement claim, there was

21   no evidence presented of any damage to the plaintiffs, no

22   actual monetary damages, whatsoever.

23               And also with respect to any claim for statutory

24   damages under the copyright act, the plaintiff also can't

25   state a claim because it appears that most, if not all, of

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 116 of 170 Page ID
                                   #:2479
                                                                        116

 1   the photographs were published before -- at least three

 2   months before the registration.          The evidence, as we saw it,

 3   was not clear on exactly when the photographs appeared on

 4   the Kazalfamilystory website.

 5              So for that additional reason, we would move for

 6   judgment on that claim as well.

 7              Separately, with respect to Defendant

 8   Charif Kazal, under case authorities, including a case

 9   called Poof Apparel -- and I can get the exact cite if we

10   need to do that right now -- there's an alleged pattern of

11   infringing activity dating back to 2013.

12              So as that case explains, because of the spirit of

13   the copyright act which wants to encourage people who own

14   copyrighted material to register it in a timely fashion, you

15   can't claim statutory damages after being aware of a pattern

16   of infringement that goes on for years.

17              So for that additional reason, we would move for

18   judgment on the copyright claim as well.

19              THE COURT:       All right.    Anything further on the

20   stalking claims?

21              MR. TAYLOR:       Yes.   I haven't even gotten to that

22   yet.   But as far as copyright, that's the extent of the

23   argument with respect to the first claim for relief.

24              THE COURT:       So let's get to the second claim of

25   relief.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 117 of 170 Page ID
                                   #:2480
                                                                        117

 1              MR. TAYLOR:       Again, with respect to the second

 2   claim of relief for Mr. David, he's grouped all the

 3   defendants together, but I think the evidence showed that

 4   each defendant needs to be treated separately.               There's no

 5   evidence that all of them, in any way, did the same thing.

 6              With respect to Defendant Charif Kazal -- first of

 7   all, there was no evidence presented at all that he was

 8   involved in any way in the protest activity that took place

 9   here in California or, for that matter, that took place in

10   Sydney, although that's not really part of this case.

11              The evidence with respect to Defendant

12   Charif Kazal was that he sent a series of e-mails over the

13   course of a year-plus to Mr. David which Mr. David testified

14   he largely did not read most of them.             He blocked the

15   e-mails to his staff but allowed himself to continue

16   receiving them, he reported the fact of receiving the

17   e-mails to FBI, which apparently took little or no action in

18   response, and he didn't complain of any stalking or any

19   activity of the sort with respect to those e-mails.              And he

20   did not fear at all for his safety or his family's safety

21   from those e-mails.

22              So with respect to Defendant Charif Kazal, you've

23   got a bunch of e-mails and that forms the stalking claim.

24   And I would argue as a matter of law that under those

25   circumstances, there's no liability at all as to Defendant

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 118 of 170 Page ID
                                   #:2481
                                                                        118

 1   Charif Kazal.

 2               With respect to Defendant Tony Kazal, the --

 3   again, there was -- there was a series of e-mails that Tony

 4   authored.    And for the same reason which I just explained

 5   for Defendant Charif Kazal, which I won't repeat, that

 6   conduct alone cannot constitute a stalking claim.

 7               Now, with respect to the protest, we believe the

 8   evidence is pretty clear that Adam Kazal took matters into

 9   his own hands in arranging the protests.

10               With respect to the e-mail that was introduced

11   between Mr. Fuentes of ICS and Mr. Brown, that was never --

12   there is a reference to Tony Kazal and that e-mail was never

13   sent to Mr. Tony Kazal.        It's between Adam -- I'm sorry,

14   between Jamie and Mr. Fuentes of ICS.

15               There's no evidence of a written contract, there's

16   no evidence of any acceptance by Mr. Tony Kazal; and we

17   would argue as a matter of law, it's not enough to conclude

18   that Tony actually had any involvement, whatsoever, in the

19   protests.

20               You heard from all of the defendants in this case

21   that Adam was the one involved in arranging for the protest

22   activity that took place here in California.

23               With respect to Defendant Adam Kazal, as I

24   understand it, the claim for stalking is based on the fact

25   that he made various tweets over a certain time period and

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 119 of 170 Page ID
                                   #:2482
                                                                        119

 1   again the protest activity.

 2              With respect to the tweets, apparently Mr. David

 3   would receive notifications on his phone that he had been

 4   tagged, or whatever the term is in Twitter language for

 5   having your name mentioned in a tweet.            Those were not

 6   tweets that were sent directly to him, but they were posted

 7   in Mr. Adam's Kazal's Twitter feed.

 8              And Mr. David testified that he received the

 9   notifications, he didn't necessarily read the tweet.           He

10   could have blocked the notifications, but he didn't; then at

11   some point, I guess, he did.

12              Again, he didn't complain of any stalking.          He

13   didn't fear for his safety from those tweets which, I guess,

14   took place over something of an extended period.

15              And as far as the protests go, Your Honor, even if

16   there was any evidence that linked Charif Kazal and

17   Tony Kazal to the protest with respect to the stalking claim

18   as it's based on the presence of protestors here in

19   Los Angeles in the neighborhood and outside the studio,

20   those activities cannot form part of the pattern under

21   1708.7 that constitutes a stalking claim because, under the

22   statute, constitutionally protected activity is not part of

23   the pattern.

24              So standing on the street holding signs and

25   chanting is classic free-speech First Amendment activity,

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 120 of 170 Page ID
                                   #:2483
                                                                        120

 1   Your Honor.    If stalking could rest on a protest like that,

 2   then, frankly, any protest could give rise to a stalking

 3   claim.   And we know that that's not the law and that's not

 4   the case.    And that can't be.        That doesn't make any sense.

 5               With respect to any surveillance that was

 6   conducted of Mr. David -- and we do see videos -- the

 7   surveillance activity was conducted by ICS whose name we've

 8   seen in the agreement, the Exhibit 5, I believe.             That

 9   activity was conducted by a licensed private investigator

10   here in California.

11               Again, the Court, if you look at 1708.7, there's

12   specific exception to activity conducted by a private

13   investigator, licensed private investigator.

14               So if you break down the claim, both claims, but

15   focusing just on stalking, if you break it down by its

16   parts, if you break it down by defendant, we believe that

17   judgment as a matter of law is appropriate because the

18   plaintiffs have not and, indeed, I believe cannot prove all

19   the elements of the claim as to all of the defendants.

20               THE COURT:      All right.    Thank you.

21               Mr. Wiener.

22               MR. WIENER:      Your Honor, I'll address the

23   arguments in the same order as opposing counsel.

24               There's no statute of limitations' issue here,

25   Your Honor.    The copyrighted works -- the certificates and

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 121 of 170 Page ID
                                   #:2484
                                                                        121

 1   registrations were all copyrighted August 2015 or later,

 2   which is well within the three years statute of limitations

 3   for this lawsuit.

 4               THE COURT:      Even though there was a suggestion

 5   that they were posted earlier than the registration?

 6               MR. WIENER:      The testimony of Paul Kolesa which

 7   was not disputed by anyone is that the photographs were

 8   created -- it lists their date of publication.               There would

 9   have been no practical way for the defendants to obtain the

10   photographs before that date.

11               THE COURT:      What do you mean by that?

12               MR. WIENER:      The first time the photographs were

13   published, according to the copyright registrations, were

14   August 2015 or later.

15               THE COURT:      They could have been taken earlier;

16   correct?

17               MR. WIENER:      No, they couldn't have.         The only

18   means of accessing them would have been to scrape them from

19   Thunder Studios' website.

20               THE COURT:      Okay.   I'm a little lost on that, but

21   go ahead.    Go ahead.

22               MR. WIENER:      It's our contention that all three

23   defendants are responsible for the copyright infringement.

24   Charif Kazal testified unequivocally at his deposition --

25   and this was discussed during his cross-examination -- that

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 122 of 170 Page ID
                                   #:2485
                                                                        122

 1   he was responsible for everything on the website, not just

 2   the words.

 3              THE COURT:       But that would apply to Charif, but

 4   what about the other two?

 5              MR. WIENER:       The other two defendants are

 6   responsible for contributory liability as they are aware of

 7   the website and help -- and the photographs on the website

 8   and helped promote it.

 9              Tony Kazal.       We believe the evidence suggests that

10   he's directly responsible for having created the website.

11   Regardless of whether the jury can make that finding, it's

12   certainly clear that Tony Kazal posted e-mails on the

13   website and contributed towards it.

14              Adam Kazal likewise also contributed to the

15   website by promoting it on billboards and signs, and we

16   contend that that does suffice for contributory liability.

17              THE COURT:       Okay.

18              MR. WIENER:       Defendants are not seeking actual

19   damages, they are seeking statutory damages.            Again,

20   Mr. Kolesa -- all the exemplars of the website were from

21   2017.   And based on Mr. Kolesa's testimony, that's the first

22   time that the specific copyrighted works were published on

23   the website.    That was after their date of registration.

24              The case Poof Apparel is --

25              THE COURT:       I'm sorry?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 123 of 170 Page ID
                                   #:2486
                                                                        123

 1              MR. WIENER:       Opposing counsel had mentioned a

 2   Ninth Circuit decision called Derek Andrew versus Poof

 3   Apparel Corporation has no application here.            That's one

 4   where the copyrighted works were infringed before they were

 5   registered.    Here, they're only infringed after their date

 6   of registration.

 7              As for the stalking claim, it's -- all three

 8   defendants are clearly liable for stalking.            The e-mails

 9   that were sent by each of the defendants were stalkings.

10   They were clearly intended to harass Mr. David.              There's

11   really no dispute on that point.          Regardless of whether the

12   defendants thought they were setting forth their position,

13   it's clear that their purpose, especially given that they

14   are copied on members of Mr. David's work force at

15   Thunder Studios, was intended to harass them.            At the very

16   least, that's a jury issue.

17              And as for the organization of the protests, the

18   defendants have attempted to shift all the liability to

19   Adam Kazal who is the insolvent brother.            It's not

20   surprising.    It's also not legally justified, though.

21              The evidence, including Exhibit 20, which is the

22   contract, clearly lists Tony Kazal as the point of contact.

23   It shows him as receiving updates on the protest activities.

24              We'll also introduce further testimony from the

25   private investigator who organized these protests about

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 124 of 170 Page ID
                                   #:2487
                                                                        124

 1   Tony Kazal's involvement.

 2              THE COURT:       You said you will introduce testimony?

 3              MR. WIENER:       Right.    The plaintiffs are calling

 4   Mark Woodward, the private investigator, as a witness in

 5   this case.

 6              THE COURT:       Help me understand.      It seems to me

 7   the bigger issue as it relates to the stalking claim is

 8   Mr. Taylor's focus on the First Amendment issues of the

 9   protest and also the surveillance being conducted by a

10   licensed private investigator and that being excepted in

11   1708.

12              What's your response?

13              MR. WIENER:       Your Honor, turn to the

14   First Amendment issue.        The defendants have not asserted a

15   defense under the First Amendment.          It's been waived.

16              THE COURT:       Hold on.    Hold on.    Why do you say

17   it's waived?

18              MR. WIENER:       They expressly waived all their

19   defenses in their pretrial memorandum of facts and law.

20   Were not asserted.

21              THE COURT:       Go ahead.

22              MR. WIENER:       The second point -- and I'll be happy

23   to provide authority for the Court -- is that all defendants

24   are foreign citizens.        They don't have protected First

25   Amendment rights.

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 125 of 170 Page ID
                                   #:2488
                                                                        125

 1              The third point -- and I can provide an authority

 2   for the Court.

 3              THE COURT:       I would ask you to do so, please.      You

 4   don't have to do it now.        You can do it after the lunch

 5   hour.

 6              MR. WIENER:       I do have the authority ready.    I

 7   can.

 8              THE COURT:       Go ahead.

 9              MR. WIENER:       The authority is United States versus

10   Verdugo-Urquidez, 494 U.S. 259265, where the Supreme Court

11   held that the First Amendment reference to the people means

12   that right belonging to the class of persons who are part of

13   a national community or otherwise develop sufficient

14   connection with this country to be considered part of that

15   community.

16              The defendant's only connection with the

17   United States here is that they conducted harassing

18   activities.    I hardly can imagine that that --

19              THE COURT:       Wait a minute.    Let me just push back.

20   Number 1, I haven't read that case, but by the title, that

21   suggests that's a criminal case.          I could be wrong, and I'll

22   look at the case.

23              But, secondly, you're telling me that if someone

24   engages in activity that doesn't violate U.S. law, that

25   could still constitute stalking in a civil case?

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 126 of 170 Page ID
                                   #:2489
                                                                        126

 1              MR. WIENER:       It could, Your Honor.      But it's our

 2   contention that this was -- and I'll move that as my third

 3   point.   I will address Your Honor's comment, but I did want

 4   to also provide a civil case authority, which is

 5   DKT Memorial Fund Limited versus Agency for International

 6   Development, 887 F.2d 275, pinpoint cite 283, which is a

 7   District of Columbia Circuit case, where the Court affirmed

 8   the district court's determination that, quote:

 9                    The interest in free speech and freedom of

10              association of foreign nationals acting outside

11              the border's jurisdiction and control of the

12              United States do not fall within the interest

13              protected by the First Amendment.

14              THE COURT:       I'm sorry.    If I understood you

15   correctly you said, the freedom of association of foreign

16   nationals acting outside of the border's jurisdiction and

17   control of the United States.

18              MR. WIENER:       Correct.

19              THE COURT:       That would be a case where someone's

20   acting outside of the United States?

21              MR. WIENER:       Right.

22              THE COURT:       So you're saying the inverse is here?

23              MR. WIENER:       I'm not saying the inverse is here.

24   What I'm saying is here you have defendants conducting a

25   terror campaign from Australia or the Middle East, they

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 127 of 170 Page ID
                                   #:2490
                                                                        127

 1   don't come to California, and they don't enjoy the

 2   protection of these borders.

 3              THE COURT:       Okay.

 4              MR. WIENER:       Finally, the First Amendment doesn't

 5   protect threats, and that is a well established body of law.

 6   The question for the Court to look at and a Ninth Circuit

 7   authority on this point is Planned Parenthood of

 8   Columbia/Williamette versus American Coalition of Life

 9   Activists, 244 F.3d 1007, where if a jury can find that

10   speech frightened the recipient of it and constitutes a

11   potential threat of bodily harm, then it is actionable, and

12   it's not protected by the First Amendment.

13              Again, I submit that the Court need not reach that

14   issue as the foreign defendants simply don't have a

15   First Amendment right in this case.

16              Some other Ninth Circuit authority on the same

17   point is United States versus Orozco-Scintillian, 903 F.2d

18   1262, where the Ninth Circuit stated that a true threat

19   where a reasonable person would foresee that the listener

20   believed that he would be subjected to physical violence

21   upon his person is unprotected by the First Amendment.

22              Here, you have testimony and evidence that

23   Mr. David believed that both he and his family would be

24   subjected to physical violence.

25              THE COURT:       And the speech that you're focused on

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 128 of 170 Page ID
                                   #:2491
                                                                        128

 1   in this case is what:        The e-mails or the protests?

 2              MR. WIENER:       Adam Kazal e-mails saying that he's

 3   different than the rest of his family.

 4              THE COURT:       I get that.    What about the protests?

 5              MR. WIENER:       The protests that were carried out at

 6   Thunder Studios.      There was a security guard involved, and

 7   my client did testify that there was a concern.              And also

 8   that was augmented by the fact that when the protestors --

 9   evidently, they weren't just obstructing cars.               They were

10   yelling obscenities, getting in faces and evidently --

11              THE COURT:       Are you sure that that was the

12   testimony:    Yelling obscenities, getting in faces?            I don't

13   recall that, but --

14              MR. WIENER:       One of the employees named Jacqueline

15   and Carol was assaulted.        It wasn't just words.        They were

16   shaken.   These were people who were fearful.

17              Mr. David and his wife both testified that they

18   purchased a security system.           If they interpreted this as

19   just words, they wouldn't have done that.

20              THE COURT:       All right.    We'll take our lunch

21   recess.

22              I'll see you back at 1:15.         Thank you.

23        (Thereupon, at 12:31 p.m., proceedings adjourned.)

24

25                                    -oOo-

                    Lisa   M.   Gonzalez,   Official   Reporter
Case 2:17-cv-00871-AB-SS Document 206 Filed 03/01/19 Page 129 of 170 Page ID
                                   #:2492
                                                                        129

 1

 2

 3                                 CERTIFICATE

 4

 5              I hereby certify that pursuant to Section 753,

 6   Title 28, United States Code, the foregoing is a true and

 7   correct transcript of the stenographically reported

 8   proceedings held in the above-entitled matter and that the

 9   transcript format is in conformance with the regulations of

10   the Judicial Conference of the United States.

11

12   Date:   February 12, 2019

13

14                                        /s/ Lisa M. Gonzalez
                                 _____________________________________
15                               Lisa M. Gonzalez, U.S. Court Reporter
                                 CSR No. 5920
16

17

18

19

20

21

22

23

24

25

                    Lisa   M.   Gonzalez,   Official   Reporter
                            17/13 18/17
Case 2:17-cv-00871-AB-SS Document  206 19/1
                                        Filed 19/3 19/8 Page
                                              03/01/19   $600,000
                                                             130 of[2]
                                                                    17099/6 99/14
                                                                         Page ID
 BY MR. TAYLOR: [15]        19/13 19/20 20/1
                                    #:2493    21/20 22/1 $85 [2] 46/25  61/8
 34/16 41/21 43/20 44/20        22/14 25/7 25/10 25/17        $85 million [1] 61/8
                                29/11 33/8 33/10 33/12
 45/21 48/18 50/10 50/22
                                33/17 33/21 33/24 34/4
                                                              '
 54/2 57/16 59/3 68/6 73/1                                    '16 [1] 111/17
 75/14 109/4                    34/12 41/20 42/16 43/19
                                44/13 44/18 45/20 48/11       '17 [2] 64/23 64/24
 BY MR. WIENER: [9]
 20/4 21/22 22/3 22/16 25/20    48/17 50/9 50/20 53/22        -
 83/24 86/24 106/11 110/5       53/25 57/15 59/2 68/2 72/25
                                                              -o0o [1] 4/3
 MR. GEBELIN: [13] 4/10         75/3 75/11 78/15 78/24 79/3
                                                              -oOo [1] 128/25
 6/13 7/3 7/8 7/11 7/20 8/4     79/10 79/16 80/1 80/5 80/9
 8/14 8/19 10/19 11/20 16/22    80/13 80/16 80/23 81/1 81/3   /
 29/9                           81/5 83/23 86/17 105/22       /s [1] 129/14
 MR. TAYLOR: [35] 4/12          106/1 106/6 106/8 109/1
                                110/2 112/25 113/2 113/5      0
 4/20 5/5 5/8 5/14 9/8 10/8
                                113/18 116/18 116/23          0.1 [4] 42/13 42/14 42/19
 12/11 12/23 19/4 21/18
                                120/19 121/3 121/10 121/14     42/20
 21/25 22/12 33/7 33/19
 33/23 33/25 34/13 68/5 79/2    121/19 122/2 122/16 124/1     1
 79/6 79/13 79/24 80/2 80/8     124/5 124/15 124/20 125/2
                                125/7 125/18 126/13 126/18  10 [5] 1/19 4/1 58/10 65/16
 80/14 80/17 81/2 83/21                                      81/15
 106/7 109/25 113/1 113/20      126/21 127/2 127/24 128/3
                                128/10 128/19               100 [1] 1/10
 116/20 116/25                                              1007 [1] 127/9
 MR. WIENER: [57] 4/7           THE WITNESS: [9] 19/25
                                22/2 25/9 25/16 34/6 34/10  106 [1] 3/20
 13/7 13/16 13/19 13/24 14/3                                109 [1] 3/13
 14/9 14/18 15/3 15/15 16/6     42/18 86/23 113/4
                                                            11 [2] 5/10 6/21
 16/16 17/7 18/11 18/25 19/2    $                           110 [1] 3/13
 19/18 33/9 33/11 33/15         $1.9 [2] 100/3 100/14       113 [1] 3/4
 43/17 44/11 44/15 45/18        $1.9 million [2] 100/3      11:05 [1] 80/25
 48/14 50/6 50/18 53/23 75/4     100/14                     11:15 [1] 78/23
 80/22 86/19 105/21 105/23      $170 [1] 47/2               11:23 [1] 81/1
 106/3 108/24 112/24 120/21     $2 [1] 40/1                 12 [3] 30/3 38/20 129/12
 121/5 121/11 121/16 121/21     $2.6 [1] 99/6               1262 [1] 127/18
 122/4 122/17 124/2 124/12      $25 [3] 46/11 46/16 46/19   12:31 [2] 1/17 128/23
 124/17 124/21 125/5 125/8      $25 million [3] 46/11 46/16 13 [1] 6/21
 125/25 126/17 126/20            46/19                      13-year-old [3] 52/6 52/7
 126/22 127/3 128/1 128/4       $3 [1] 53/20                 78/11
 128/13                         $3 million [1] 53/20        15 [2] 16/18 30/17
 THE CLERK: [4] 4/3             $30 [4] 46/13 46/16 46/19   15 percent [1] 40/20
 19/21 19/23 34/8                61/9                       16 [2] 75/21 105/18
 THE COURT: [123] 4/17          $30 million [4] 46/13 46/16 16th [1] 106/1
 5/3 5/6 5/10 6/9 6/25 7/7       46/19 61/9                 17-871 [1] 4/4
 7/10 7/17 8/1 8/13 8/17 8/21   $4,000 [2] 33/5 33/6        17-CV-00871-AB [1] 1/8
 9/15 10/17 11/1 12/2 12/21     $40 [2] 39/13 40/3          1708 [1] 124/11
 13/3 13/15 13/18 13/22         $40 million [1] 40/3        1708.7 [3] 114/4 119/21
 13/25 14/5 14/12 14/23 15/7    $50 [1] 100/20               120/11
 15/18 16/9 16/20 17/5 17/10    $60 [1] 100/20              18 months [1] 65/14
 1 2:17-cv-00871-AB-SS Document
Case                     20th [1]206
                                   82/16              50 [8]
                                      Filed 03/01/19 Page 1313/4 37/15Page
                                                              of 170   37/25ID38/2
 1830s [1] 21/6          213.894.2979  [1]
                                  #:2494    1/25       38/5 42/18 61/8 113/23
1873 [2] 88/3 88/6             220,000 [1] 40/21          50 percent [10] 38/4 42/13
1880 [1] 2/11                  244 [1] 127/9               44/8 44/8 45/17 46/24 99/1
1895 [1] 88/18                 25 [1] 48/25                104/21 105/3 105/4
1:15 [2] 113/16 128/22         25 million [1] 105/2       50/50 [3] 37/15 37/25 38/5
1st [2] 1/24 87/8              259265 [1] 125/10          500 meters [1] 24/25
                               26 [1] 100/25              51 percent [1] 56/21
2                              275 [1] 126/6              520 [1] 2/7
2.6 million [1] 41/2           28 [2] 10/25 129/6         5607 [1] 2/5
20 [4] 3/8 13/12 39/21         283 [1] 126/6              5920 [2] 1/23 129/15
 123/21                        28th [1] 43/3
                               29 [1] 3/8
                                                          6
20 percent [3] 39/17 40/5
 61/11                         2:00 [1] 80/11             6,000 [1] 33/3
2003 [1] 20/16                 2:30 [1] 80/11             600,000 [3] 41/2 41/5 99/17
2006 [2] 35/24 35/24                                      608 [2] 10/10 10/17
                               3                          609 [1] 2/4
2007 [1] 37/6
                               30 [1] 13/12
2008 [5] 37/16 39/6 55/23
                               30 million [1] 105/2
                                                          7
 56/17 56/25                                              714 [1] 2/11
2009 [8] 39/12 40/15 41/4      300-odd [1] 52/20
                               3072 [1] 2/8               75 [1] 3/19
 42/4 42/4 43/8 56/25 104/11                              753 [1] 129/5
201-7600 [1] 2/12              31 [3] 88/2 88/6 103/16
                               310 [2] 2/8 2/12           7600 [1] 2/12
2010 [15] 42/5 43/3 44/23                                 7633 [2] 74/24 75/17
 45/24 46/3 46/23 47/18        34 [1] 3/13
 53/18 54/5 54/15 54/16        341-3072 [1] 2/8           8
 54/16 54/16 55/23 57/6        350 [1] 1/24
                                                          80 percent [1] 39/21
2011 [7] 45/14 45/25 46/21     37 [3] 86/13 86/19 86/20
                                                          81 [1] 3/13
 46/23 47/20 47/24 50/25       370,000 pounds [1] 107/1
                                                          8383 [1] 2/7
2013 [20] 46/24 59/7 59/13     39 [5] 3/20 105/24 106/2
                                                          85 million [2] 99/1 105/4
 60/6 60/10 63/5 63/21 63/22    106/7 106/11
                                                          871 [1] 4/4
 66/20 84/4 84/12 84/14 86/6   4                          887 [1] 126/6
 87/8 103/10 103/15 105/18     4.9 [1] 56/23              89-page [1] 83/4
 106/1 114/13 116/11           40 [3] 58/19 58/20 58/21   8:49 [2] 1/17 4/2
2014 [4] 63/22 72/9 103/10     41 [1] 38/24
 103/15
                                                          9
                               42 [1] 83/5
2015 [5] 61/6 72/16 103/20                                90012 [1] 1/24
                               43 [6] 3/19 74/11 74/19    90067 [1] 2/12
 121/1 121/14                   74/21 75/2 75/14
2016 [17] 23/21 28/3 64/6                                 90211 [1] 2/7
                               4455 [1] 1/24
 64/9 66/20 67/4 70/14 71/4                               903 [1] 127/17
                               487-5607 [1] 2/5
 72/11 91/7 92/2 96/2 96/6                                925 [1] 2/5
                               49 [1] 44/10
 100/25 101/4 111/12 111/15                               94582 [1] 2/4
                               49 percent [1] 37/20
2017 [8] 52/2 65/6 82/16                                  9:20 [1] 12/23
                               49.9 percent [1] 44/9
 86/7 92/20 92/21 114/14       494 [1] 125/10             A
 122/21
                               5                          a.m [4] 1/17 4/2 80/25 81/1
2018 [5] 1/19 4/1 93/12
                                                          AB [1] 1/8
 104/8 105/13                  5.1 [1] 56/22
                                                          ability [1] 55/21
2019 [1] 129/12
 A 2:17-cv-00871-AB-SS Document
Case                        access [1]
                                    20626/10               118/8
                                          Filed 03/01/19 Page 132118/13
                                                                  of 170 118/21 118/23
                                                                          Page ID
 able [21] 6/24 26/11 28/21 accessing  [1]
                                     #:2495121/18          122/14 123/19  128/2
 36/17 37/16 37/21 38/19       accompanying [1] 13/18        Adam Kazal [2] 115/9
 38/19 39/11 39/24 40/3 40/9   according [2] 6/12 121/13      123/19
 41/24 49/20 55/24 56/2        account [1] 66/22             Adam's [5] 67/21 78/10
 63/16 66/5 67/18 67/20        accountability [1] 109/15      96/13 108/12 119/7
 83/20                         accounts [2] 41/16 66/21      Adamkazal.com [2] 68/24
about [93] 4/23 6/16 8/1 8/7   achieve [2] 66/5 66/5          76/18
 8/23 11/9 12/5 12/16 12/18    achieved [1] 65/11            add [3] 10/19 72/13 99/7
 12/22 13/3 13/15 13/16 15/5   acquainted [2] 35/13 35/25 added [1] 63/11
 15/9 15/12 16/5 16/18 16/21   acquire [2] 39/7 39/11        additional [2] 116/5 116/17
 17/3 17/6 17/9 17/17 18/21    act [7] 51/24 77/7 78/1 82/20 address [4] 114/6 114/6
 22/11 24/18 24/25 26/14        111/1 115/24 116/13           120/22 126/3
 28/20 28/23 30/17 30/20       acting [5] 91/11 91/13        addressed [3] 4/25 5/25 13/8
 31/23 33/4 36/1 36/19 38/9     126/10 126/16 126/20         adjacent [1] 24/22
 40/20 40/21 42/9 42/23        action [11] 40/24 45/4 45/9 adjourned [1] 128/23
 42/23 44/18 45/3 46/20 47/5    45/24 46/5 53/17 53/17       administrative [1] 85/3
 47/15 48/16 50/8 50/20 51/1    71/21 90/1 108/12 117/17     admit [1] 89/9
 52/9 54/13 55/1 55/23 56/17   actionable [1] 127/11         admitted [4] 75/13 96/23
 58/14 58/19 58/24 59/5 61/7   actions [12] 62/16 90/3        106/2 106/10
 62/11 63/5 63/18 64/24         92/25 93/2 93/3 94/4 97/8    admitting [2] 95/8 95/9
 65/14 66/14 69/16 69/18        97/9 98/7 98/10 98/11 104/3 adopt [1] 27/11
 69/21 69/24 72/12 72/15       Activists [1] 127/9           advance [1] 67/10
 73/19 73/23 74/1 76/17        activities [11] 62/17 69/23 adverse [2] 17/4 17/6
 78/18 78/19 78/20 79/8 95/1    94/1 94/5 94/7 95/17 108/9 advice [2] 27/3 27/24
 100/12 101/9 105/9 105/11      108/15 119/20 123/23         advised [2] 27/13 43/9
 109/6 113/9 113/12 113/13      125/18                       affirmed [1] 126/7
 122/4 123/25 128/4            activity [15] 30/9 68/15      afield [1] 17/16
above [2] 76/2 129/8            114/22 115/10 116/11 117/8 after [43] 7/22 8/7 16/9 18/8
above-entitled [1] 129/8        117/19 118/22 119/1 119/22 35/25 36/17 37/16 39/6
absent [1] 10/6                 119/25 120/7 120/9 120/12 40/16 41/10 45/3 49/14
Absolutely [22] 21/5 42/4       125/24                        49/23 50/1 50/4 52/7 53/16
 43/25 47/23 49/11 51/3        actual [3] 50/24 115/22        57/7 57/21 58/10 59/13 62/6
 51/20 55/3 55/10 71/11         122/18                        64/19 65/8 69/21 71/13 73/9
 76/14 77/6 77/6 77/17 82/15   actually [4] 7/23 39/11        73/14 80/2 82/25 85/22 92/1
 85/16 93/6 102/7 102/14        95/20 118/18                  92/21 103/12 104/23 110/25
 105/21 107/24 109/25          ADAM [51] 1/10 4/15 24/11 111/12 111/19 114/15
Abu [1] 37/18                   24/12 28/12 35/5 60/12        116/15 122/23 123/5 125/4
abuse [1] 82/21                 67/14 69/17 69/21 70/7 70/9 aftermath [1] 51/18
abused [4] 52/6 52/8 69/25      70/16 70/18 71/5 91/12 94/4 afternoon [3] 80/11 80/21
 69/25                          94/7 94/11 94/12 94/13        86/23
accept [2] 31/20 53/19          94/17 94/19 95/16 95/19      again [20] 7/1 8/5 11/2 12/4
acceptance [1] 118/16           95/23 96/4 96/9 101/11        17/21 18/18 41/7 44/12
accepted [3] 31/17 49/12        101/16 101/20 101/20          48/20 51/12 53/5 80/19
 90/16                          101/23 102/8 102/10 102/15 107/6 117/1 118/3 119/1
accepting [1] 50/15             102/18 108/4 108/8 108/11 119/12 120/11 122/19
                                114/20 114/25 115/9 115/16 127/13
 A 2:17-cv-00871-AB-SS Document
Case                      90/15 95/11
                                 206 99/7
                                      Filed 99/25      26/24
                                            03/01/19 Page 13330/16 35/8
                                                              of 170    71/14
                                                                      Page ID
 against [42] 15/10 15/22 104/19 106/9 109/2
                                  #:2496      110/3    82/25 89/25 93/3
 17/1 17/10 18/7 21/18 23/7     111/2 112/10 113/3 113/19     Amendment [11] 119/25
 30/9 40/24 41/11 43/13 46/7    114/2 114/5 114/8 114/9        124/8 124/14 124/15 124/25
 47/17 51/14 67/2 67/19         115/19 115/25 116/19 117/2     125/11 126/13 127/4 127/12
 68/12 69/17 70/22 71/9         117/5 117/7 117/7 117/20       127/15 127/21
 71/15 72/10 81/15 82/3 83/1    117/25 118/20 120/18          American [3] 33/4 63/2
 88/13 89/1 89/18 91/14         120/19 120/20 121/1 121/22     127/8
 92/25 94/2 98/11 98/18         122/20 123/7 123/18 124/18    amount [4] 39/1 93/11 94/25
 102/5 104/11 104/17 104/22     124/23 128/20                  105/15
 105/2 106/20 114/2 114/5      allegation [3] 48/22 48/23     and/or [3] 11/10 11/11
 114/7                          102/15                         11/17
Agency [1] 126/5               allegations [4] 51/22 81/22    Andrew [5] 36/25 43/9 49/5
aggrieved [2] 71/20 73/5        82/2 102/5                     72/1 123/2
ago [12] 30/3 30/3 30/21       allege [1] 81/18               ANDRÉ [1] 1/4
 32/21 42/2 45/23 53/13 69/1   alleged [4] 16/21 18/23        Angeles [8] 1/18 1/24 2/12
 77/2 81/13 97/20 109/6         114/15 116/10                  4/1 27/17 30/20 67/2 119/19
agree [3] 17/15 87/21 90/3     allegedly [3] 15/21 15/21      another [11] 7/24 8/5 8/20
agreed [3] 39/16 41/13          75/6                           10/20 13/21 15/14 16/2
 56/21                         alleging [1] 115/10             17/20 37/7 39/17 72/7
agreement [4] 38/12 38/13      allow [5] 18/23 41/9 78/14     answer [4] 6/19 22/2 44/15
 41/16 120/8                    78/19 113/13                   100/13
ahead [5] 8/12 121/21          allowed [3] 15/20 72/12        anticipate [1] 80/10
 121/21 124/21 125/8            117/15                        any [121] 8/18 9/25 13/1
air [1] 32/3                   allowing [1] 12/5               15/20 18/21 18/23 20/25
Airline [1] 36/7               alluded [1] 53/13               21/11 21/14 21/17 21/24
al [1] 4/5                     almost [3] 7/16 35/11 55/23     21/24 25/3 27/3 27/11 27/18
alarm [1] 27/25                alone [2] 27/1 118/6            28/2 28/15 28/25 30/8 30/8
alerted [1] 76/19              along [5] 18/11 43/15 46/6      30/12 33/9 38/21 40/4 44/17
alias [1] 85/15                 72/5 104/24                    45/13 49/11 49/15 50/3
aliases [2] 81/10 81/12        already [4] 19/7 29/7 92/25     51/10 54/7 55/22 59/24
all [101] 4/18 10/14 10/18      93/20                          60/12 60/16 62/23 62/23
 13/9 14/14 14/16 14/25        also [40] 4/12 10/23 13/14      62/25 63/2 63/5 63/23 64/2
 15/23 15/23 16/25 17/18        14/5 14/10 14/19 14/21 15/5    64/4 64/15 64/16 65/2 65/21
 18/25 19/14 19/15 19/21        15/14 17/1 25/4 28/22 31/4     65/22 65/23 66/1 66/7 66/17
 20/2 22/18 23/17 23/18         31/6 31/7 36/24 39/8 45/17     66/17 66/20 67/5 69/9 69/9
 23/18 24/3 24/7 24/8 24/20     48/15 66/23 67/22 71/25        69/18 74/3 74/8 74/9 75/4
 24/22 26/24 32/13 33/13        72/1 72/13 72/14 73/3 75/10    76/13 77/4 77/5 77/16 78/7
 33/18 34/5 34/13 38/25         82/11 91/11 93/17 99/9         78/8 78/17 78/20 78/21
 41/13 43/15 46/5 46/20         102/12 115/23 115/24           78/21 81/10 81/12 81/22
 48/10 49/2 51/5 52/17 55/11    122/14 123/20 123/24 124/9     82/24 82/24 89/15 89/17
 57/2 57/12 60/14 60/16         126/4 128/7                    89/19 91/22 91/22 92/13
 62/16 62/24 63/9 64/5 65/2    although [1] 117/10             93/13 95/7 96/4 96/20 98/4
 66/14 67/5 70/25 74/10        altogether [1] 65/7             99/12 101/6 103/14 103/18
 77/14 77/14 79/5 79/24 81/4   always [4] 28/25 29/5 52/15     104/16 106/7 108/14 110/3
 81/6 82/17 83/9 83/16 87/6     52/17                          111/1 111/6 111/16 111/20
                               am [10] 11/6 20/24 22/3         113/8 113/14 113/14 113/14
 A 2:17-cv-00871-AB-SS Document
Case                       approximate [1] 24/24
                                 206 Filed           as [136]
                                           03/01/19 Page 134 of 170 Page ID
 any... [16] 114/21 114/22 approximately
                                  #:2497 [3] 30/3    aside [2] 7/18 11/5
 115/10 115/21 115/23 117/5     35/23 100/14                   ask [16] 13/6 29/20 44/20
 117/8 117/18 117/18 118/16    April [1] 45/6                   48/12 59/24 63/19 65/6 79/8
 118/18 119/12 119/16 120/2    apropos [1] 8/3                  108/5 108/6 108/7 111/3
 120/4 120/5                   Arab [2] 31/2 81/16              112/11 112/11 112/22 125/3
anybody [1] 62/19              are [62] 4/19 6/6 6/6 7/2 7/6   asked [10] 4/23 36/5 36/9
anyone [11] 54/8 58/14 59/5     11/7 13/3 13/9 13/10 15/10      63/15 65/18 91/21 106/20
 77/4 78/19 78/20 90/2 96/21    15/11 19/16 20/23 20/25         109/6 112/18 112/23
 113/12 113/13 121/7            24/22 29/1 34/18 35/5 35/7     asking [5] 9/2 31/23 41/19
anything [22] 10/18 11/9        40/1 41/18 44/14 51/9 54/13     58/1 74/6
 12/11 14/9 19/2 40/2 47/7      58/8 61/23 68/1 68/1 71/8      assaulted [1] 128/15
 49/16 55/7 64/17 65/3 69/6     71/22 71/24 72/3 75/17         asserted [4] 114/1 114/4
 73/18 79/8 80/22 103/13        75/19 83/6 84/2 86/2 93/3       124/14 124/20
 108/10 109/9 110/1 115/2       96/18 98/7 99/24 100/9         asset [4] 68/21 98/24 99/21
 115/5 116/19                   102/19 104/8 104/14 105/5       104/25
anytime [1] 111/12              105/17 107/9 107/11 107/14     assets [1] 46/2
anywhere [2] 68/19 85/11        108/12 121/23 122/5 122/6      assignment [1] 40/12
apart [1] 62/20                 122/18 122/19 123/8 123/14     assist [2] 25/22 36/9
apologize [4] 72/25 88/11       124/3 124/24 125/12 128/11     associate [3] 94/17 107/1
 88/24 89/10                   area [3] 24/24 28/13 48/25       107/17
apologized [5] 90/18 93/10     areas [1] 13/8                  associated [7] 69/7 77/8
 93/20 94/24 105/15            argue [2] 117/24 118/17          77/12 94/15 96/15 97/6
apology [2] 93/21 94/10        argument [1] 116/23              107/9
app [4] 66/25 76/5 76/6        Argumentative [1] 21/20         associates [1] 28/22
 76/10                         arguments [1] 120/23            association [4] 77/3 77/15
Apparel [3] 116/9 122/24       arise [1] 9/11                   126/10 126/15
 123/3                         arising [2] 5/22 10/24          associations [1] 28/25
apparently [3] 5/22 117/17     Army [3] 70/1 77/23 107/15      assume [5] 5/4 11/6 11/18
 119/2                         ARN [2] 32/7 32/9                25/5 76/12
appeal [3] 7/2 9/14 9/22       around [14] 8/4 15/1 17/18      assuming [1] 6/11
appear [1] 54/4                 18/10 26/11 28/13 37/6         assured [1] 64/18
appearance [1] 4/7              37/16 40/15 41/4 60/11         attached [1] 47/11
APPEARANCES [1] 2/1             63/22 64/23 80/7               attack [4] 52/9 54/11 62/15
appeared [2] 115/3 116/3       arrange [1] 84/4                 62/22
appearing [1] 53/15            arranging [2] 118/9 118/21      attacked [6] 55/4 58/17
appears [1] 115/25             arrive [1] 32/19                 58/18 58/21 59/1 59/9
appeciate [1] 11/2             article [12] 3/20 59/7 59/8     attacking [1] 95/4
Applebys [1] 47/10              59/10 105/5 105/18 105/25      attacks [2] 47/25 69/5
applicable [1] 114/10           106/13 106/15 106/19           attempt [1] 7/24
application [1] 123/3           106/25 107/22                  attempted [4] 52/7 78/12
applied [1] 99/22              articles [17] 13/9 14/15         110/19 123/18
apply [1] 122/3                 20/25 21/2 48/9 54/13 54/18    attempts [1] 16/8
appreciate [1] 13/4             58/18 58/19 58/21 93/4 95/7    attended [3] 13/14 14/4 14/7
appropriate [4] 45/7 110/17     97/1 97/5 105/8 105/20         attends [1] 16/18
 111/10 120/17                  106/24                         attention [1] 6/9
                               articulate [1] 9/1              attorney [9] 29/19 64/11
 A 2:17-cv-00871-AB-SS Document
Case                        110/22 206 Filed 03/01/19 Page
                                                        27/16
                                                           13527/25 33/11
                                                               of 170     34/22
                                                                       Page ID
 attorney... [7] 83/15 91/9 AWT  [1]  57/23
                                    #:2498              35/20 36/18 37/10 38/19
                                                             38/19 39/21 40/21 41/12
 91/11 93/14 93/24 95/15       B                             46/14 46/15 48/10 48/21
 103/2                         back [12] 12/10 23/25 24/2
attorney's [2] 96/18 102/23                                  55/11 55/12 55/15 55/23
                               33/14 44/8 50/24 78/23        56/2 56/19 59/1 60/2 63/13
attorneys [2] 103/25 104/5     112/2 113/16 116/11 125/19
audited [4] 41/15 41/18                                      63/25 64/15 65/3 66/10 69/7
                               128/22                        75/13 77/7 77/7 80/20 82/3
 41/23 41/24                   background [1] 40/17
augmented [1] 128/8                                          87/16 90/20 90/23 92/1 96/5
                               backtracking [1] 42/2         99/7 100/11 104/15 106/9
August [5] 41/4 72/11          backward [1] 42/10
 103/20 121/1 121/14                                         107/3 110/19 112/18 113/10
                               bad [10] 8/4 8/5 9/19 9/19    117/4 120/4 124/22 125/14
August 2015 [3] 103/20         25/15 29/7 59/7 59/8 78/13
 121/1 121/14                                                125/21 126/19 127/20
                               100/23                        127/23
Austrailian [1] 107/15         badly [1] 29/1
Australia [29] 12/15 14/25                                   Beach [1] 8/16
                               bag [1] 107/1                 bear [1] 110/24
 15/24 19/6 20/10 20/19        bags [1] 105/18
 20/22 29/23 31/8 32/7 32/8                                  bearing [1] 57/11
                               bands [1] 14/20               bears [1] 84/17
 34/18 34/21 36/7 39/8 39/14   BANI [3] 2/10 4/16 4/17
 40/1 43/7 43/14 56/8 65/16                                  became [9] 20/13 35/12
                               BANI-ESRAILI [3] 2/10         35/25 49/24 57/21 58/25
 69/17 72/7 89/25 90/4 90/14   4/16 4/17
 104/14 107/14 126/25                                        67/3 69/19 91/6
                               bank [5] 39/14 39/25 40/11    because [44] 7/6 7/15 8/23
Australia's [1] 107/14         41/5 41/6
Australian [11] 13/20 14/20                                  9/20 11/8 13/2 18/8 19/7
                               bankrupt [4] 95/19 95/22      22/22 26/23 31/5 37/20
 15/6 33/3 35/16 57/5 57/13    95/24 96/1
 65/12 70/1 70/1 77/23                                       40/18 42/15 44/9 45/11 49/2
                               banner [1] 115/6              55/22 58/2 59/16 68/12
Australians [1] 107/12         barred [2] 114/16 114/19
authored [1] 118/4                                           69/24 70/4 74/2 84/9 87/12
                               based [15] 6/24 8/23 9/23     90/24 93/1 94/13 99/9 99/20
authorities [3] 56/11 56/13    12/7 40/18 49/22 51/25
 116/8                                                       100/4 100/22 101/10 103/3
                               57/12 69/13 71/16 71/24       104/23 107/8 107/20 111/23
authority [9] 49/7 58/11       72/12 118/24 119/18 122/21
 124/23 125/1 125/6 125/9                                    112/1 115/25 116/12 119/21
                               basically [25] 7/16 24/19     120/17
 126/4 127/7 127/16            41/11 42/12 45/7 46/4 46/7
authorize [1] 101/16                                         become [13] 21/17 22/5
                               46/14 47/1 49/2 51/15 52/14   22/18 23/21 26/19 27/14
available [2] 63/8 63/9        54/19 57/7 59/16 59/22
avenge [1] 101/23                                            28/20 57/20 64/6 65/2 67/1
                               60/21 61/15 64/12 65/9 66/4   73/3 92/16
awarded [2] 56/6 105/14        67/25 70/10 82/19 82/21
aware [37] 9/25 20/25 21/13                                  been [72] 6/24 7/14 7/15 9/6
                               basis [8] 8/2 36/10 38/16     9/12 9/23 10/1 10/3 10/10
 21/17 22/3 22/5 22/18 23/5    48/22 50/18 52/25 54/19
 23/22 24/21 25/2 27/14 31/1                                 11/5 12/6 20/21 21/6 25/4
                               111/25                        26/11 27/9 27/13 28/10
 43/13 57/20 57/21 64/6 65/2   Bates [2] 88/3 88/18
 67/1 67/3 69/19 73/3 78/7                                   28/23 30/5 35/2 39/11 39/24
                               Bates-stamped [2] 88/3        45/4 47/18 48/10 48/24 49/9
 91/4 91/5 91/6 91/8 92/16     88/18
 96/4 96/7 101/13 105/5                                      49/12 49/12 49/20 49/21
                               battle [1] 93/18              50/2 51/4 51/5 51/21 51/21
 115/5 115/11 115/12 116/15    be [68] 6/24 7/9 9/1 9/8
 122/6                                                       52/16 54/11 56/5 56/6 58/20
                               12/23 13/8 13/12 15/20        58/21 61/12 64/21 65/13
away [4] 7/22 53/20 72/22      18/12 19/24 26/10 27/5        68/11 68/16 70/18 71/7
 B 2:17-cv-00871-AB-SS Document
Case                           106/20 206
                                      106/21  107/6
                                           Filed    108/1 Page
                                                 03/01/19  boxes [1]of 170
                                                               136     25/7 Page ID
 been... [22] 73/18 75/6 76/17 108/3   #:2499              Braden   [5]  25/1 25/1 25/23
76/20 76/21 81/25 83/5       best [4] 43/5 43/8 50/9        26/1 26/2
83/18 92/17 93/18 102/14     107/14                         Braden's [1] 25/6
102/16 106/2 106/4 106/23 between [17] 7/5 7/19 16/14       breach [1] 98/18
107/21 115/12 119/3 121/9 17/21 37/25 56/8 66/20 86/6       breached [4] 45/17 51/24
121/15 121/18 124/15         87/7 87/22 93/18 100/8         82/20 104/19
before [16] 16/18 29/2 29/8 106/14 111/14 118/11            break [7] 33/22 39/9 79/15
30/4 30/5 31/1 45/16 49/7    118/13 118/14                  80/7 120/14 120/15 120/16
50/3 62/25 76/4 82/24 116/1  Beverly   [1] 2/7              breaking [1] 64/16
116/2 121/10 123/4           Bid [1] 49/23                  Bridge [1] 46/10
begin [2] 39/5 40/14         big [1] 48/5                   brief [1] 80/24
beginning [2] 31/22 72/16 bigger [1] 124/7                  briefly [3] 4/21 35/12 52/12
behalf [6] 4/14 40/10 56/12 biggest [2] 43/7 98/21          bring [2] 19/11 104/24
64/3 107/6 108/3             bilateral [1] 56/8             bringing [3] 15/13 38/16
behavior [6] 62/17 72/4 97/5 billboards [1] 122/15          70/23
97/11 100/23 108/2           billing [3] 57/1 85/9 85/24    broadcast [2] 11/16 60/2
behest [3] 66/13 95/5 106/17 bills [1] 85/20                broadcaster [2] 20/8 31/24
behind [2] 32/3 98/20        binder [3] 74/11 74/13         brother [28] 26/2 38/3 40/7
being [28] 9/24 21/18 21/25 84/20                           40/10 41/1 41/8 43/24 56/4
22/10 28/19 28/21 39/15      BIROTTE [1] 1/4                56/9 67/14 69/21 70/16 72/5
49/7 52/8 54/19 54/24 69/22 birth [2] 20/13 81/13           76/1 93/10 93/17 94/4 94/7
69/24 69/25 69/25 70/3 70/3 bit [2] 28/21 72/15             94/21 97/21 98/7 99/5 99/5
78/11 90/10 92/9 92/23 95/2 blame [1] 108/8                 105/6 105/14 107/16 107/25
95/10 100/9 104/1 116/15     blaming [1] 108/10             123/19
124/9 124/10                 blasted [1] 18/15              brother's [2] 38/18 56/5
Beirut [1] 105/19            blocked [2] 117/14 119/10      brothers [6] 24/25 26/3 26/4
beliefs [1] 69/9             board [11] 37/17 42/6 42/6     35/5 60/12 62/23
believe [23] 5/24 10/7 24/5 42/25 43/22 45/3 57/25          brought [5] 38/23 51/13
54/23 60/10 60/17 64/9       100/5 100/6 100/7 100/9        51/15 100/19 101/22
71/12 77/1 87/14 87/24       bodily [1] 127/11              Brown [5] 97/17 97/19
97/25 101/11 102/10 102/12 body [1] 127/5                   97/24 98/3 118/11
107/16 108/21 114/19 118/7 bolus [1] 23/19                  brunt [1] 57/12
120/8 120/16 120/18 122/9 border's [2] 126/11 126/16        build [1] 36/6
believed [2] 127/20 127/23 borders [1] 127/2                building [1] 36/7
believes [1] 18/16           born [1] 20/12                 bullied [2] 52/8 78/12
belonging [1] 125/12         both [7] 28/12 87/22 102/18    Bullock [2] 43/9 72/1
below [1] 76/22              113/23 120/14 127/23           bunch [1] 117/23
benefit [1] 65/22            128/17                         bus [1] 24/17
benefits [1] 37/10           bothering [1] 16/13            business [44] 20/20 20/22
benefitted [1] 115/9         bottom [10] 24/12 28/11        22/9 28/24 28/25 31/5 35/15
BENJAMIN [3] 2/10 4/14 28/12 43/12 74/24 75/8               36/1 37/9 37/19 37/21 38/17
29/19                        75/16 106/19 110/24 115/1      38/25 39/7 39/10 39/11
Benjamin Taylor [1] 4/14     bought   [1] 40/16             39/13 39/19 40/16 40/18
Besser [12] 55/6 59/8 61/1 Boulevard [1] 2/7                40/23 40/24 40/25 41/7 41/9
95/4 105/18 105/21 106/16 box [8] 25/5 25/6 25/9 25/12      41/9 42/13 43/10 46/16
                             25/13 25/19 25/20 67/18        46/22 46/25 47/2 51/19 55/8
 B 2:17-cv-00871-AB-SS Document
Case                          122/11 206
                                     125/1Filed
                                           125/4  125/7 Page
                                                03/01/19 Cayman
                                                             137 of[8]
                                                                    17044/6 45/9
                                                                         Page  ID45/12
 business... [10] 58/24 70/25 125/18 127/9
                                      #:2500              46/4 47/9 47/10 104/12
77/19 81/21 98/24 99/4        can't [7] 78/2 83/8 103/17    104/18
99/16 99/19 100/19 105/1       112/8 115/24 116/15 120/4 CBD [2] 24/19 28/13
buy [1] 46/11                 cancel [1] 58/9              cc'd [1] 86/11
buying [2] 39/18 61/9         cannot [4] 103/21 118/6      CCRR [1] 1/23
                               119/20 120/18               cease [1] 64/2
C                             capital [17] 37/15 37/19     center [1] 37/2
CA [1] 2/7                     38/7 38/15 39/10 39/20      central [2] 1/2 22/8
cadet [1] 70/1                 40/13 42/7 45/11  46/2 46/9 Century [1] 2/11
cafes [1] 52/20                46/10 56/23 81/19 81/20     CEO [1] 41/4
cajoled [1] 22/10              99/2 100/20                 certain [7] 5/17 5/19 7/22
CALIFORNIA [26] 1/2           care [5] 23/9 24/11 28/11     90/12 91/5 103/5 118/25
 1/18 1/24 2/4 2/12 4/1 22/19 64/12 98/24                  certainly [5] 10/11 10/16
 23/13 29/25 30/2 30/6 30/10 Carol [1] 128/15               29/22 115/17 122/12
 31/10 32/19 91/10 94/1       carried [1] 128/5            CERTIFICATE [1] 129/3
 95/17 98/4 102/21 108/9      carry [3] 37/20 38/24 40/5 certificates [1] 120/25
 108/15 109/9 117/9 118/22 carrying [1] 67/5               certify [1] 129/5
 120/10 127/1                 cars [2] 18/10 128/9         cetera [3] 16/13 76/18 115/5
call [8] 12/15 19/17 19/19 case [74] 4/4 5/1 5/18 6/3      Chamber [1] 35/14
 33/15 33/25 35/21 54/24       6/25 7/3 7/4 7/14 8/6 9/7   chance [1] 7/14
 80/3                          9/18 9/19 9/23 9/25 10/6    change [1] 41/13
called [20] 23/6 36/4 37/14 10/22 10/25 11/9 12/25         Channel [1] 65/16
 41/7 42/25 43/6 43/16 46/10 13/24 14/14 15/7 15/11        chanting [1] 119/25
 47/1 50/5 51/5 57/9 59/8      15/12 16/5 29/20 33/17      character [2] 10/16 49/18
 60/2 67/22 70/3 94/15 95/1 33/19 35/4 35/13 41/10         charged [2] 49/14 49/16
 116/9 123/2                   45/16 47/17  58/17 61/24    charges [2] 82/14 83/6
calling [9] 4/4 51/25 54/20 66/14 72/11 72/14 78/18        charging [1] 57/2
 54/20 60/21 65/10 108/1       78/19 78/20 78/22 79/2 79/6 CHARIF [21] 1/9 3/13 4/5
 109/14 124/3                  83/3 90/1 100/1 107/20       4/14 13/15 14/12 34/2 34/6
calls [1] 34/2                 107/21 113/9 113/12 113/13 34/11 68/10 81/13 115/14
came [12] 11/22 11/24 15/22 113/15 113/24 114/2 114/5 116/8 117/6 117/12 117/22
 16/12 23/24 24/1 31/10        114/21 116/8 116/8 116/12 118/1 118/5 119/16 121/24
 46/10 53/18 58/10 66/8        117/10 118/20 120/4 122/24 122/3
 115/12                        124/5 125/20 125/21 125/22 Charif Kazal [2] 116/8
campaign [7] 13/22 14/22       125/25 126/4 126/7 126/19 117/12
 15/6 18/7 18/12 98/4 126/25 127/15 128/1                  Charifkazal.com [4] 68/13
can [49] 5/4 5/11 6/3 7/19 case-in-chief [1] 33/17          68/23 75/9 76/18
 9/5 10/1 10/7 13/1 14/24     cases [2] 10/2 10/3          chat [1] 76/8
 17/8 18/19 18/22 20/7 26/21 cash [1] 104/25               check [3] 95/15 102/24
 28/7 28/18 35/12 40/11       casually [1] 84/13            103/2
 41/15 43/4 51/20 52/12 53/4 cause [2] 64/16 77/16         chief [1] 33/17
 59/19 60/3 67/14 68/18       caused [9] 60/22 82/3 89/24 children [9] 20/12 23/17
 70/21 74/2 74/12 74/16        92/23 95/6 96/4 100/22       27/15 29/4 29/4 35/9 35/10
 75/20 82/17 83/4 84/25        100/23 104/2                 62/15 109/17
 93/14 93/19 93/22 96/10      causing [1] 17/25            China [1] 90/10
 100/13 108/5 112/15 116/9 cautiously [2] 113/10 113/11 chose [1] 87/22
 C 2:17-cv-00871-AB-SS Document
Case                     co [1] 36/23                 99/11
                                 206 Filed 03/01/19 Page 138100/23
                                                             of 170 105/4
                                                                      Page ID
 circle [1] 70/21        co-directors [1]
                                  #:2501  36/23      compared   [1]  46/16
Circuit [5] 123/2 126/7       Coalition [1] 127/8           complain [2] 117/18 119/12
 127/6 127/16 127/18          Code [2] 114/4 129/6          complainant [1] 112/2
circumstances [2] 27/8        cognizant [1] 29/6            complaint [15] 50/2 56/10
 117/25                       collect [1] 38/20              56/12 57/14 57/19 57/20
cite [2] 116/9 126/6          collectively [1] 91/13         57/21 64/19 64/20 71/13
citizen [2] 13/20 34/18       colluded [1] 104/24            81/15 106/20 111/1 111/3
citizens [1] 124/24           color [1] 24/10                111/9
city [2] 24/21 34/20          Columbia    [2] 126/7 127/8   complete  [8] 7/13 7/14
civil [9] 4/4 90/5 90/6 90/10 Columbia/Williamette [1]       54/10 106/15 107/5 107/18
 90/17 90/22 114/4 125/25      127/8                         107/18 107/24
 126/4                        combinations [1] 11/13        completely [8] 48/10 48/11
claim [33] 5/24 41/19 46/8 come [11] 30/6 32/23 37/17 53/5 65/9 67/23 69/8 82/17
 65/2 72/10 79/2 103/4         40/8 63/8 68/18 78/23 108/6 107/10
 106/25 113/25 114/3 114/7 112/22 113/16 127/1              complied [3] 90/15 111/8
 114/8 114/16 114/18 115/20 coming [1] 77/23                 111/22
 115/23 115/25 116/6 116/15   commenced     [6] 22/6  45/9  complies  [1] 112/11
 116/18 116/23 116/24 117/2 45/23 53/16 53/17 71/20         comply [2] 91/21 111/3
 117/23 118/6 118/24 119/17 comment [1] 126/3               compounded [1] 38/21
 119/21 120/3 120/14 120/19 commentary [4] 54/24            comprised [1] 73/17
 123/7 124/7                   59/10 68/14 92/8             concern [3] 12/16 77/16
claimed [1] 46/8              commented [1] 83/10            128/7
claiming [5] 48/5 48/9 48/24 comments [1] 92/8              concerned [3] 12/5 12/18
 102/21 110/12                Commerce [1] 35/14             12/22
claims [4] 6/6 113/23 116/20 commercial [1] 54/6            concerning [6] 21/1 23/23
 120/14                       commission    [5] 23/7  71/15  25/3 47/12 47/16 47/17
class [1] 125/12               82/19 82/20 83/1             concerns [1] 15/9
classic [1] 119/25            commissioner [3] 51/24        conclude [2] 8/9 118/17
clean [1] 49/18                71/15 83/2                   concluded [2] 8/11 49/14
clear [12] 13/24 38/13 51/23 commitment [2] 44/2 55/17 conclusion [1] 92/24
 53/19 69/20 90/9 90/23       committed [4] 21/18 88/13 condone [2] 94/4 94/7
 110/15 116/3 118/8 122/12 89/1 89/10                       conduct [5] 21/17 78/20
 123/13                       common [2] 39/25 102/8         82/8 113/14 118/6
clearly [11] 45/15 79/22      Commonwealth      [1]  39/14  conducted   [10] 10/14 50/25
 83/9 98/19 105/11 105/11     communication [1] 96/17        96/4 96/5 120/6 120/7 120/9
 106/23 106/23 123/8 123/10 communications [1] 87/7          120/12 124/9 125/17
 123/22                       community [3] 30/23 125/13 conducting [1] 126/24
client [4] 95/4 95/5 106/18 125/15                          Conference [1] 129/10
 128/7                        companies [1] 77/20           confidential [1] 47/11
client's [1] 107/4            company [35] 21/9 32/6        confirm [1] 103/21
climbing [1] 17/24             32/9 32/16 36/4 37/14 38/18 confirmed [1] 48/2
Clinton [1] 36/24              39/6 39/18 39/22 40/2 42/16 conformance [1] 129/9
close [4] 8/9 20/17 80/21      44/9 44/10 45/8 45/18 46/5 confusion [1] 25/8
 100/3                         55/24 56/18 56/20 57/3 57/7 connect [1] 35/19
clue [1] 73/14                 57/14 57/15 57/23 58/6 59/8 connected [4] 78/4 78/21
                               61/9 71/19 71/20 81/25 99/2 96/19 113/15
 C 2:17-cv-00871-AB-SS Document
Case                       108/17 206
                                  108/22  118/15
                                       Filed            126/18
                                             03/01/19 Page 139 129/7
                                                               of 170 Page ID
 connection [5] 16/14 36/8 123/22  #:2502              correctly [1] 126/15
 77/4 125/14 125/16          contracts [2] 5/23 100/8       correspondence [1] 74/5
conscious [2] 28/22 61/18 contractual [1] 40/17             corroborate [2] 15/1 15/4
consent [3] 40/11 69/21 70/8 contrary [1] 49/17             corrupt [4] 52/17 54/20 82/8
consented [3] 70/9 70/12     contribute [2] 56/22 56/23      106/22
 70/13                       contributed [2] 122/13         corruption [4] 23/7 48/9
consider [1] 21/3             122/14                         71/15 83/1
considered [1] 125/14        contribution [1] 56/8          corruptly [1] 49/2
consisted [1] 96/25          contributory [3] 114/24        cost [2] 14/22 33/2
conspiracy [2] 17/1 18/3      122/6 122/16                  costs [1] 104/21
constitute [2] 118/6 125/25 control [4] 46/14 115/4         could [22] 9/16 24/5 41/15
constitutes [2] 119/21        126/11 126/17                  54/11 55/19 58/9 62/4 62/9
 127/10                      convened [2] 42/6 42/11         78/12 78/14 80/12 82/1
constitutionally [1] 119/22 conversion [7] 5/25 6/8 9/12     87/16 90/11 92/20 119/10
construction [2] 36/4 36/5 10/15 10/23 10/24 45/1            120/1 120/2 121/15 125/21
constructive [1] 98/18       converting [1] 44/9             125/25 126/1
consultantcy [1] 36/10       convince [1] 40/7              couldn't [2] 108/24 121/17
consulting [2] 36/13 37/7    coordinate [2] 87/17 89/6      counsel [18] 4/7 5/5 5/7 6/2
consuming [2] 12/20 12/22 coordinating [1] 98/3              6/14 9/13 17/14 22/15 41/21
contact [15] 31/7 38/16      copied [5] 62/3 73/7 73/10      50/12 53/23 54/2 57/16 59/3
 52/24 52/24 54/7 60/16 85/3 100/10 123/14                   73/1 86/18 120/23 123/1
 85/6 85/9 85/25 108/18      copies [2] 5/5 5/6             counseling [2] 53/9 78/8
 112/1 112/6 112/7 123/22    copy [4] 62/1 87/3 87/10       count [1] 104/25
contacted [2] 43/1 54/9       112/13                        counteroffers [1] 46/13
contacts [2] 38/14 99/4      copyright [13] 63/2 64/21      country [1] 125/14
contain [1] 74/8              91/6 111/1 114/1 114/8        couple [3] 79/1 84/13 103/10
containing [1] 107/1          115/20 115/24 116/13          course [10] 5/17 16/20 18/2
contempt [7] 90/5 90/7        116/18 116/22 121/13           26/15 45/5 47/8 90/6 99/16
 90/10 90/17 90/20 90/23      121/23                         110/23 117/13
 98/20                       copyrighted [8] 63/25 65/4     court [54] 1/1 2/4 4/22 7/19
contend [3] 82/14 93/4        91/25 116/14 120/25 121/1      8/17 10/2 10/12 11/6 13/5
 122/16                       122/22 123/4                   18/16 19/8 19/10 25/14
content [6] 32/4 73/17 87/17 corner [1] 75/23                41/10 42/20 44/6 45/13
 89/7 109/20 115/3           corporate [1] 46/5              45/16 45/24 46/3 58/17
contention [8] 83/13 89/13 Corporation [1] 123/3             66/17 69/17 70/13 71/21
 89/17 89/20 97/7 98/13      correct [51] 13/24 13/25        72/6 79/21 80/19 81/23
 121/22 126/2                 17/12 17/13 23/12 25/10        81/24 83/2 89/24 90/4 90/5
contents [1] 50/8             30/18 32/5 33/7 34/18 34/19    90/6 90/12 90/18 90/21
context [1] 79/9              34/23 35/6 36/14 36/17 38/6    90/24 98/20 100/1 100/12
continually [1] 24/18         38/8 42/21 44/24 45/2 45/11    102/20 103/23 113/25
continue [2] 81/2 117/15      60/7 60/21 61/3 61/25 63/11    120/11 122/25 124/23 125/2
continued [2] 37/6 92/1       65/5 68/25 76/9 82/2 82/7      125/10 126/7 127/6 127/13
continuing [2] 22/24 71/9     84/15 90/20 90/21 91/2 91/5    129/15
continuously [1] 21/6         91/7 92/6 93/4 95/19 96/25    court's [3] 12/20 12/23
contract [6] 37/22 40/19      99/14 100/2 100/16 102/1       126/8
                              102/4 103/7 112/19 121/16     Courthouse [1] 1/23
 C 2:17-cv-00871-AB-SS Document
Case                      112/17 206 Filed 03/01/19 Page
                                                      111/12
                                                         140 111/15
                                                             of 170 111/17
                                                                    Page ID
 courtroom [1] 12/9      Dabab's   [2] 85/11
                                  #:2503     85/17    111/18
courts [1] 71/10            dad [1] 59/9                   December '16 [1] 111/17
covert [1] 106/13           daddy [2] 24/2 24/2            December 2016 [2] 92/2
cozy [1] 95/3               daily [1] 52/25                111/12
created [13] 41/12 60/8     damage [9] 61/17 71/17         decide [1] 90/25
 61/19 66/12 68/23 74/23    79/5 89/24 92/22 100/24        decision [4] 8/25 23/15
 75/11 91/15 96/11 96/16    105/15 109/15 115/21           23/16 123/2
 96/21 121/8 122/10         damages [13] 7/25 9/11         declared [2] 7/25 8/12
creation [3] 60/13 96/19    10/24 88/11 88/24 93/11        defamation [2] 72/9 93/9
 96/24                      94/25 104/17 115/22 115/24     defamatory [3] 28/22 93/5
cried [1] 26/22             116/15 122/19 122/19           107/5
crime [3] 49/15 77/13 77/16 damaging [2] 48/9 78/5         defame [1] 70/22
crimes [4] 88/13 89/1 89/10 danger [1] 78/3                defamed [2] 94/14 96/14
 96/15                      dangerous [2] 54/17 77/8       defaming [4] 24/12 59/9
criminal [13] 10/2 24/11    dark [1] 53/11                 67/23 91/16
 28/10 67/24 68/15 69/1 77/9date [9] 8/18 8/20 58/19       defend [1] 107/19
 77/10 78/1 81/15 81/22 82/2101/3 121/8 121/10 122/23      defendant [16] 2/9 4/17 72/1
 125/21                     123/5 129/12                   90/1 114/7 114/25 116/7
criminals [1] 68/1          dated [1] 82/16                117/4 117/6 117/11 117/22
Crisis [1] 42/3             dating [1] 116/11              117/25 118/2 118/5 118/23
criticize [1] 62/23         daughter [4] 23/24 24/1        120/16
cropped [2] 48/4 95/10      35/11 52/7                     defendant's [1] 125/16
cross [10] 3/7 3/12 4/23    daunting [1] 51/3              defendants [26] 1/11 4/14
 29/12 29/15 72/10 79/2     DAVID [205]                    29/20 35/4 71/22 113/22
 80/13 81/8 121/25          David Singh [1] 40/5           114/2 114/5 114/9 114/20
cross-examination [5] 4/23  David's [21] 24/23 28/15       115/19 117/3 118/20 120/19
 29/12 29/15 81/8 121/25    35/15 37/1 38/2 43/8 47/15     121/9 121/23 122/5 122/18
cross-examine [1] 80/13     53/18 53/25 56/14 62/15        123/8 123/9 123/12 123/18
CSR [2] 1/23 129/15         62/16 62/17 62/23 67/15        124/14 124/23 126/24
cumulative [2] 12/18 19/7   74/23 94/14 95/8 101/7         127/14
currently [4] 34/20 71/9    104/2 123/14                   defendants' [3] 3/12 15/17
 71/14 93/17                Davids [2] 30/20 31/13         34/6
customers [1] 52/22         day [16] 1/16 4/6 20/12        defending [1] 108/12
cut [2] 26/11 48/4          22/12 38/13 51/4 52/25         defense [2] 34/2 124/15
cutting [1] 25/24           52/25 53/1 53/22 53/22         defenses [1] 124/19
CV [1] 1/8                  55/10 72/6 72/19 72/19         definitely [4] 104/12 104/13
                            78/10                          104/13 104/14
D                           days [6] 8/7 8/7 28/14 32/21   demanding [1] 64/3
Dabab [33] 59/15 59/20      51/1 90/13                     demonstrate [1] 98/19
59/24 60/16 61/2 62/7 62/9 deal [6] 39/15 77/25 79/23      denied [1] 51/12
62/9 62/14 62/22 63/19      91/21 111/10 111/17            deny [2] 12/8 103/21
64/13 64/25 65/6 73/11      dealing [2] 49/11 57/15        deposition [5] 110/7 110/15
73/13 73/14 84/7 84/8 84/11 dealings [2] 54/21 56/14       110/19 115/15 121/24
86/10 87/2 87/10 92/11      dealt [1] 49/10                deputy [1] 12/10
110/25 111/10 111/22 112/2 debt [3] 39/13 40/3 45/1        Derek [1] 123/2
112/6 112/9 112/10 112/14 December [7] 1/19 4/1 92/2       describe [6] 26/21 28/7
 D 2:17-cv-00871-AB-SS Document
Case                         34/16 47/14
                                    206 79/20   80/1 81/3Page
                                         Filed 03/01/19   doesn't
                                                              141 [7] 12/17
                                                                  of 170    12/19
                                                                         Page  ID
 describe... [4] 28/18 35/12 112/5 112/7 112/10
                                     #:2504      114/23    76/13 115/2 120/4 125/24
52/12 106/13                   direct examination [1]           127/4
described [2] 44/22 63/25      79/20                            doing [5] 36/1 57/2 59/24
description [2] 44/17 76/15    directed [2] 101/13 104/3        82/24 104/1
desire [2] 58/14 59/6          directly [5] 11/22 112/1         dollars [5] 33/3 38/25 39/13
desist [1] 64/2                115/9 119/6 122/10               44/10 44/11
despicable [10] 67/24 69/1     director [2] 42/16 104/20        domain [4] 58/15 59/6 77/18
77/7 77/8 88/12 89/1 94/16     directors [3] 36/23 42/6         84/23
96/15 97/4 108/2               45/18                            don't [62] 5/2 9/20 9/24 10/7
despise [2] 69/8 107/10        dirham [1] 37/23                 10/10 15/10 16/1 30/12
destroy [5] 53/20 70/22 72/5   dirhams [2] 56/22 56/24          30/14 31/19 31/21 33/5 41/5
72/21 106/17                   dirty [1] 72/4                   42/15 53/19 58/6 60/17
detail [1] 102/24              disagree [4] 12/5 15/19 16/7     63/15 64/15 66/23 69/8
detailed [1] 47/10             17/15                            75/20 78/16 78/19 78/19
details [1] 62/5               discovery [2] 67/19 93/15        78/23 79/23 80/4 80/13
determination [1] 126/8        discrepancies [1] 57/3           80/16 81/4 84/19 85/12
determine [2] 96/16 99/12      discuss [5] 4/19 12/11           85/14 86/1 86/1 86/7 90/2
detriment [1] 104/20           107/22 108/14 108/19             90/19 91/24 92/14 95/18
devastating [2] 53/5 53/5      discussed [2] 84/14 121/25       95/25 96/3 97/21 98/5
develop [1] 125/13             discussion [2] 36/15 42/9        102/10 103/17 108/5 108/23
developed [1] 107/3            discussions [5] 28/3 36/1        110/1 110/16 110/22 112/18
Development [1] 126/6          36/19 58/13 59/5                 112/20 113/12 124/24 125/4
Dhabi [1] 37/18                disgrace [1] 77/6                127/1 127/1 127/14 128/12
DIANE [2] 2/10 4/17            dismissed [2] 103/1 103/3        done [15] 42/22 44/1 45/4
diatribe [1] 44/18             dispute [6] 47/8 54/6 54/6       46/6 49/20 61/17 68/18
did [179]                      58/25 103/18 123/11              68/19 72/24 73/24 79/7 79/9
didn't [22] 26/17 26/17 31/8   disputed [1] 121/7               79/19 80/10 128/19
31/20 44/17 48/17 58/18        distinction [1] 17/21            double [5] 57/1 57/2 81/14
85/24 89/6 92/13 92/18         distressing [1] 26/22            99/11 100/21
101/17 101/23 103/25 108/7     distributions [1] 100/3          double-billing [1] 57/1
110/13 111/14 117/18 119/9     district [7] 1/1 1/2 1/23 22/9   double-charging [1] 57/2
119/10 119/12 119/13           35/15 126/7 126/8                double-dipping [1] 99/11
die [1] 107/13                 division [2] 1/3 70/1            down [17] 25/1 25/25 26/13
different [6] 10/2 10/4 71/7   DKT [1] 126/5                    33/14 35/15 64/4 64/7 65/7
77/20 104/10 128/3             DKT Memorial [1] 126/5           66/18 78/25 91/18 92/19
differently [1] 94/9           DMCA [1] 64/19                   92/21 113/4 120/14 120/15
difficult [6] 23/16 30/21      do [144]                         120/16
31/4 52/11 53/11 66/6          document [6] 74/18 75/13         Downing [1] 37/1
Digital [1] 111/1              84/22 85/18 88/2 88/17           downtown [1] 28/13
diluted [2] 42/12 42/17        documents [1] 14/16              DPP [1] 83/11
diluting [1] 57/8              dodgy [2] 43/15 43/17            draft [2] 69/6 98/21
dilution [2] 43/2 44/7         does [18] 1/10 16/8 16/10        drag [1] 93/19
dipping [2] 99/11 100/21       16/15 26/3 32/1 76/2 77/4        draw [1] 17/21
dire [3] 3/7 3/12 41/7         79/16 85/3 85/6 85/9 92/14       driven [2] 18/10 28/13
direct [12] 3/7 3/12 20/4      106/13 106/25 107/4 107/9        Dubai [3] 38/18 57/23 59/13
                               122/16                           due [1] 90/10
 D 2:17-cv-00871-AB-SS Document
Case                     embedded
                                206[2]   70/5
                                      Filed   76/15 Page
                                            03/01/19 equation
                                                         142 of[1]
                                                                17044/2
                                                                      Page ID
 during [19] 4/23 16/20  embezzled  [2]
                                 #:2505  81/18 81/24 equity [3]  45/1 45/8 46/25
20/17 31/11 46/12 47/8 50/3     Emergent [13] 37/15 37/19      equivalent [1] 25/9
56/19 65/21 66/8 72/17           38/7 39/10 39/20 40/13 42/7   escaping [1] 8/16
79/15 80/6 82/25 95/23           45/11 46/2 56/23 81/19        especially [2] 51/9 123/13
99/21 99/25 110/15 121/25        81/20 100/19                  ESQ [3] 2/3 2/6 2/10
duties [1] 45/18                Emile [1] 36/23                ESRAILI [3] 2/10 4/16 4/17
duty [1] 104/20                 Emirates [3] 31/2 36/6         essentially [2] 13/22 100/16
                                 81/16                         establish [1] 55/24
E                               emotional [8] 15/5 17/20       established [3] 45/12 48/25
e-mail [14] 41/5 43/13 60/23     18/1 18/21 19/6 26/19 28/16    127/5
 61/1 61/2 61/21 61/22 62/6      79/5                          establising [1] 45/15
 62/8 72/17 73/9 88/8 118/10    emphasis [1] 113/11            estimate [4] 8/6 66/7 80/18
 118/12                         employed [3] 49/6 49/7          104/10
e-mails [41] 55/12 58/8 61/4     57/13                         estimated [1] 13/12
 61/23 61/23 62/2 62/13         employee [1] 49/9              et [4] 4/5 16/13 76/18 115/5
 62/14 62/21 72/15 73/4 73/6    employees [6] 16/9 72/13       et cetera [1] 115/5
 73/7 73/18 74/3 74/6 74/8       97/13 98/12 102/12 128/14     even [14] 7/14 29/2 29/3
 79/10 86/5 86/9 97/13 97/16    employment [2] 6/6 31/23        29/4 29/8 43/15 44/5 52/19
 107/25 109/12 109/14           employment-related [1] 6/6      77/7 77/9 114/18 116/21
 109/21 110/9 110/22 110/23     encourage [1] 116/13            119/15 121/4
 112/15 117/12 117/15           end [7] 26/23 28/14 41/3       event [2] 17/3 104/23
 117/17 117/19 117/21            87/11 98/7 101/4 111/18       events [1] 53/8
 117/23 118/3 122/12 123/8      ending [1] 65/12               eventually [1] 36/15
 128/1 128/2                    ends [1] 18/6                  ever [27] 23/1 28/5 29/25
each [6] 26/12 87/18 114/7      endure [1] 52/10                32/14 47/19 49/14 62/14
 114/7 117/4 123/9              enemy [1] 51/7                  62/22 62/24 64/15 65/2
earlier [9] 49/5 66/23 92/6     engaged [2] 45/6 82/8           66/17 68/16 68/18 70/25
 105/10 108/17 109/11           engages [1] 125/24              74/3 74/5 76/4 81/10 81/12
 109/18 121/5 121/15            enjoy [1] 127/1                 91/23 94/10 98/6 103/23
early [5] 45/6 46/23 59/13      enlarge [1] 75/20               104/5 104/6 112/10
 64/23 64/23                    enough [1] 118/17              every [12] 24/3 24/6 24/8
East [4] 2/11 31/2 55/9         ensure [3] 111/9 111/20         24/16 51/4 52/25 52/25 53/1
 126/25                          112/3                          55/10 58/16 72/19 72/19
eastern [1] 24/20               entail [1] 16/1                everybody's [1] 25/5
easy [2] 23/15 26/7             entered [8] 9/6 9/10 9/12      everyone [2] 52/5 59/10
ECL [2] 100/7 100/11             9/23 9/25 11/5 12/7 56/16     everything [15] 27/5 44/1
effect [2] 51/6 51/18           entertainment [1] 37/2          61/11 69/22 84/16 85/22
effects [1] 28/15               entire [13] 10/20 24/20 28/9    90/15 92/7 110/8 110/11
effort [1] 111/6                 44/15 52/10 53/20 65/7 89/2    110/13 110/18 110/21 112/3
efforts [1] 111/20               89/25 95/5 97/11 101/22        122/1
eight [1] 30/3                   107/11                        everytime [2] 58/25 60/23
either [5] 11/16 60/12 60/15    entirely [1] 108/9             everywhere [3] 24/4 24/17
 114/22 115/8                   entities [1] 38/1               26/9
eldest [1] 20/12                entitled [4] 41/17 97/8        evidence [41] 10/14 46/9
elements [2] 13/3 120/19         105/18 129/8                   50/3 50/9 61/24 71/24 72/2
else [4] 9/5 15/3 62/19 78/14   entity [2] 38/2 49/9            72/12 75/3 75/14 82/12
 E 2:17-cv-00871-AB-SS Document
Case                          experiences
                                     206 [2]Filed70/2 77/24 Page
                                                  03/01/19    11/14
                                                                 14311/15 51/21
                                                                     of 170     82/12
                                                                             Page ID
 evidence... [30] 82/17 82/24 expertise [1]
                                      #:2506 38/14            93/5
 86/16 91/22 93/13 95/13       experts [1] 100/10            familiar [5] 20/23 66/24
 96/20 98/17 99/24 99/25       explain [7] 52/5 52/15 52/17   84/2 105/17 105/20
 106/3 106/5 106/11 114/20      52/20 52/21 53/1 96/10       families [1] 20/14
 114/25 115/8 115/11 115/21    explained [2] 106/23 118/4    family [70] 20/11 20/15
 116/2 117/3 117/5 117/7       explains [1] 116/12            20/19 20/20 20/23 21/18
 117/11 118/8 118/15 118/16    expound [1] 113/20             21/24 22/6 22/9 22/18 23/1
 119/16 122/9 123/21 127/22    express [2] 78/17 113/8        23/12 23/18 24/23 27/8 37/9
evidently [2] 128/9 128/10     expressly [1] 124/18           38/18 48/1 48/10 48/24 51/5
exact [3] 86/7 89/3 116/9      extend [1] 41/1                51/18 52/4 52/10 52/19
exactly [3] 60/3 66/14 116/3   extended [2] 23/18 119/14      53/21 54/8 54/25 55/1 55/9
examination [12] 4/23 20/4     extent [5] 5/13 15/11 18/21    55/20 55/21 57/11 57/22
 29/11 29/12 29/15 34/16        115/7 116/22                  58/22 59/9 60/22 61/13
                                                              61/18 70/19 71/3 71/18
 79/20 81/8 109/1 109/4        F                              73/25 77/4 77/12 78/4 78/7
 110/5 121/25                  F.2d [2] 126/6 127/17
examine [1] 80/13                                             79/6 88/13 89/2 89/25 95/2
                               F.3d [1] 127/9                 95/5 96/5 97/12 97/24
examined [1] 100/9             fabricated [3] 100/5 100/7 101/22 101/24 104/2 104/4
excepted [1] 124/10             108/22
exception [1] 120/12                                          105/9 105/12 106/17 107/7
                               fabrication [4] 106/15 107/6 107/8 107/11 109/17 109/17
excerpts [5] 50/12 50/14        107/23 107/24
 50/15 50/16 115/15                                           127/23 128/3
                               face [4] 24/4 24/11 52/23     family's [7] 36/8 47/12
exchange [1] 106/14             53/6
excited [1] 55/15                                             49/11 66/4 70/24 77/21
                               faces [3] 89/24 128/10         117/20
excused [1] 33/11               128/12
executive [1] 49/6                                           far [4] 17/15 17/16 116/22
                               facilitate [1] 37/7            119/15
executives [1] 57/13           facilitated [3] 36/22 37/3
exemplars [1] 122/20                                         fashion [1] 116/14
                                41/8                         fast [1] 23/21
exhibit [20] 74/11 74/19       facilitating [1] 46/7
 74/21 74/25 75/2 75/14 83/5                                 father [6] 20/21 35/16 36/3
                               facility [8] 36/21 39/7 39/9 37/1 53/18 53/25
 84/20 84/22 86/13 86/19        40/22 46/11 46/14 49/8
 86/20 88/2 88/6 103/16                                      FBI [1] 117/17
                                81/20                        fear [3] 14/15 117/20 119/13
 105/23 105/24 106/11 120/8    facing [1] 100/11
 123/21                                                      fearful [1] 128/16
                               fact [12] 6/20 9/3 11/4 11/11 February [2] 114/14 129/12
Exhibit 37 [1] 86/19            18/8 29/6 29/6 51/17 94/20 February 2017 [1] 114/14
exhibits [3] 3/17 3/18 79/15    117/16 118/24 128/8
existence [1] 76/16                                          federal [2] 90/4 90/6
                               facts [1] 124/19              feed [1] 119/7
exonerated [4] 50/4 82/14      factually [1] 83/6
 82/18 83/14                                                 felt [5] 65/8 65/11 65/17
                               fails [1] 50/9                 70/23 92/24
exonerates [1] 83/21           fair [2] 71/4 76/12
exonerating [2] 65/9 92/22                                   fence [1] 17/24
                               Fairfax [9] 18/14 21/8 21/9 few [10] 24/1 26/12 26/12
exoneration [2] 50/5 65/10      21/12 32/9 32/12 32/14
expect [2] 41/16 41/17                                        29/20 47/3 53/13 63/16 66/8
                                32/17 48/1                    74/17 77/2
experience [7] 51/8 55/5       fairness [1] 51/13
 59/18 60/4 71/2 84/17 85/23                                 fiduciary [2] 45/18 104/19
                               fall [1] 126/12               Fifteen [1] 35/1
experienced [1] 66/14          false [8] 5/23 6/20 11/10     figure [1] 58/23
 F 2:17-cv-00871-AB-SS Document
Case                       flip [2] 206
                                     10/13Filed
                                           74/16           75/6144
                                                03/01/19 Page   75/10   106/4
                                                                   of 170   Page ID
 file [4] 7/15 43/12 57/14 flown  [1]  12/15
                                     #:2507               founder   [1]  56/7
 102/20                       flyers [3] 17/17 18/20 25/3   four [8] 5/10 8/7 26/4 26/4
filed [6] 57/22 63/1 71/8     focus [4] 13/1 73/21 79/13     58/18 65/21 67/16 96/18
 83/3 104/11 114/14            124/8                        fourth [1] 88/6
final [6] 7/5 7/7 9/6 9/10    focused [2] 62/19 127/25      frankly [2] 11/4 120/2
 9/12 9/17                    focusing [2] 6/9 120/15       fraud [4] 6/7 6/19 9/11
finaled [1] 10/1              foggy [1] 93/18                61/12
finally [3] 78/18 113/9 127/4 folder [1] 88/19              fraudulent [1] 62/17
finance [1] 99/11             follow [1] 27/24              fraudulently [2] 100/4 100/7
finances [1] 57/15            followed [2] 21/25 22/8       free [4] 37/20 40/5 119/25
financial [6] 41/18 42/3      following [3] 7/24 14/7        126/9
 42/10 56/14 57/2 57/3         106/19                       free-speech [1] 119/25
Financial Crisis [1] 42/3     foot [4] 38/15 51/14 54/7     freedom [2] 126/9 126/15
financials [4] 41/23 41/25     72/14                        freeze [1] 46/5
 42/1 99/12                   force [1] 123/14              fresh [1] 88/16
find [9] 42/23 43/1 62/4 63/6 forced [1] 70/12              friend [16] 13/21 16/17
 63/24 82/1 82/24 97/23       foregoing [1] 129/6            24/13 27/6 30/15 43/6 43/9
 127/9                        foreign [4] 124/24 126/10      59/12 59/13 59/21 59/22
finding [8] 10/3 10/4 82/7     126/15 127/14                 84/5 84/6 84/9 84/10 97/21
 82/11 83/5 90/4 93/6 122/11 foresee [1] 127/19             friends [9] 16/9 20/13 23/18
findings [5] 17/4 17/6 17/10 Foreshore [1] 49/6              25/6 25/23 28/21 30/23 53/7
 71/16 83/10                  form [5] 12/1 29/3 78/17       54/20
fine [4] 35/20 41/15 111/24 113/8 119/20                    friendships [2] 29/3 29/5
 112/3                        format [1] 129/9              frightened [1] 127/10
firm [6] 2/9 43/6 43/8 43/16 formed [2] 29/7 37/13          front [1] 51/4
 47/1 71/24                   former [3] 71/15 71/25 83/1   frustrated [2] 59/12 59/15
firms [2] 43/7 98/21          forming [1] 56/21             Fuentes [2] 118/11 118/14
first [38] 6/17 13/9 29/9     forms [1] 117/23              fulfill [1] 39/4
 31/10 41/10 44/22 47/5 47/7 forth [4] 42/10 65/16 70/10    fulfilled [3] 39/3 44/1 44/2
 47/19 54/4 54/5 54/15 54/17 123/12                         fulfilling [1] 55/16
 65/2 70/15 76/16 77/11       fortress [1] 52/23            full [2] 24/10 84/15
 86/15 101/9 110/12 113/25 Forty [1] 74/14                  function [3] 35/16 79/17
 114/8 114/12 116/23 117/6 Forty-three [1] 74/14             84/14
 119/25 121/12 122/21 124/8 forward [12] 23/21 28/24        fund [3] 46/10 95/16 126/5
 124/14 124/15 124/24          34/5 38/24 61/1 62/7 62/9    funds [1] 99/15
 125/11 126/13 127/4 127/12 69/11 72/6 73/10 86/12          further [20] 10/19 12/11
 127/15 127/21                 112/8                         18/12 19/2 29/10 33/8 41/1
First Amendment [2]           forwarded [5] 64/10 64/19      41/3 65/17 79/8 81/3 99/6
 124/14 127/15                 64/25 65/1 91/9               103/13 108/25 110/1 112/25
fit [1] 16/10                 forwarding [1] 86/9            113/2 113/20 116/19 123/24
five [4] 24/16 71/22 76/16 fought [1] 49/18                 G
 104/15                       found [14] 9/4 10/14 11/13
                               45/17 50/2 50/17 52/16       gap [1] 7/19
fix [1] 61/18                                               gave [2] 100/5 111/23
flaws [1] 82/18                81/24 82/18 82/19 90/6
                               90/17 102/24 104/19          GEBELIN [7] 2/6 2/6 4/12
flew [1] 34/22                                               6/2 6/10 8/23 10/18
                              foundation [5] 22/1 54/19
 G 2:17-cv-00871-AB-SS Document
Case                      116/16 206 Filed 03/01/19 Page101/5
                                                           145119/11
                                                               of 170 119/13
                                                                       Page ID
 general [1] 6/4         going [40]  8/4
                                  #:2508 8/8 9/14 12/8 guy [1] 58/4
                                12/25 14/1 15/3 15/20 16/3
generally [1] 9/19
                                16/9 17/15 17/17 18/9 18/23
                                                              H
gentleman [2] 39/21 59/20                                     H-a-m-m-o-n-d [1] 20/1
gentlemen [3] 34/8 78/17        19/11 27/9 36/15 40/12 41/6
                                41/12 43/2 48/15 50/7 50/24   H-u-double-s-e-i-n [1] 81/14
 113/8                                                        had [130]
get [19] 12/25 16/3 26/10       51/6 52/16 55/11 55/12 56/1
                                57/9 58/24 59/18 79/8 79/14   hadn't [1] 81/25
 34/25 36/6 41/5 42/15 58/14                                  half [6] 44/10 46/24 75/19
 59/6 59/17 71/12 80/20         79/23 80/14 80/16 80/17
                                100/15 108/8                  75/21 98/25 105/3
 83/15 83/16 89/8 93/14                                       halfway [1] 8/1
 116/9 116/24 128/4            gone [4] 14/14 68/13 81/10
                                81/12                         hallway [1] 19/20
getting [8] 17/15 25/15 62/3                                  HAMMOND [32] 3/8 12/15
 80/10 97/15 97/16 128/10      GONZALEZ [3] 1/23
                                129/14 129/15                 13/7 13/9 13/14 13/19 13/20
 128/12                                                       13/24 14/11 14/19 15/10
GFC [2] 39/12 42/3             good [26] 4/8 4/11 4/13 4/16
                                4/18 19/14 20/6 29/17 30/15   15/22 16/10 16/14 16/15
Ghalo [8] 84/18 85/2 85/5                                     16/17 16/23 16/25 17/2 17/3
 85/8 85/10 85/13 85/15 86/2    34/7 34/7 59/21 59/22 70/16
                                70/18 70/25 71/1 80/18 84/9   17/7 17/8 17/11 17/22 18/1
gifted [1] 61/11                                              18/13 18/19 19/20 19/23
Gilbert [3] 43/6 71/23 71/25    101/20 106/17 107/7 107/12
                                107/19 108/12 113/6           20/1 20/6 29/17
girl [1] 78/11                                                Hammond's [2] 13/11 14/17
give [13] 5/7 27/3 37/21       Google [7] 63/6 63/24 76/19
                                93/21 103/6 103/9 103/15      Hammonds [1] 18/8
 38/24 39/17 40/17 41/15                                      hand [8] 11/16 19/22 41/6
 44/4 55/21 56/15 99/12        Googled [2] 63/16 103/10
                               got [16] 10/3 18/5 25/24       57/5 72/24 90/8 90/18 91/24
 100/8 120/2                                                  handling [2] 56/14 92/4
given [9] 27/15 37/20 39/21     26/8 41/8 53/6 53/6 55/11
                                63/8 65/8 66/24 72/10 73/14   hands [4] 12/10 70/20 71/20
 40/5 44/6 54/9 82/12 111/10                                  118/9
 123/13                         95/16 115/13 117/23
                               gotten [3] 49/2 71/12 116/21   happen [3] 39/25 80/14
gives [1] 44/3                                                80/17
giving [2] 13/17 42/10         government [6] 40/18 40/19
                                40/23 41/11 47/11 47/11       happened [12] 7/13 14/8
globablly [1] 96/15                                           22/12 46/1 46/21 49/24 53/2
global [9] 42/3 46/22 61/7     governmental [1] 49/9
                               Grand [2] 44/6 104/18          60/3 69/22 108/11 108/11
 77/18 98/15 99/3 99/15                                       108/23
 99/16 100/17                  grata [1] 52/14
                               great [4] 37/10 37/10 55/11    happening [1] 27/16
Global Renewables [1]                                         happy [1] 124/22
 98/15                          111/16
                               gregarious [1] 28/19           harass [2] 123/10 123/15
globally [2] 67/23 94/15                                      harassed [1] 22/10
go [18] 23/2 24/1 26/10 31/8   grief [1] 62/16
                               grievances [2] 87/20 87/22     harassing [1] 125/17
 36/11 39/16 53/7 53/11 63/7                                  harassment [2] 13/22 22/24
 69/11 72/22 77/19 95/12       ground [1] 52/23
                               grouped [1] 117/2              Harbor [3] 37/1 49/6 61/10
 119/15 121/21 121/21                                         hard [6] 8/25 40/7 43/25
 124/21 125/8                  guaranties [1] 99/6
                               guaranty [3] 40/8 40/11        49/1 49/18 53/8
goal [1] 65/11                                                hardly [1] 125/18
God [1] 76/20                   41/2
                               guard [1] 128/6                harm [15] 43/23 44/17
GoDaddy [4] 64/8 64/10                                        44/17 51/15 52/7 60/22
 84/23 92/12                   guess [14] 5/23 9/3 9/19
                                12/15 12/16 12/25 69/14       61/17 64/16 78/12 100/23
goes [4] 15/17 28/24 83/7                                     104/1 104/3 109/16 111/23
                                72/16 79/12 80/15 89/11
 H 2:17-cv-00871-AB-SS Document
Case                      85/22 122/7
                                 206 124/6             61/22
                                      Filed 03/01/19 Page 14663/17 63/18
                                                              of 170     65/18
                                                                      Page ID
 harm... [1] 127/11      helped  [1] 122/8
                                  #:2509               71/14 72/17 72/20 73/3 79/8
harmless [1] 97/9           helpers [1] 86/1               83/16 84/9 84/13 89/7 89/20
harmonious [1] 97/12        hence [6] 36/11 82/25 87/25    89/25 92/13 93/11 93/11
has [31] 7/9 7/13 7/14 7/15 89/25 90/14 90/16              93/18 94/14 94/15 94/15
8/24 9/4 9/6 9/19 9/23 10/1 her [1] 78/13                  94/25 97/20 97/22 98/23
10/10 11/4 12/6 12/15 14/14 Herald [28] 13/10 18/15        100/8 101/18 102/25 105/14
18/15 18/21 20/21 21/11      21/1 21/3 21/7 21/15 48/1     105/15 108/1 108/5 108/6
21/14 49/20 56/6 60/22       48/8 51/23 52/1 53/14 55/6    108/7 108/8 108/10 108/17
65/13 79/6 80/15 83/5 106/2 58/20 93/5 93/8 93/9 93/19     108/19 111/3 111/4 111/23
106/4 106/23 123/3           93/22 94/20 94/23 95/3 95/7   112/11 112/11 112/22
hasn't [2] 6/24 75/6         95/10 97/2 105/6 105/9        112/23 119/6 123/23
Hatch [2] 67/18 96/12        105/13 106/21                 himself [7] 48/4 58/12 85/24
have [153]                  here [50] 8/4 9/20 12/17       100/8 100/9 107/17 117/15
haven't [3] 7/11 116/21      12/17 12/23 17/16 27/17       hire [1] 109/8
125/20                       27/17 29/25 30/2 30/3 30/9    his [89] 4/23 13/1 14/15
having [5] 8/12 55/22 79/4 32/19 32/23 34/22 34/25         14/16 15/13 16/9 16/9 16/15
119/5 122/10                 35/2 63/1 64/11 66/7 67/2     17/7 18/15 18/19 22/6 25/2
he [206]                     67/13 67/17 70/16 74/13       26/16 26/23 27/17 28/20
he'll [3] 15/4 64/18 108/7   79/13 79/23 83/9 83/20        29/4 29/9 35/21 35/22 36/3
he's [32] 14/1 15/19 16/3    96/24 104/13 107/19 108/4     36/23 37/9 38/17 39/4 39/22
17/17 28/19 28/20 28/22      109/8 112/17 112/22 112/24    40/8 40/11 41/2 43/5 44/6
28/25 29/2 29/5 29/8 56/6    115/15 117/9 118/22 119/18    45/17 47/8 48/6 50/7 53/19
57/10 57/11 57/11 59/16      120/10 120/24 123/3 123/5     55/9 55/20 55/21 56/7 57/5
59/22 77/22 80/16 83/23      125/17 126/22 126/23          57/22 57/23 58/1 58/1 58/8
89/25 92/13 95/20 95/21      126/24 127/22                 58/9 58/12 59/15 59/22
95/21 97/20 107/20 111/4    hereby  [1] 129/5              61/18 62/15 67/15 69/22
112/19 117/2 122/10 128/2 heritage [3] 35/17 35/18         69/24 69/25 69/25 70/2 70/5
head [2] 70/5 76/2           35/18                         70/21 76/2 76/12 83/22 87/9
hear [2] 44/17 80/4         Hezbollah [16] 67/25 69/2      90/9 90/16 94/14 98/11
heard [10] 10/14 13/2 13/3 69/3 69/13 70/5 76/3 77/3       99/11 100/22 102/10 102/16
44/17 47/3 47/19 57/18       77/5 77/13 94/16 94/17        104/19 106/24 107/19 115/6
67/17 115/14 118/20          94/21 105/7 106/14 107/2      117/15 117/20 117/20 118/9
hearing [17] 5/1 13/14 13/18 107/9                         119/3 119/13 121/24 121/25
14/4 14/7 14/8 16/15 16/19 Hi [1] 52/16                    127/21 127/23 128/3 128/17
16/20 17/4 18/2 18/24 23/9 hiatus [1] 7/16                 His Honor [1] 90/9
25/14 45/14 45/15 48/17     hide [2] 72/23 90/19           historic [1] 47/13
hearings [1] 51/2           high [2] 31/6 46/13            Hold [3] 13/23 124/16
hearsay [6] 22/13 22/15     Hills [1] 2/7                  124/16
45/20 48/17 50/8 53/24      him [83] 4/23 16/24 16/25      holding [2] 104/21 119/24
heartburn [1] 8/23           18/2 18/4 18/23 27/5 27/6     holds [2] 70/19 101/21
held [3] 21/9 125/11 129/8 28/23 29/1 29/7 29/7 35/22      holus [1] 23/19
help [19] 13/4 36/5 36/11    37/10 38/17 38/24 42/10       holus-bolus [1] 23/19
38/14 39/8 53/10 55/17       43/9 51/15 55/17 55/18        home [7] 22/11 25/1 25/24
55/18 59/17 59/23 60/2       55/20 55/21 56/9 58/1 58/4    27/17 27/23 29/9 61/9
63/16 63/16 66/4 69/12 84/5 58/6 58/7 59/21 60/21 60/23    HON [1] 1/4
                             61/11 61/18 61/21 61/22       honest [2] 57/11 68/17
 H 2:17-cv-00871-AB-SS Document
Case                      Hussein206
                                  [1] 81/14            92/23
                                      Filed 03/01/19 Page 14793/7 95/1Page
                                                              of 170   95/8 ID
                                                                            95/11
                                  #:2510               95/12 95/13 97/23 98/1
 Honor [64] 4/8 4/11 4/13      I                               105/10
4/16 4/21 4/25 5/2 6/14 8/6    I'd [10] 33/21 61/22 61/22
8/15 9/9 9/13 9/14 10/9                                       ICS [3] 118/11 118/14 120/7
                                84/20 86/13 86/14 88/2        idea [5] 27/7 27/8 62/11 78/2
12/13 12/25 16/7 19/1 19/3      88/17 88/20 105/17
19/19 21/19 22/13 29/13                                        85/19
                               I'll [21] 12/9 60/1 80/19      identify [4] 83/4 83/21 87/6
33/8 33/10 33/12 33/16          83/16 84/22 88/3 88/8 88/10
33/20 34/7 34/14 43/18 44/6                                    96/14
                                93/24 95/15 103/2 105/22      identities [2] 91/16 102/22
44/12 45/19 48/14 48/15         112/15 112/16 114/6 114/6
50/7 50/19 53/24 68/6 75/2                                    identity [14] 67/15 67/21
                                120/22 124/22 125/21 126/2     67/21 67/21 67/22 68/8
75/5 79/16 80/4 80/23 83/22     128/22
90/9 90/16 105/24 106/6                                        69/24 94/14 96/8 96/13
                               I'm [81] 5/9 6/8 6/11 8/2       96/14 96/14 102/13 102/16
106/8 106/22 110/2 113/2        8/15 9/5 9/25 12/5 12/8
113/5 113/21 115/14 115/20                                    ideology [1] 69/9
                                12/18 13/23 14/7 14/15        illegally [1] 98/21
119/15 120/1 120/22 120/25      17/14 17/23 18/9 18/23 19/5
124/13 126/1                                                  imagery [1] 68/14
                                20/8 21/13 22/3 25/14 25/17   images [6] 63/6 63/7 63/8
Honor's [1] 126/3               25/18 25/18 25/18 25/19
honorable [2] 71/1 72/23                                       63/17 63/24 103/11
                                29/19 35/16 41/6 42/17        imaginary [1] 54/22
hope [1] 19/15                  43/13 44/8 48/15 50/7 58/22
hopefully [1] 74/1                                            imagine [2] 52/4 125/18
                                58/23 58/23 58/24 62/10       immediate [3] 43/23 78/4
hopes [1] 31/6                  62/12 66/24 68/16 68/17
hoping [2] 61/16 61/16                                         109/16
                                72/6 75/1 79/4 79/7 79/14     immediately [3] 22/11 41/6
horrible [1] 69/5               79/17 79/19 79/24 86/18
horrific [5] 43/11 52/4 53/2                                   64/10
                                86/21 86/24 87/12 88/15       impact [8] 15/5 15/25 17/19
68/14 76/21                     89/16 91/4 93/16 94/6 96/7
hosting [1] 92/11                                              17/20 43/23 52/3 52/12 53/4
                                101/2 101/3 101/25 102/23     implement [1] 27/18
hotel [1] 36/6                  103/21 103/25 104/9 105/20
hour [1] 125/5                                                implication [1] 104/9
                                106/2 108/10 108/10 111/5     important [3] 53/16 73/24
hours [3] 28/14 35/1 80/13      113/10 118/13 121/20
house [3] 23/25 24/2 28/1                                      104/18
                                122/25 126/14 126/23          importantly [5] 43/4 43/4
housing [4] 37/18 37/18         126/24
37/22 56/1                                                     52/3 58/3 82/23
                               I've [10] 37/4 58/21 66/24     imposter [2] 91/15 96/11
how [48] 14/13 14/17 14/24      68/16 68/17 70/18 72/9
15/10 19/5 20/11 20/15 22/5                                   improperly [1] 98/14
                                72/24 97/20 105/9             inaccurate [2] 87/15 87/16
23/5 24/14 26/3 26/5 26/9      I.T [3] 59/14 59/23 62/12
27/16 33/2 33/4 34/24 34/24                                   inappropriately [1] 57/15
                               ICAC [58] 13/14 14/4 14/7      INC [3] 1/6 4/5 4/9
35/12 35/22 40/14 41/7 43/9     14/8 16/14 16/18 16/19 17/4
44/11 47/5 50/25 54/13 55/4                                   incident [1] 22/7
                                17/9 18/9 18/24 23/6 23/9     include [3] 10/11 36/10
55/10 55/18 59/20 66/8          31/11 47/4 47/7 47/15 47/17
66/24 72/17 76/16 78/13                                        101/16
                                47/18 47/21 47/25 48/2        included [1] 63/14
79/16 80/16 84/8 84/11 86/5     48/17 48/20 49/13 49/17
96/16 97/19 99/2 99/18                                        includes [1] 10/10
                                49/25 50/1 50/8 50/20 50/24   including [5] 65/16 73/25
104/10 108/1 115/12             51/12 51/17 51/21 51/23
huge [1] 61/12                                                 109/17 116/8 123/21
                                51/24 51/24 51/24 52/1 65/9   inclusion [1] 65/23
humiliating [1] 54/18           82/7 82/11 82/15 82/18
hurt [2] 99/22 107/6                                          INCLUSIVE [1] 1/10
                                82/19 82/23 83/10 83/11       income [1] 38/23
 I 2:17-cv-00871-AB-SS Document
Case                         71/13 82/15
                                    206 83/10   93/6
                                         Filed 03/01/19  involvement
                                                        Page 148 of 170[9]Page
                                                                            51/10
                                                                                ID60/13
 inconsistency [3] 6/18 6/23 94/25 105/10
                                     #:2511               60/18 94/1 94/3  108/15
 10/21                        inspector's [4] 52/2 71/17     108/16 118/18 124/1
indeed [1] 120/18              92/22 106/23                 involving [1] 4/24
Independent [3] 23/7 71/14 instance [2] 7/21 8/5            IPS [4] 55/25 81/20 100/6
 83/1                         instead [1] 66/11              100/11
Index [1] 3/17                instruct [5] 91/17 91/18      Iron [1] 46/10
indicate [1] 10/23             92/10 92/13 110/25           is [198]
indicated [1] 105/10          instrument [1] 21/5           Island [1] 47/10
indicates [2] 10/24 75/8      intend [1]   6/22             Islands [4] 45/10 45/12 46/4
indicating [1] 14/14          intended [2] 123/10 123/15 47/9
individual [1] 97/17          intention [1] 80/19           isn't [2] 16/5 32/10
individually [1] 87/19        interactions [1] 17/7         issue [19] 11/3 11/4 11/22
individuals [1] 96/18         interest [9] 11/8 21/11 38/21 11/24 14/23 15/7 66/17
industry [2] 37/4 59/14        72/6 99/23 104/20 107/15      79/13 87/24 90/8 90/11
influence [1] 21/14            126/9 126/12                  91/19 95/21 103/19 120/24
informants [1] 16/25          interim [1] 46/1               123/16 124/7 124/14 127/14
information [8] 28/9 28/23    internal  [2]  6/18 6/23      issued  [2] 45/24 64/7
 48/3 48/7 54/11 84/23 95/9 International [2] 55/25         issues [9] 4/19 14/15 15/13
 111/10                        126/5                         55/22 58/5 87/25 89/12
infringed [2] 123/4 123/5     internationally [1] 77/19      103/4 124/8
infringement [9] 114/1        Internet [1] 28/23            it [204]
 114/16 114/21 114/23         interpreted [2] 10/10 128/18 it's [96] 5/25 7/1 7/4 8/16
 114/23 114/24 115/20         Interrogatories [1] 86/15      8/25 9/9 9/22 10/2 10/21
 116/16 121/23                interrogatory [6] 86/16        10/22 15/11 16/6 16/11 19/7
infringing [3] 114/22 115/10 86/21 86/22 86/23 87/5 87/6 21/5 21/5 21/6 21/8 23/1
 116/11                       introduce [8] 10/1 35/22       32/11 32/12 34/24 35/14
initial [3] 8/6 38/15 40/16    50/5 55/13 55/14 65/10        43/11 43/11 49/12 50/19
initially [6] 36/3 37/14 39/10 123/24 124/2                  51/8 52/22 53/2 53/2 53/8
 60/20 63/15 63/20            introduced [7] 36/23 37/4      53/24 54/22 55/3 68/11 70/1
initials [1] 42/3              57/10 86/16 95/13 95/15       72/20 72/21 72/22 73/15
injunction [4] 46/4 46/7       118/10                        74/16 74/25 75/8 76/1 76/5
 103/23 104/9                 inverse [2] 126/22 126/23      76/14 77/6 77/9 77/9 77/14
innocent [4] 51/9 69/5 83/6 investigating [2] 50/2 50/17 79/12 79/17 82/2 82/7 82/17
 109/17                       investigation [1] 82/21        84/15 87/24 88/4 88/6 88/6
inquire [3] 9/2 10/7 12/8     investigator [9] 108/21        88/19 89/6 89/13 89/17
inquiry [22] 47/4 47/5 47/15 109/7 109/8 120/9 120/13        89/20 90/20 91/2 91/5 91/13
 47/17 47/18 47/20 47/21       120/13 123/25 124/4 124/10 92/6 93/4 93/18 93/25 98/13
 47/25 48/20 49/14 49/17      investment [2] 100/16          99/14 102/1 102/4 105/15
 50/4 50/24 50/25 51/11        100/18                        105/24 106/4 111/15 112/5
 51/17 51/21 51/25 71/16      Investments [1] 47/1           118/13 118/17 119/18
 82/22 82/25 92/23            invited [2] 35/21 36/24        121/22 122/11 123/7 123/13
insight [1] 6/13              involve [1] 16/8               123/19 123/20 124/15
insolvent [1] 123/19          involved   [13]  5/18 18/13    124/17 126/1 127/12
inspector [12] 49/13 50/1      23/6 36/4 92/3 96/23 98/3    its [2] 45/16 120/15
 50/15 50/16 51/23 65/8        98/16 103/12 108/23 117/8 itself [4] 14/22 49/13 82/20
                               118/21 128/6                  83/7
 J 2:17-cv-00871-AB-SS Document
Case                     July 2008
                                206[1]Filed
                                        56/17         K 149 of 170 Page ID
                                            03/01/19 Page
 Jacqueline [1] 128/14   July 2010 [1]
                                 #:2512 47/18         K-a-z-a-l [1] 34/12
Jamie [5] 97/17 97/19 97/24    July 2011 [1] 47/24            Karina [1] 2/4
 98/3 118/14                   June [10] 7/25 46/3 52/2       Karl [6] 40/7 41/1 41/8
January [12] 39/12 42/4         53/17 53/18 60/10 82/16       55/14 56/9 99/5
 43/3 44/23 55/23 56/25 57/6    84/12 92/20 92/21             Karl's [2] 67/21 96/14
 68/11 87/8 93/12 104/8        June 2010 [1] 46/3             KAZAL [95] 1/9 1/9 1/10
 105/13                        June 2013 [1] 84/12            3/13 4/5 4/14 4/15 4/15
January 1st [1] 87/8           June 2017 [3] 52/2 82/16       13/15 14/12 15/13 15/21
January 2018 [1] 104/8          92/21                         16/20 16/23 17/1 17/1 17/5
Jean [8] 84/18 85/2 85/5       junior [3] 43/11 43/12 43/15   17/6 17/10 18/2 18/15 20/23
 85/8 85/10 85/13 85/15 86/2   junket [1] 48/5                22/9 24/11 24/12 28/12 34/2
Joe [20] 59/15 59/16 59/20     jurisdiction [2] 126/11        34/6 34/11 34/18 35/4 35/5
 59/22 60/24 64/9 66/23 84/7    126/16                        68/10 68/19 74/18 79/5
 85/11 85/17 85/22 86/10       jury [34] 1/16 4/6 6/17 7/9    80/13 81/4 81/10 85/15 87/2
 86/12 87/2 87/10 91/20 92/4    7/10 7/12 7/23 8/6 8/9 8/10   87/8 87/14 87/17 88/9 89/3
 92/11 103/11 103/12            8/24 9/2 9/4 10/13 11/13      91/12 91/12 93/21 93/22
Joe Dabab [1] 86/10             19/11 19/13 26/21 28/7        94/4 94/17 94/21 95/23 96/4
Joe's [1] 63/15                 78/24 80/20 83/12 86/22       100/13 101/23 102/8 102/15
John [1] 35/21                  88/4 88/21 90/25 95/14        105/6 106/14 106/25 108/4
joint [8] 36/16 37/12 37/14     96/20 105/22 108/17 113/18    108/14 109/6 110/7 114/20
 38/10 56/14 56/15 56/21        122/11 123/16 127/9           114/20 114/25 115/9 115/9
 100/22                        jury's [2] 10/23 12/23         115/14 115/16 115/16 116/8
joint-venture [1] 100/22       just [80] 4/21 10/9 10/20      117/6 117/12 117/22 118/1
joke [1] 78/1                   12/12 13/23 17/15 24/12       118/2 118/5 118/8 118/12
joking [2] 25/18 25/18          24/12 25/1 25/8 25/11 26/23   118/13 118/16 118/23
Jones [1] 44/7                  27/1 27/7 27/9 29/20 37/16    119/16 119/17 121/24 122/9
journalism [1] 108/2            40/17 42/2 44/3 44/4 47/19    122/12 122/14 123/19
journalist [12] 54/8 54/12      47/23 51/15 52/4 52/22 53/8   123/22 128/2
 55/3 55/5 59/2 60/20 60/24     54/6 54/22 56/15 57/7 58/18   Kazal's [5] 16/24 86/14 87/5
 95/3 95/4 106/16 106/22        58/22 58/24 59/13 60/1        119/7 124/1
 110/10                         60/23 62/5 63/17 63/20        Kazalfamilystory [5] 60/3
journalists [1] 109/22          63/25 66/3 66/10 66/11        63/11 65/3 111/14 116/4
JR [1] 1/4                      66/25 68/2 69/19 74/16        Kazalfamilystory.com [10]
judge [9] 1/4 1/4 7/8 7/22      75/16 76/22 78/2 78/13        64/4 66/2 84/2 84/24 86/5
 8/8 8/11 8/14 45/16 72/11      79/12 79/17 83/8 88/5 88/15   91/3 98/6 103/6 114/12
judgment [23] 7/6 8/24 9/6      88/15 92/6 93/1 97/3 97/5     115/1
 9/10 9/12 9/17 9/18 9/20       97/10 101/3 106/22 107/4      Kazalfamilytruth [4] 67/22
 9/22 9/23 9/24 10/3 10/7       107/8 107/10 107/21 107/24    74/22 76/17 103/24
 11/4 90/7 90/23 93/13          108/12 110/19 111/18 118/4    Kazalfamilytruth.com [1]
 104/16 113/22 114/9 116/6      120/15 122/1 125/19 128/9     75/7
 116/18 120/17                  128/15 128/19                 Kazals [5] 15/21 16/3 16/5
Judicial [1] 129/10            justice [5] 44/7 71/12 71/12   21/1 27/14
July [8] 47/18 47/24 55/23      90/9 90/16                    keep [3] 31/9 57/4 88/15
 56/17 56/25 59/21 60/10       justified [1] 123/20           Kelly [8] 36/24 36/25 47/16
 71/21                                                        48/5 49/3 49/4 49/5 50/4
 K 2:17-cv-00871-AB-SS Document
Case                      45/15 45/16
                                 206 46/12   47/16 Page
                                      Filed 03/01/19    101/11
                                                           150 101/12
                                                               of 170 Page ID
 Kerry [2] 11/11 11/17    53/17 71/19 72/6
                                  #:2513    99/2 99/14 lawyers  [5] 9/21 45/6 47/9
key [2] 37/3 49/7             100/2 100/13                    47/10 47/15
keys [1] 41/6                 KTC's [2] 99/23 104/20         layout [1] 115/17
                                                             lead [1] 7/22
kids [6] 51/6 52/6 69/25      L                              learn [10] 21/24 42/5 46/21
77/22 78/11 107/14            L.A [1] 64/11
kids' [1] 24/17                                               47/5 64/20 67/20 76/16
                              labeled [1] 78/4                99/25 101/9 105/3
kilometers [1] 24/18          labeling [1] 54/19
kind [4] 74/9 78/21 113/14                                   learned [12] 42/8 42/23 43/2
                              labor [4] 37/17 37/18 37/22     45/3 45/5 47/7 48/20 57/5
114/22                         56/1
knew [6] 27/13 36/7 43/15                                     57/23 61/6 64/24 114/15
                              lacks [2] 22/1 22/14           learning [2] 65/14 69/21
59/14 84/9 91/20              ladder [1] 26/10
knife [1] 26/10                                              leases [4] 37/1 49/2 49/10
                              ladies [3] 34/8 78/17 113/8     49/12
know [84] 5/2 5/13 10/10      laid [1] 106/5
12/24 16/1 20/11 21/7 21/11                                  least [10] 6/12 9/22 10/16
                              language [1] 119/4              11/6 35/2 41/17 59/18 60/4
21/14 22/21 22/23 23/1        largely [1] 117/14
24/14 24/23 26/14 26/17                                       116/1 123/16
                              last [16] 7/19 30/2 30/5       leave [4] 23/17 27/1 93/24
26/18 31/17 31/19 31/21        50/13 50/25 57/18 65/13
33/5 42/10 43/14 46/1 46/20                                   106/21
                               66/15 68/4 69/16 70/20 71/8   leaving [1] 17/2
51/9 53/6 53/10 54/17 57/2     74/25 83/3 86/17 88/20
59/20 60/15 61/12 62/11                                      Lebanese [2] 35/17 35/18
                              lasted [1] 51/1                Lebanon [4] 69/15 86/3
63/13 63/15 63/18 66/23       late [12] 35/24 42/8 42/24
67/10 67/12 68/4 69/13                                        107/8 112/19
                               45/5 46/23 57/24 61/6 64/9    led [1] 47/24
69/14 72/2 75/20 77/20 80/4    70/15 77/1 83/3 90/13
80/13 80/16 84/8 84/18                                       left [7] 23/25 26/24 30/23
                              later [9] 24/1 28/3 46/24       42/14 57/6 57/7 111/4
85/13 85/14 85/15 85/17        47/20 99/1 103/20 105/3
85/20 85/24 86/1 86/1 86/7                                   legal [6] 45/4 45/23 71/21
                               121/1 121/14                   92/25 93/3 98/11
89/12 91/24 91/25 92/5        launderers [1] 68/1
92/14 95/16 95/25 96/3                                       legally [4] 90/1 90/3 92/20
                              laundering [1] 68/15            123/20
97/17 97/19 98/3 98/5 103/1   law [24] 2/3 2/9 9/25 10/5
103/14 103/17 104/5 104/8                                    legitimate [1] 94/13
                               43/6 43/7 43/8 63/3 64/16     lend [1] 14/22
108/5 108/7 108/23 111/5       68/17 71/24 82/1 98/21
112/20 112/21 120/3                                          length [1] 14/14
                               107/12 107/13 108/13          LESOWITZ [1] 2/6
knowing [1] 11/9               113/23 117/24 118/17 120/3
knowledge [5] 12/19 19/6                                     less [2] 7/23 11/3
                               120/17 124/19 125/24 127/5    let [9] 5/7 13/6 14/6 18/4
22/14 63/2 69/18              lawful [1] 93/2
known [7] 20/15 20/20                                         26/14 43/14 63/17 90/25
                              lawfully [1] 89/22              125/19
20/21 24/19 97/20 97/24       lawsuit [19] 4/24 43/13
98/23                                                        let's [7] 17/23 23/21 74/11
                               62/25 63/1 67/19 72/7 72/10    74/24 80/24 113/16 116/24
knows [4] 22/2 98/16 99/9      91/4 98/17 102/18 102/20
113/25                                                       letter [10] 25/5 25/6 25/7
                               103/1 104/12 104/13 104/13     25/13 25/14 25/19 25/20
Kolesa [8] 16/11 17/22         104/18 104/19 114/14 121/3
67/17 96/13 96/23 103/22                                      47/10 47/14 64/2
                              lawsuits [8] 51/14 68/12       liability [4] 117/25 122/6
121/6 122/20                   71/7 79/23 79/24 104/10
Kolesa's [2] 103/18 122/21                                    122/16 123/18
                               104/14 104/16                 liable [1] 123/8
KTC [14] 38/3 38/5 38/9       lawyer [4] 43/5 101/10         Libyan [1] 77/1
 L 2:17-cv-00871-AB-SS Document
Case                       literally206
                                     [1] 68/23             104/1
                                          Filed 03/01/19 Page 151105/19
                                                                   of 170 112/20
                                                                           Page ID
 licensed [3] 120/9 120/13 litigated  [1] 71/8
                                     #:2514               loved  [1]  16/9
 124/10                         litigation [3] 5/14 5/22 54/7   loving [1] 107/12
lies [10] 51/25 88/11 88/25     litter [2] 25/9 25/12           luck [4] 8/4 8/5 9/19 9/19
 93/7 94/23 95/1 95/2 105/11    little [6] 28/20 28/21 99/20    lumped [1] 107/21
 105/20 106/24                   100/4 117/17 121/20            lunch [5] 80/7 80/7 113/7
life [11] 23/17 37/24 55/13     live [14] 12/17 14/25 22/7       125/4 128/20
 58/24 66/6 68/18 70/24 71/1     24/22 29/23 38/19 55/22        lying [1] 95/11
                                 56/2 56/3 60/18 65/22 66/9
 77/21 77/21 127/8
                                 68/20 107/13
                                                                M
light [2] 6/3 29/1                                              M.O.U [1] 56/16
like [38] 8/3 17/21 17/25       lived [4] 5/21 24/24 24/25
                                 29/25                          made [38] 5/19 5/23 6/22
 33/21 35/18 51/6 51/8 57/10                                    8/24 9/4 11/14 11/15 11/16
 57/21 63/18 63/24 69/2 70/6    living [3] 27/14 52/23 56/4
                                LLP [1] 2/6                     12/2 15/22 17/9 30/20 41/8
 70/12 71/12 75/2 76/21 77/9                                    46/12 47/22 47/23 47/24
 77/13 77/17 77/20 78/2 78/5    local [4] 37/20 56/6 56/20
                                 57/9                           48/21 51/23 53/19 56/12
 78/15 79/12 84/20 86/13                                        71/13 82/3 82/7 87/7 87/18
 86/14 88/2 88/14 88/17         located [1] 86/2
                                lodged [1] 106/20               89/17 89/19 90/4 90/9 90/17
 88/20 94/25 105/17 107/3                                       102/5 102/15 110/14 111/4
 107/17 115/18 120/1            long [18] 8/16 16/17 20/15
                                 26/5 28/15 34/24 34/24         112/12 112/13 118/25
likewise [1] 122/14                                             mail [14] 41/5 43/13 60/23
limitations [2] 114/10 121/2     34/24 37/21 48/24 49/19
                                 49/19 49/19 50/25 56/5         61/1 61/2 61/21 61/22 62/6
limitations' [1] 120/24                                         62/8 72/17 73/9 88/8 118/10
limited [2] 62/12 126/5          79/16 80/16 97/20
                                long-term [3] 28/15 37/21       118/12
line [5] 5/10 6/21 11/1 18/11                                   mailbox [1] 25/9
 106/19                          56/5
                                long-time [1] 16/17             mails [41] 55/12 58/8 61/4
linked [2] 105/6 119/16                                         61/23 61/23 62/2 62/13
linking [2] 67/23 68/14         longer [1] 95/22
                                look [22] 5/3 5/4 5/8 8/22      62/14 62/21 72/15 73/4 73/6
Linton [11] 55/6 59/8 95/4                                      73/7 73/18 74/3 74/6 74/8
 105/18 105/21 106/16            41/14 58/16 59/17 60/20
                                 64/15 74/11 76/20 79/14        79/10 86/5 86/9 97/13 97/16
 106/20 106/21 107/6 108/1                                      107/25 109/12 109/14
 108/3                           82/17 83/9 86/15 97/20
                                 111/14 112/15 112/15           109/21 110/9 110/22 110/23
Linton Besser [2] 105/21                                        112/15 117/12 117/15
 106/16                          120/11 125/22 127/6
                                looked [4] 63/18 85/22 90/7     117/17 117/19 117/21
liquid [2] 99/7 99/14                                           117/23 118/3 122/12 123/8
liquidation [8] 98/25 99/18      111/16
                                looking [5] 29/1 48/22 72/6     128/1 128/2
 99/20 99/21 99/23 100/2                                        maintaining [1] 85/20
 100/14 105/1                    75/16 76/23
                                Los [8] 1/18 1/24 2/12 4/1      make [28] 11/10 12/9 14/6
liquidators [1] 100/6                                           17/4 25/11 28/21 28/21
LISA [3] 1/23 129/14             27/17 30/20 67/2 119/19
                                Los Angeles [4] 27/17 30/20     33/21 45/13 56/10 61/16
 129/15                                                         66/1 69/11 72/20 74/2 79/18
list [8] 36/6 36/10 36/11        67/2 119/19
                                lose [1] 8/10                   81/15 82/11 97/15 98/6
 36/18 85/3 85/6 85/9 85/24                                     107/4 109/15 111/6 111/20
listed [2] 71/22 108/17         loss [1] 71/17
                                lost [2] 78/13 121/20           112/11 113/20 120/4 122/11
listener [1] 127/19                                             makes [1] 59/11
lists [4] 84/23 84/25 121/8     lot [15] 8/3 40/24 41/12 42/9
                                 65/15 79/11 79/22 79/22        making [3] 17/23 29/5 56/19
 123/22                                                         malicious [10] 48/8 48/23
                                 97/4 99/4 100/23 100/23
 M 2:17-cv-00871-AB-SS Document
Case                          55/13 55/14
                                     206 57/1
                                          Filed 57/9 58/19Page
                                                03/01/19    59/13
                                                               15259/21 66/11
                                                                   of 170     84/11
                                                                           Page ID
 malicious... [8] 49/17 50/17 59/9 60/22 61/12
                                      #:2515    61/13       84/13
54/18 66/12 71/16 77/9      61/17 62/18 63/16 64/9       meters [1] 24/25
92/23 105/8                 64/18 65/9 65/13 65/17 66/5 MICHAEL [4] 3/8 19/20
managed [2] 66/23 73/15     68/14 68/19 70/19 71/2       19/23 20/1
management [5] 36/21 49/8 71/14 71/18 72/5 72/9 72/12 mid [8] 35/24 35/24 40/15
81/21 92/3 115/4            73/24 73/24 76/19 82/18      45/24 60/10 80/11 86/6 86/7
managing [1] 102/23         84/25 85/22 85/23 88/13      middle [5] 31/2 39/12 54/6
many [14] 26/3 54/13 66/8 88/14 89/1 89/23 89/24 90/6 55/9 126/25
66/10 71/8 81/13 82/18      90/10 90/17 92/22 92/23      might [7] 6/13 11/13 23/2
84/11 86/5 94/23 104/3      94/12 95/1 97/11 101/21      25/12 29/6 63/25 65/3
104/10 105/8 105/20         105/9 105/11 107/5 107/11 Mike [1] 49/23
March [7] 42/8 42/24 45/6 109/16 112/8 124/6 124/6       milestone [2] 53/16 58/17
57/24 59/7 105/18 106/1     125/19 125/23                Millenium [1] 111/1
March 16 [1] 105/18         mean [28] 8/24 9/1 16/11     million [25] 37/23 39/13
March 16th [1] 106/1        17/14 25/12 26/17 32/1 51/7 40/3 41/2 46/11 46/13 46/16
Mark [2] 67/18 124/4        53/5 53/9 58/17 61/10 61/20 46/16 46/19 46/19 46/25
marked [3] 74/19 83/5 83/16 62/10 66/10 68/9 77/18       47/2 53/20 56/22 56/23 61/8
market [1] 37/10            78/12 79/21 80/4 80/12       61/9 99/1 99/6 100/3 100/14
married [1] 35/7            80/15 107/9 109/12 109/20 100/20 105/2 105/2 105/4
Martel [6] 4/24 5/15 11/11 110/13 115/2 121/11           millions [2] 38/25 44/11
11/11 11/16 11/17           means [2] 121/18 125/11      mind [2] 18/18 88/16
Martel's [2] 5/20 6/1       meant [1] 110/11             mine [4] 25/5 25/7 59/22
material [4] 90/12 92/9     measures [2] 27/12 27/19     84/10
110/9 116/14                media [13] 18/13 18/14 21/8 minute [3] 100/7 100/11
Matt [1] 67/16              21/9 21/12 32/9 32/12 32/14 125/19
matter [15] 6/13 6/15 26/9 32/17 51/21 65/15 66/21       minutes [10] 13/12 13/12
78/18 78/21 80/20 103/12    66/22                        24/1 26/12 77/2 98/22 100/5
113/9 113/14 113/22 117/9 meet [5] 29/8 53/6 53/7 53/7 100/6 100/9 100/11
117/24 118/17 120/17 129/8 53/7                          misinforming [1] 90/24
matters [1] 118/8           meeting [6] 42/6 42/8 42/11 misleading [3] 48/7 82/12
may [20] 9/8 12/5 19/17     42/24 44/22 49/23            95/9
20/2 22/2 33/11 33/13 33/15 meetings [4] 37/3 43/22 45/3 misrepresentation [2] 6/8
34/5 34/13 37/6 37/6 44/19 98/22                         10/15
53/17 78/25 81/2 81/15 86/1 member   [1] 106/14          misrepresentations   [1] 9/5
113/3 113/21                members [5] 8/10 24/23       missed [1] 101/3
maybe [5] 8/3 33/5 61/18    78/7 97/23 123/14            missing [1] 9/8
64/23 84/13                 members of [1] 123/14        mistake [2] 90/17 90/19
me [92] 5/8 7/1 8/16 9/1    memorandum [2] 56/16         mistakes [1] 90/19
9/17 10/6 11/3 11/8 11/12   124/19                       mistrial [2] 7/25 8/13
13/6 14/6 15/8 16/4 16/13   Memorial [1] 126/5           mobile [1] 62/11
16/21 22/11 27/25 35/17     mentioned [10] 41/23 42/2 modus [1] 15/17
35/21 35/22 37/8 43/14      43/22 45/23 47/3 69/1 71/7 mom [1] 59/9
47/16 47/25 48/5 49/19      77/2 119/5 123/1             moment [9] 8/16 32/7 42/2
49/20 49/24 51/12 51/16     mercenary [1] 106/16         45/23 69/1 74/1 74/16 83/20
52/4 54/25 55/10 55/12      mess [1] 61/19               109/6
                            met [8] 35/15 35/22 59/12 moments [2] 26/12 53/13
 M 2:17-cv-00871-AB-SS Document
Case                     Mr [38]2064/20Filed
                                        5/2503/01/19
                                              6/3 13/24Page
                                                         18/2153
                                                              18/15  34/18
                                                                 of 170    74/18
                                                                         Page ID
 Monday [2] 1/19 4/1      15/2 15/17 15/21
                                  #:2516     16/8 17/10  80/13 81/4  81/10 100/13
monetary [2] 104/17 115/22 17/13 29/13 29/16 43/14        109/6 110/7
money [17] 38/21 38/23      47/16 48/14 49/5 50/4 51/10   Mr. Kazal's [1] 16/24
39/1 41/8 41/14 41/17 41/20 57/24 61/13 62/15 68/19       Mr. Kelly [4] 36/24 48/5
61/10 66/1 68/1 68/15 81/18 71/22 71/23 72/10 73/10       49/3 49/4
81/25 95/16 105/19 106/14 79/19 80/12 81/9 81/16          Mr. Kolesa [6] 16/11 17/22
107/1                       89/23 96/12 98/23 99/8        96/13 96/23 103/22 122/20
money-laundering [1] 68/15 100/21 107/25 123/1 128/17     Mr. Kolesa's [1] 122/21
months [5] 7/22 7/23 56/17 Mr. [333]                      Mr. Mark [1] 67/18
65/14 116/2                 Mr. Adam [1] 101/23           Mr. Martel [2] 4/24 5/15
more [17] 6/3 6/13 8/10     Mr. Adam's [1] 119/7          Mr. Martel's [2] 5/20 6/1
10/22 11/4 15/12 15/15 16/4 Mr. Andrew [1] 72/1           Mr. Matt [1] 67/16
16/21 17/16 28/20 28/21     Mr. Besser [1] 61/1           Mr. Mike [1] 49/23
58/3 79/23 82/23 99/7       Mr. Brown [1] 118/11          Mr. Nicholson [1] 65/9
114/14                      Mr. Charif [1] 115/14         Mr. Parlato [1] 80/9
morning [46] 4/8 4/11 4/13 Mr. Dabab [23] 59/24 60/16     Mr. Paul Kolesa [1] 67/17
4/16 4/18 4/19 13/10 14/25 61/2 62/7 62/14 62/22 63/19    Mr. Price [2] 67/19 68/12
18/15 19/14 20/6 21/1 21/3 64/13 64/25 65/6 73/11         Mr. Richards [8] 64/20 65/1
21/7 21/15 23/24 26/6 29/17 73/13 73/14 84/8 84/11        91/17 91/21 111/9 111/23
29/21 32/20 34/7 34/8 35/20 110/25 111/10 111/22 112/2    112/1 112/5
48/1 48/8 51/22 52/1 53/14 112/6 112/10 112/14 112/17     Mr. Rodric [1] 36/1
55/6 58/20 78/16 93/5 93/7 Mr. David [160]                Mr. Ronald [2] 64/11 91/9
93/9 93/18 93/22 94/20      Mr. David's [20] 24/23        Mr. Ryan [1] 67/18
94/23 95/3 95/7 95/10 97/1 28/15 35/15 37/1 38/2 43/8     Mr. Singh [7] 46/6 46/15
105/6 105/9 105/13 106/21 47/15 53/18 53/25 56/14         61/8 61/14 72/5 99/22
most [7] 13/13 26/6 52/3    62/16 62/17 62/23 67/15       104/24
104/18 104/25 115/25        74/23 94/14 95/8 101/7        Mr. Taylor [11] 5/11 8/22
117/14                      104/2 123/14                  12/11 19/4 33/18 48/12 79/1
mother [1] 39/18            Mr. Fuentes [2] 118/11        81/2 83/7 113/1 113/19
motion [7] 3/4 9/15 33/21   118/14                        Mr. Taylor's [1] 124/8
33/23 80/5 113/20 113/20    Mr. Gebelin [4] 6/2 6/10      Mr. Tony [2] 118/13 118/16
motions [4] 7/2 7/6 7/15    8/23 10/18                    Mr. Wells [1] 96/12
98/21                       Mr. Hammond [27] 12/15        Mr. Wiener [8] 13/6 19/17
mouth [1] 110/16            13/7 13/9 13/14 13/19 13/20   31/23 33/15 80/12 80/22
move [17] 22/13 23/12 23/19 14/11 14/19 15/10 15/22       109/6 120/21
28/24 30/19 31/5 37/8 43/18 16/10 16/14 16/15 16/17       Mr. Woodward [2] 80/3
44/12 48/15 75/2 106/5      16/23 16/25 17/2 17/3 17/7    80/8
113/22 114/9 116/5 116/17 17/8 17/11 17/22 18/1 18/13     MS [1] 4/16
126/2                       18/19 20/6 29/17              much [9] 10/22 28/8 33/2
moved [7] 22/19 22/21       Mr. Hammond's [2] 13/11       33/4 75/20 97/21 99/2 99/18
26/24 31/1 31/6 55/19 57/7 14/17                          101/21
movements [1] 28/20         Mr. Hatch [1] 96/12           multi [1] 37/23
mover [1] 28/8              Mr. Joe [1] 87/10             multi-million [1] 37/23
mover-type [1] 28/8         Mr. Joe Dabab [1] 92/11       municipal [1] 40/20
movie [1] 107/4             Mr. Kazal [17] 15/13 16/20    music [1] 100/12
                            16/23 17/1 17/1 17/5 17/6     must [1] 111/3
 M 2:17-cv-00871-AB-SS Document
Case                      82/16 83/2
                                 206 83/19             nonsense
                                       Filed 03/01/19 Page 154 of[2]
                                                                  170107/18 107/18
                                                                      Page ID
 my [167]                news  [3]  53/13
                                  #:2517   53/15 54/4  normal  [2] 58/22 58/22
myself [11] 39/16 42/12 50/4 newspaper [9] 14/15 21/4      not [149]
54/8 56/12 57/24 63/20       48/2 48/3 55/4 55/5 55/7      noted [2] 19/9 82/23
82/22 83/11 87/25 90/19      58/20 65/13                   notes [1] 79/14
                             newspapers [1] 51/4           nothing [11] 29/10 33/8
N                            next [16] 19/17 24/6 33/15    62/19 81/3 94/12 107/20
name [28] 19/25 21/8 29/19 35/20 41/21 44/20 47/21         108/25 110/14 112/25 113/2
34/9 37/12 39/22 49/18 52/9 47/22 48/21 54/2 57/16 59/3    115/16
59/15 63/7 68/10 68/20       68/3 73/1 80/2 80/3           notice [10] 42/12 44/4 64/7
68/23 69/22 69/24 81/13      Nicholson [1] 65/9            64/9 64/10 64/25 74/1 91/8
84/6 85/11 85/17 91/16       niece [1] 52/7                91/8 91/19
101/24 106/17 107/7 107/19 nine [1] 106/9                  notifications [3] 119/3 119/9
108/13 110/24 119/5 120/7 Ninth [4] 123/2 127/6            119/10
name's [1] 8/15              127/16 127/18                 notified [1] 42/15
named [5] 84/18 86/2 97/17 Ninth Circuit [3] 127/6         notify [1] 42/16
107/2 128/14                 127/16 127/18                 November [2] 43/8 46/24
names [2] 51/5 81/12         no [102] 1/8 1/23 7/5 7/6     November 2009 [1] 43/8
national [1] 125/13          8/24 9/6 9/18 10/2 10/24      November 2013 [1] 46/24
nationals [2] 126/10 126/16 19/3 21/13 21/16 21/16         now [40] 7/16 7/17 9/19
nature [3] 5/13 5/14 6/4     23/16 25/8 25/11 25/17 26/8   9/24 18/9 27/9 43/13 46/9
nearly [3] 8/9 79/19 79/25   27/7 27/8 30/1 30/11 30/14    47/3 48/10 48/20 50/24
necessarily [2] 10/21 119/9 31/5 32/11 32/15 32/18         51/10 55/8 56/10 58/13
necessary [1] 93/14          33/10 49/11 50/3 50/16        62/25 63/10 66/7 67/1 67/14
need [12] 4/19 12/11 40/2    50/18 54/18 54/19 55/6 60/1   68/10 69/1 69/16 72/3 72/3
41/14 41/14 48/12 65/17      60/17 61/10 62/11 63/4        72/15 88/17 91/4 92/5 93/23
65/17 91/20 112/23 116/10 63/20 64/1 65/17 65/17           98/17 100/9 104/8 104/14
127/13                       66/15 67/11 68/18 70/18       110/12 112/9 116/10 118/7
needed [5] 8/11 38/14 38/14 71/6 73/20 75/10 77/2 78/2     125/4
40/21 56/3                   79/3 80/23 84/19 85/12        number [16] 10/25 11/12
needs [2] 108/7 117/4        85/19 86/7 87/19 92/15        22/9 28/14 46/12 52/19 62/4
negative [3] 29/1 29/7 66/12 92/18 93/1 93/25 94/3 94/3    70/18 78/10 83/8 86/7 86/16
negotiation [1] 29/2         95/18 95/20 95/21 95/25       86/23 87/6 90/1 125/20
neighborhood [8] 14/17       96/3 96/7 98/5 101/8 101/17   Number 3 [1] 87/6
15/1 17/18 18/10 18/10 24/8 106/8 108/16 108/20 109/10     Numerous [1] 21/2
24/16 119/19                 109/10 110/14 111/13
                             111/19 111/23 112/23
                                                           O
neighbors [1] 53/7
network [2] 23/19 32/7       114/20 115/8 115/10 115/21    o0o [1] 4/3
never [26] 32/16 42/1 42/1 115/21 117/4 117/7 117/17       oath [4] 48/2 95/11 96/24
42/22 49/16 51/8 51/20 54/9 117/25 118/15 118/16            114/11
54/9 58/10 62/16 65/25 66/3 120/24 121/9 121/17 123/3      object [3] 50/7 75/5 75/10
66/19 66/19 67/7 68/16       123/11 129/15                 objection [10] 19/9 21/19
68/17 69/12 74/4 74/7 74/10 non [1] 52/14                   45/19 50/10 50/19 53/23
89/17 89/19 118/11 118/12 none [4] 60/14 67/8 67/9          53/24 75/4 75/12 106/7
new [15] 13/2 23/8 28/22     82/2                          objection's [1] 50/22
29/5 29/9 40/19 47/4 49/22 nonresponsive [2] 43/19         objective [1] 89/8
53/7 55/12 55/13 71/21       44/13                         obscenities [2] 128/10
 O 2:17-cv-00871-AB-SS Document
Case                       16/13 17/18
                                  206 17/25   23/24 Page
                                       Filed 03/01/19   69/21
                                                           15570/12 83/13
                                                               of 170     90/20
                                                                       Page ID
 obscenities... [1] 128/12 24/25 25/5 25/6
                                   #:2518  25/11  26/12 90/21 104/6 107/12 120/23
observations [1] 18/21        38/13 43/7 47/12 55/3 55/3    ordered [2] 46/4 104/21
observe [2] 14/2 101/6        55/5 55/5 56/12 63/24 68/18   ordering [1] 103/23
observed [5] 14/20 14/21      71/23 71/23 71/24 76/22       orders [4] 45/13 70/8 70/9
 17/19 18/20 28/15            77/22 86/22 87/9 88/5 88/5     98/20
obstructing [1] 128/9         90/1 98/21 118/21 123/3       organization [5] 67/24 69/5
obstructs [1] 17/1            128/14                         94/16 107/11 123/17
obtain [1] 121/9             ones [4] 16/9 91/24 103/15     organizations [4] 67/24
obtained [2] 96/17 98/14      109/17                         67/25 68/15 69/2
obviously [14] 6/5 8/25      online [8] 18/15 62/5 63/7     organized [3] 67/12 68/4
 12/17 18/4 35/2 40/15 40/25 63/8 91/16 93/22 102/21         123/25
 42/9 42/11 58/2 89/8 92/25 105/16                          organizing [1] 67/5
 93/19 97/15                 only [38] 18/12 42/8 42/14     original [2] 7/23 90/21
occupation [1] 20/7           42/23 46/14 46/15 47/21       originally [2] 105/25 107/8
occurred [1] 14/2             47/23 47/24 54/11 55/3 55/5   Orozco [1] 127/17
October [12] 23/21 45/14      57/21 58/20 62/18 66/15       Orozco-Scintillian [1]
 45/25 67/4 70/14 70/15 71/4 66/22 66/24 68/21 68/21         127/17
 91/7 96/5 100/25 101/1       69/10 69/11 71/11 71/11       Oscar [1] 97/21
 101/4                        86/21 90/17 95/2 95/3 98/25   Oscar's [1] 93/17
October 2016 [3] 23/21 67/4 100/6 105/2 106/24 114/1        other [26] 8/18 10/2 11/25
 91/7                         114/5 115/14 121/17 123/5      12/12 16/6 23/20 24/23 25/6
October 26 [1] 100/25         125/16                         25/23 26/25 35/4 48/6 55/2
odd [1] 52/20                oOo [1] 128/25                  55/7 61/4 65/15 66/16 73/18
off [4] 38/24 42/25 57/25    open [1] 61/12                  81/10 81/12 91/25 96/20
 66/1                        operandi [1] 15/18              97/23 122/4 122/5 127/16
offer [7] 31/17 46/8 46/17 operate [2] 37/22 56/1           other team [1] 48/6
 53/19 94/10 105/1 105/2     operates [1] 52/19             others [5] 12/5 27/13 62/1
offered [9] 11/22 23/10      operating [3] 62/11 70/10       93/1 98/19
 31/12 31/16 46/11 59/16      91/18                         otherwise [3] 16/16 46/9
 59/23 85/22 94/24           opinion [2] 78/18 113/9         125/13
offering [2] 15/16 46/13     opinions [1] 29/7              our [46] 6/7 6/9 7/22 12/9
office [3] 35/21 53/18 64/22 opportunities [2] 36/20         12/20 12/24 20/12 20/13
officer [2] 77/22 77/23       37/10                          20/13 24/6 38/14 38/14
OFFICES [1] 2/3              opportunity  [9] 29/2 29/8      38/14 39/3 40/10 41/3 41/10
often [2] 30/6 72/17          37/19 38/17 39/7 40/9 55/13    41/16 42/12 43/10 45/7 45/7
oh [8] 9/22 22/3 25/14 36/3 99/5 100/19                      45/8 49/11 52/6 53/18 54/10
 41/14 52/16 75/1 76/20      opposing [4] 5/5 5/7 120/23     54/20 57/8 57/24 71/19 72/5
okay [7] 12/3 15/2 27/5       123/1                          78/16 80/5 87/19 91/15
 33/24 121/20 122/17 127/3 optimistic [1] 113/10             91/16 98/7 100/18 104/21
old [4] 35/10 52/6 52/7      option [2] 54/10 66/16          107/14 108/12 113/7 121/22
 78/11                       options [1] 92/20               126/1 128/20
once [3] 26/8 60/18 111/14 Orange [1] 92/12                 out [21] 5/22 6/17 18/4 18/5
one [45] 5/7 7/5 10/20 11/7 Orangewebsite.com [1]            26/9 42/23 43/2 43/2 48/4
 11/16 11/19 12/12 13/23      92/17                          49/18 57/5 58/14 59/6 67/6
 14/25 15/21 15/24 16/11     order [15] 45/24 56/7 66/17     78/24 93/19 99/21 100/21
                              69/16 69/18 69/19 69/20        104/25 113/18 128/5
 O 2:17-cv-00871-AB-SS Document
Case                      23/8 31/11
                                 206 32/16
                                      Filed 36/8 37/4 Page
                                            03/01/19   performed   [2] 5/24
                                                           156 of 170  Page72/4
                                                                            ID
 outgoing [1] 28/19       39/3 43/13 44/1
                                  #:2519  46/19  47/13 perhaps  [2] 7/18 27/16
outlets [1] 65/16              48/6 48/9 55/8 55/16 58/6    period [7] 49/19 53/11 66/6
outrageous [1] 107/5           77/7 91/4 98/17 103/16       72/18 95/23 118/25 119/14
outside [5] 24/5 119/19        117/10 119/20 119/22         perpetrated [2] 61/13 62/18
 126/10 126/16 126/20          125/12 125/14                person [22] 11/25 13/21
over [15] 7/16 8/25 9/1 9/20   particularly [1] 5/20        28/19 49/7 55/14 55/14
 17/24 21/14 24/3 24/8 26/8    parties [1] 8/8              57/10 58/22 58/22 62/10
 57/25 71/8 79/12 117/12       partner [11] 37/17 37/21     68/16 68/17 76/25 78/3
 118/25 119/14                 39/17 56/6 56/21 57/3 57/9 84/18 86/2 92/10 92/14
overcharging [1] 99/10         58/3 58/12 71/25 100/22      103/21 111/4 127/19 127/21
overruled [4] 45/21 50/22      parts [1] 120/16             person's [1] 52/9
 75/12 83/24                   party [4] 11/8 13/24 98/23 persona [1] 52/14
overwhelming [3] 72/2 72/3     104/25                       personal [6] 12/19 19/6
 99/24                         passage [1] 83/21            22/14 40/8 40/11 41/2
own [2] 116/13 118/9           passed [1] 7/22              personally [4] 14/20 30/8
ownership [3] 21/11 40/12      passport [2] 58/2 58/9       66/1 66/20
 115/4                         past [2] 7/25 62/11          persons [1] 125/12
                               pattern [4] 116/10 116/15 perspective [1] 51/19
P                              119/20 119/23                pertinent [1] 6/7
p.m [2] 1/17 128/23            Paul [3] 67/17 103/18 121/6 ph [2] 49/23 107/2
page [21] 3/4 5/10 5/10 5/25   Pause [1] 19/12              phase [8] 7/5 7/5 7/7 7/12
5/25 6/21 11/1 51/4 74/24      pay [1] 41/19                7/19 8/21 9/10 9/10
74/25 75/8 75/16 75/17         payment [1] 59/24            phone [2] 62/11 119/3
75/19 75/21 77/12 83/4         payments [1] 56/20           photo [5] 28/10 48/5 48/6
85/11 88/6 88/8 109/20         Peace [2] 69/10 69/10        94/19 95/10
pages [3] 74/17 77/15 83/16    peaceably [2] 69/23 70/7     photographs [22] 24/10
paid [4] 32/23 32/25 85/20     peaceful [4] 68/16 97/9      64/21 91/2 91/6 91/19 91/25
93/11                          97/12 107/11                 103/14 103/19 110/13
pain [3] 70/19 71/17 101/21    peacefully [1] 108/13        110/14 111/6 111/21 114/13
painful [4] 52/11 52/22 53/2   pending [3] 9/22 12/7 72/7 115/3 115/12 115/18 116/1
85/23                          people [33] 16/6 16/12 17/24 116/3 121/7 121/10 121/12
Palisade [1] 47/1              20/20 26/25 28/8 29/1 29/6 122/7
pamphlets [1] 25/4             29/8 31/7 31/8 37/3 40/1     photos [13] 24/7 48/4 63/10
paper [1] 59/1                 52/16 52/25 53/7 54/20       63/13 64/4 64/14 70/4 91/22
papering [1] 18/9              59/19 60/3 60/4 62/4 69/6    97/4 103/5 103/5 111/2
paragraph [2] 83/12 88/20      70/19 70/21 77/8 77/10       112/10
paragraphs [1] 83/8            77/18 77/19 97/6 102/1       phrased [1] 21/21
Parenthood [1] 127/7           116/13 125/11 128/16         phraseology [1] 89/3
parents [1] 29/5               people's [1] 72/22           physical [2] 127/20 127/24
Park [1] 2/11                  percent [24] 37/20 38/2 38/4 pick [1] 23/19
Parkview [1] 36/4              38/20 38/24 39/17 39/21      picture [6] 75/23 76/4 76/12
Parlato [1] 80/9               39/21 40/5 40/20 42/13       76/22 76/25 101/7
Parliament [5] 49/22 50/5      42/18 44/8 44/8 44/9 45/17 pictures [4] 24/3 65/23
65/10 82/16 83/19              46/24 56/21 61/8 61/11 99/1 75/19 75/21
parsing [1] 11/2               104/21 105/3 105/4           pinpoint [1] 126/6
part [27] 5/9 16/25 18/3       perform [1] 6/22             Piper [1] 24/21
 P 2:17-cv-00871-AB-SS Document
Case                     possession
                                206[2]   72/3
                                      Filed   98/17 Page
                                            03/01/19  96/12
                                                         157 of 170 Page ID
 placards [1] 115/2      possible [1] 11/12
                                  #:2520             primarily  [1] 96/25
place [17] 23/10 30/9 43/3       Possibly [3] 98/9 101/15     print [1] 94/19
47/25 67/10 67/13 68/5           102/3                        printed [5] 51/25 93/7 95/1
69/10 70/15 71/11 94/1 98/4      post [8] 7/2 7/6 7/15 9/14   95/2 105/11
108/9 117/8 117/9 118/22         61/4 86/5 87/18 98/6         printout [2] 3/19 74/22
119/14                           post-trial [4] 7/2 7/6 7/15  prior [5] 42/11 44/4 84/11
placed [2] 24/15 25/7            9/14                         93/2 93/3
plaintiff [5] 2/3 12/14 35/13    posted [6] 23/22 62/14 62/22 priority [1] 73/21
114/4 115/24                     119/6 121/5 122/12           prison [3] 88/12 88/25 89/11
plaintiffs [9] 1/7 4/9 4/12      poster [1] 24/12             private [8] 46/25 108/21
33/16 87/7 102/18 115/21         posters [8] 14/20 23/22 24/9 120/9 120/12 120/13 123/25
120/18 124/3                     24/14 25/22 26/5 28/9 101/6 124/4 124/10
plaintiffs' [4] 3/7 19/23 88/3   posting [1] 73/16            probably [7] 6/3 8/10 10/22
114/21                           posts [1] 18/16              72/19 80/6 100/20 113/6
plane [1] 32/23                  potential [2] 38/25 127/11 probative [5] 10/21 15/12
Planned [1] 127/7                pounds [1] 107/1             15/15 16/5 17/16
plastered [1] 24/7               power [1] 82/21              problem [1] 40/17
platform [3] 66/3 66/11          powerful [1] 70/21           problems [4] 39/5 40/14
71/11                            practical [1] 121/9          40/25 58/5
please [25] 4/7 19/22 19/24      practice [5] 61/3 62/8 73/12 procedural [1] 51/12
19/25 21/21 28/18 33/25          86/11 87/13                  proceed [2] 20/2 34/13
34/9 41/15 41/20 41/21           preceding [1] 11/20          proceeding [3] 31/12 45/13
43/14 57/16 64/17 64/17          preface [1] 13/11            51/17
68/3 74/12 78/23 81/5 81/11      prejudicial [5] 10/22 15/12 proceedings [5] 3/3 19/12
90/23 91/20 95/12 113/16         15/15 16/4 17/16             81/1 128/23 129/8
125/3                            Premier [1] 49/23            proceeds [2] 17/4 98/14
plenty [1] 9/21                  premiere [1] 71/13           process [1] 23/8
plus [3] 88/11 88/24 117/13      prepared [4] 38/15 40/4      processed [1] 40/21
point [33] 6/17 7/17 8/13        40/6 80/21                   produce [2] 32/2 98/23
9/17 10/20 12/12 18/5 24/21      presence [1] 119/18          produced [3] 72/12 84/22
33/20 35/25 39/5 42/5 55/8       present [6] 23/10 31/11 32/2 93/15
56/10 57/18 58/13 60/15          33/19 34/22 87/8             proffer [1] 13/6
63/10 64/2 64/6 64/13 65/6       presented [7] 14/10 33/16 profile [4] 76/5 76/5 76/12
67/1 92/16 108/18 119/11         96/20 114/21 115/8 115/21 76/15
123/11 123/22 124/22 125/1       117/7                        profit [1] 65/22
126/3 127/7 127/17               presents [1] 36/20           profitable [1] 40/25
poisonous [1] 59/10              preserved [1] 33/23          profited [1] 115/9
pole [3] 24/3 24/6 28/9          president [3] 5/16 35/14     program [1] 23/3
poles [3] 24/8 25/25 26/7        77/1                         programs [1] 32/2
polled [1] 8/9                   Presidential [1] 56/7        project [8] 36/18 37/18
Poof [3] 116/9 122/24 123/2      PRESIDING [1] 1/4            37/22 37/24 38/16 38/23
portion [2] 88/15 101/16         press [1] 53/13              40/12 56/1
portrayed [1] 97/5               pressuring [1] 55/10         projections [1] 37/23
poses [1] 78/3                   pretrial [1] 124/19          promise [2] 6/22 11/11
position [1] 123/12              pretty [2] 30/6 118/8        promises [1] 5/23
                                 Price [4] 67/16 67/19 68/12 promising [3] 58/10 58/10
 P 2:17-cv-00871-AB-SS Document
Case                      58/23 58/23
                                 206 59/6
                                       Filed 77/17     questioning
                                             03/01/19 Page          [1] Page
                                                           158 of 170    12/6 ID
 promising... [1] 58/10  publically  [1]
                                  #:2521  21/9         questions  [3] 29/21  79/1
promote [1] 122/8            publication [2] 21/8 121/8    81/11
promoting [1] 122/15         publications [1] 55/2         quite [3] 11/3 51/3 51/3
proof [1] 95/6               publicity [1] 66/12           quote [4] 87/11 98/7 98/8
proper [2] 55/21 99/12       publicly [4] 88/11 88/24      126/8
                             93/20 105/15
properties [1] 47/12                                       R
property [3] 6/1 36/21 55/25 publish [1] 95/7              RAAL [3] 38/2 38/5 38/11
protect [2] 58/11 127/5      published [15] 20/25 21/6
                                                           radio [2] 32/2 32/7
protected [4] 119/22 124/24 21/15 51/22 54/25 91/3 92/1    raise [1] 19/22
126/13 127/12                92/9 93/4 105/5 105/8
                             105/25 116/1 121/13 122/22    raising [1] 46/10
protection [7] 23/2 23/11                                  Ramon [1] 2/4
27/22 31/13 31/15 31/18      publishes [2] 18/14 21/7
                             pulled [1] 18/2               rather [1] 8/11
127/2                                                      raw [1] 99/2
protest [18] 30/9 51/13      punitive [2] 7/24 9/11
                             purchased [1] 128/18          Ray [1] 84/14
51/13 69/23 69/23 70/15                                    reach [1] 127/13
94/9 97/11 97/12 117/8       purpose [5] 12/1 65/11
                                                           reached [1] 92/24
118/7 118/21 119/1 119/17 66/15 102/8 123/13               reaction [1] 26/16
120/1 120/2 123/23 124/9     purposes [3] 6/7 11/19
                             11/21                         read [20] 5/1 6/5 18/18
protest-type [1] 30/9                                       50/13 59/11 60/3 83/13
protested [1] 109/11         pursuant [1] 129/5
                             pursue [4] 71/9 92/20 93/2     86/22 88/3 88/8 88/20 90/7
protesting [2] 70/7 70/11                                   90/23 94/18 95/12 107/25
protestors [3] 17/23 119/18 97/10                           115/15 117/14 119/9 125/20
128/8                        pursuing [1] 93/3
                             push [1] 125/19               reading [5] 54/23 66/11 88/9
protests [13] 67/1 67/6                                     88/15 88/22
67/12 68/5 94/8 118/9        put [28] 23/8 25/4 38/21
                             39/1 39/15 40/4 40/6 41/5     ready [2] 19/16 125/6
118/19 119/15 123/17                                       realize [3] 41/11 61/17 90/8
123/25 128/1 128/4 128/5     41/17 59/18 68/13 71/2
                             71/18 72/24 76/20 76/21       realized [2] 8/8 8/10
protocol [2] 50/6 65/11                                    really [8] 71/5 72/20 77/20
proud [2] 49/1 98/7          90/18 99/2 99/4 99/4 99/4
                             99/6 99/8 99/14 109/16         100/18 107/16 111/13
prove [1] 120/18                                            117/10 123/11
proved [1] 96/18             112/1 115/1 115/6
                             puts [3] 77/20 77/21 79/8     realm [1] 108/13
proven [2] 48/10 49/12                                     reason [9] 35/16 44/5 44/8
proves [1] 46/9              putting [4] 40/11 57/4 86/8
                                                            94/13 103/18 114/17 116/5
provide [6] 40/8 41/24 93/14 110/16                         116/17 118/4
124/23 125/1 126/4           pyschiatry [1] 30/12
                                                           reasonable [1] 127/19
provided [4] 48/3 48/4 48/7 Q                              reasonably [1] 84/9
54/12                        Qaddafi [1] 77/1              reasons [2] 102/10 102/11
providing [3] 14/12 95/9     qualify [1] 110/19            reassure [1] 27/6
95/9                         quality [1] 97/6              recall [8] 4/22 28/2 95/23
proviso [2] 38/22 38/22      question [18] 6/19 6/21 9/3    96/1 103/17 110/18 112/8
psyche [1] 28/16             10/25 13/1 41/21 44/16         128/13
psychology [1] 30/13         44/20 47/21 48/13 54/2        receive [6] 25/3 64/2 73/9
public [14] 47/22 47/23      57/16 59/3 68/3 68/4 73/1      99/18 100/13 119/3
47/24 48/21 49/21 49/24      100/13 127/6                  received [14] 3/18 35/20
50/24 51/2 52/22 58/15       questioned [1] 43/16           40/20 42/1 75/14 92/21
 R 2:17-cv-00871-AB-SS Document
Case                         regenerated  [1] 97/3
                                     206 Filed            100/17
                                               03/01/19 Page 159 of 170 Page ID
 received... [8] 99/20 100/2 register [2] 56/18
                                      #:2522    116/14   reorganized  [1] 97/4
 100/4 101/10 106/11 110/25    registered [5] 55/24 64/21     repay [2] 88/10 88/23
 112/8 119/8                    81/25 82/6 123/5              repays [2] 89/14 89/21
receiving [5] 22/25 40/19      registrant [1] 84/25           repeat [4] 81/11 89/22 101/3
 117/16 117/16 123/23          registrar [1] 43/1              118/5
recess [6] 78/16 80/7 80/24    registration [4] 116/2 121/5   rephrase [2] 21/22 44/20
 80/25 113/7 128/21             122/23 123/6                  reply [1] 54/9
recipient [1] 127/10           registrations [2] 121/1        report [18] 47/12 49/21 50/8
reclaim [1] 45/8                121/13                         50/12 50/20 52/1 52/2 52/2
recognize [2] 74/18 76/25      regulations [1] 129/9           58/11 65/8 71/17 82/15 83/4
recollection [1] 5/12          reinstated [2] 45/16 104/21     83/7 83/18 92/22 97/23
recommend [2] 27/11 27/18      reject [1] 69/8                 106/24
recommendations [1] 27/3       rejected [1] 46/15             reported [4] 94/20 94/23
record [14] 5/2 6/15 12/7      relate [2] 17/10 17/11          117/16 129/7
 19/25 21/5 34/10 47/20        related [3] 6/6 11/5 32/12     Reporter [1] 129/15
 47/24 58/8 60/21 69/20        relates [13] 6/13 7/2 10/5     reports [1] 50/22
 106/22 107/10 115/16           10/7 12/4 12/6 12/9 13/7      represent [1] 84/22
recross [5] 3/7 3/12 109/1      15/20 16/16 18/20 79/6        representation [4] 6/20
 110/3 110/5                    124/7                          11/14 11/15 87/14
RECROSS-EXAMINATIO             relationship [10] 5/21 5/22    representations [2] 5/19
N [1] 110/5                     16/15 18/19 36/9 36/11         11/10
redirect [7] 3/7 3/12 29/10     36/25 39/5 40/14 56/8         representing [1] 8/24
 33/9 33/10 109/2 109/4        relentless [3] 26/25 27/10     reprint [2] 3/20 105/25
redrafting [1] 103/4            27/10                         reprinted [1] 97/3
refer [4] 77/7 77/10 83/15     relevance [1] 79/5             republished [2] 97/1 97/3
 83/17                         relevant [5] 14/13 14/17       reputation [3] 20/19 68/20
reference [5] 54/14 97/25       14/23 14/24 15/10              72/22
 101/19 118/12 125/11          reliable [2] 13/10 57/11       request [4] 12/8 96/18
referral [2] 49/22 83/11       relief [6] 113/23 113/25        112/12 112/13
referred [3] 71/14 83/8 83/9    114/3 116/23 116/25 117/2     requested [1] 90/12
referring [7] 5/9 86/21        relocate [1] 55/9              requirement [4] 10/11 39/25
 96/10 96/11 98/10 101/25      remain [1] 42/16                41/1 41/3
 102/1                         remained [1] 20/17             requirements [1] 90/15
refers [1] 106/24              remarkable [1] 87/21           requiring [1] 66/17
reflects [1] 97/5              remember [2] 23/24 24/10       resale [1] 61/7
refresh [1] 5/11               remind [2] 7/1 80/19           research [2] 78/21 113/14
refusal [1] 99/12              removal [3] 103/24 104/6       reside [3] 20/9 34/20 34/21
refute [1] 102/5                111/15                        resident [1] 56/5
regard [4] 90/3 94/5 94/8      remove [9] 26/7 64/13 64/17    resort [1] 66/15
 102/9                          90/12 101/18 101/18 111/1     respect [28] 5/20 6/7 69/8
regarding [3] 6/18 56/11        111/18 112/10                  73/21 79/9 99/10 99/10
 87/7                          removed [6] 14/5 14/21          103/4 109/9 114/8 114/19
Regardless [2] 122/11           90/15 91/23 111/7 111/21       115/17 115/19 115/23 116/7
 123/11                        removing [2] 25/22 26/5         116/23 117/1 117/6 117/11
regards [1] 56/13              Renewables [7] 46/22 61/7       117/19 117/22 118/2 118/7
                                98/15 99/3 99/15 99/17         118/10 118/23 119/2 119/17
 R 2:17-cv-00871-AB-SS Document
Case                      34/13 34/22
                                 206 35/5
                                      Filed 44/1 44/3 Page
                                            03/01/19    119/13
                                                           160 of 170 Page ID
 respect... [1] 120/5     44/5 54/9 61/16
                                  #:2523  72/20  72/20 said [44] 9/21 15/2 15/9
respectfully [2] 15/19 16/7     72/21 72/22 74/2 74/2 74/25    16/12 18/3 26/23 26/24
respects [1] 9/18               75/16 75/17 75/23 76/22        27/15 28/7 30/15 30/19
respond [1] 74/3                80/7 81/4 81/6 93/22 97/10     30/24 31/11 31/12 31/22
response [10] 6/11 6/20 9/8     100/8 106/9 109/2 109/15       35/19 37/25 41/14 42/2
 10/25 74/5 87/5 87/9 87/9      110/3 113/3 113/19 116/10      42/17 48/16 49/5 57/10 58/5
 117/18 124/12                  116/19 120/20 124/3 125/12     59/14 59/17 60/1 61/20
responses [2] 86/15 86/21       126/21 127/15 128/20           64/15 65/1 68/8 76/20 86/18
responsibilities [1] 110/23    rights [3] 45/8 71/9 124/25     94/24 99/24 100/19 103/10
responsibility [5] 84/15       rise [1] 120/2                  103/22 109/11 109/18 110/9
 108/11 109/18 109/23 110/8    risk [4] 40/10 77/21 77/21      110/21 124/2 126/15
responsible [9] 70/19 70/23     78/3                          sale [1] 98/14
 86/8 92/7 101/21 121/23       Rocks [4] 35/14 47/13 48/25    same [20] 11/7 11/19 20/12
 122/1 122/6 122/10             49/10                          24/24 28/9 50/19 59/1 59/1
rest [9] 33/17 88/10 88/23     Rod [1] 27/13                   87/24 87/25 88/19 89/3 89/8
 89/14 89/21 89/22 89/23       Rod's [1] 27/7                  101/11 102/15 102/18 117/5
 120/1 128/3                   RODRIC [19] 1/6 4/10 6/22       118/4 120/23 127/16
restaurant [1] 22/11            11/7 11/10 11/19 22/6 22/8    San [1] 2/4
restaurants [1] 52/20           22/11 24/3 24/7 26/14 28/10   satisfactory [1] 92/24
restore [1] 45/7                36/1 87/3 87/10 91/14         Saturday [1] 32/20
result [4] 28/16 43/24 77/24    106/18 114/4                  save [1] 99/16
 97/7                          Rodric David [3] 4/10 11/7     saw [13] 14/25 15/23 15/25
resulted [4] 5/22 78/9          11/19                          17/17 17/23 24/6 39/8 69/20
 104/16 108/12                 Rodric's [5] 20/21 24/4         70/9 70/14 77/15 114/13
resultingly [1] 14/11           24/11 24/25 26/2               116/2
resume [2] 19/16 81/5          role [1] 67/5                  say [27] 6/11 9/13 9/16 9/17
resumed [1] 81/1               Ronald [3] 64/11 91/9 91/11     10/9 15/3 15/14 15/25 16/3
retain [1] 109/8               room [5] 16/24 17/2 18/4        17/23 21/16 24/9 26/18
retained [1] 61/8               18/5 18/24                     27/24 41/5 44/5 44/8 48/17
retrieve [1] 112/16            round [1] 33/6                  68/19 71/5 72/24 76/2 76/12
return [5] 38/20 58/1 58/1     rubbish [1] 54/24               80/22 87/12 100/10 124/16
 58/8 89/9                     ruckus [1] 17/25               saying [13] 10/12 13/11 24/2
returned [2] 22/6 90/14        rule [4] 10/5 10/10 50/9        41/14 55/10 58/4 67/25
returns [1] 89/23               113/23                         79/12 83/23 126/22 126/23
revenue [1] 37/23              ruling [2] 12/4 19/10           126/24 128/2
reverse [1] 45/4               run [3] 48/8 54/5 55/1         says [3] 11/9 18/2 18/8
reversed [2] 44/7 44/7         running [3] 23/25 24/2 55/7    scared [3] 22/22 22/23 22/24
review [1] 111/12              runs [1] 52/19                 scenes [2] 32/3 98/20
Richards [11] 64/11 64/20      Ryan [1] 67/18                 school [8] 24/1 27/15 29/4
                                                               52/6 52/8 69/25 70/3 78/11
 65/1 91/9 91/11 91/17 91/21   S                              Scintillian [1] 127/17
 111/9 111/23 112/1 112/5      S-I-L [1] 39/23
ridiculous [1] 44/11                                          scrape [1] 121/18
                               sadly [1] 104/23               search [4] 63/6 63/24 76/20
right [51] 9/21 9/24 10/18     Safe [1] 33/14
 18/25 19/14 19/21 19/22                                       103/15
                               safely [1] 38/19               searches [2] 103/6 103/9
 20/2 22/18 33/13 33/18 34/5   safety [3] 117/20 117/20       seated [1] 19/24
 S 2:17-cv-00871-AB-SS Document
Case                      109/21 206
                                 110/9Filed
                                       110/22  110/23Page
                                            03/01/19  showed  [2]170
                                                          161 of   18/9Page
                                                                        117/3
                                                                            ID
 sec [1] 88/5             111/9 112/2 112/7
                                  #:2524     112/9    shown  [1]  108/17
second [9] 7/10 7/12 13/23      117/12 118/13 119/6 123/9     shows [1] 123/23
 72/19 74/25 114/3 116/24      separate [2] 11/14 16/24       shut [2] 65/18 104/8
 117/1 124/22                  separately [4] 114/6 114/18    shy [1] 110/22
secondary [1] 114/23            116/7 117/4                   sic [1] 25/9
secondly [1] 125/23            September [6] 37/16 54/5       sick [1] 59/11
secret [1] 31/9                 54/15 54/16 54/16 54/16       sickening [1] 76/14
secretive [1] 28/20            September 2008 [1] 37/16       Sida [1] 107/2
section [2] 87/9 129/5         September 2010 [3] 54/5        side [12] 10/13 18/3 23/20
sector [2] 36/21 39/9           54/15 54/16                    26/25 54/10 58/14 59/17
secure [3] 36/18 37/17 40/9    series [5] 47/25 54/14 54/15    59/19 66/3 66/4 73/23 97/10
security [8] 27/12 27/19        117/12 118/3                  sidebar [1] 4/24
 28/1 40/2 40/5 40/6 128/6     serious [1] 78/6               sides [1] 28/12
 128/18                        serve [3] 88/12 88/25 89/11    sign [2] 24/9 100/8
see [15] 15/10 28/5 63/9       service [1] 40/3               signature [1] 110/24
 66/13 75/21 75/23 76/21       Services [1] 55/25             signatures [1] 100/10
 76/22 77/12 85/11 93/21       serving [1] 107/14             signs [9] 23/22 101/6 101/9
 108/1 112/15 120/6 128/22     set [7] 8/18 8/20 37/16 39/6    101/13 101/18 101/19 115/1
seeing [3] 26/8 36/20 79/4      67/22 84/4 86/15               119/24 122/15
seek [4] 53/9 53/10 78/8       SETH [3] 2/3 2/3 4/9           SIL [1] 39/23
 103/23                        Seth Wiener [1] 4/9            similar [3] 28/11 89/5 89/11
seeking [4] 44/14 58/8         sets [1] 86/20                 similarities [1] 87/21
 122/18 122/19                 setting [2] 56/20 123/12       similarity [1] 88/1
seem [1] 10/13                 settled [2] 95/21 105/14       simple [1] 63/6
seemed [2] 58/16 58/16         seven [2] 30/21 56/17          simplification [1] 12/1
seems [4] 8/3 10/6 10/23       several [1] 97/24              simply [2] 40/15 127/14
 124/6                         shaken [1] 128/16              since [8] 20/16 21/6 46/21
seen [5] 61/23 68/13 76/4      share [3] 53/4 102/8 104/21     53/22 53/22 65/14 104/8
 109/13 120/8                  shareholding [1] 42/13          104/11
sees [2] 17/22 37/9            shares [5] 43/3 43/10 57/8     Singh [14] 39/22 40/5 41/4
self [2] 52/7 78/12             57/24 98/22                    46/6 46/15 61/8 61/14 71/23
self-harm [2] 52/7 78/12       she [7] 23/25 53/9 53/9         72/5 87/3 87/11 98/23 99/22
sell [1] 98/25                  53/10 53/10 53/11 78/12        104/24
selling [2] 46/15 46/18        shed [1] 6/3                   sinister [1] 46/19
send [9] 60/24 62/6 62/8       shelf [1] 40/1                 sip [1] 74/12
 72/17 74/5 87/2 87/9 97/13    shift [1] 123/18               sir [38] 29/18 29/22 29/24
 112/16                        shock [1] 26/8                  30/1 30/25 31/3 31/25 32/18
sending [4] 55/12 73/3 73/5    shoes [1] 27/7                  32/22 33/1 33/13 34/5 35/7
 74/6                          short [1] 5/21                  45/5 74/15 78/25 84/21
senior [1] 107/1               short-lived [1] 5/21            86/24 88/1 88/5 88/7 88/14
sense [4] 15/8 107/5 111/16    shortly [5] 36/17 37/16         88/19 89/16 89/22 90/2
 120/4                          59/13 83/15 83/17              90/19 90/24 91/24 93/23
sent [24] 41/4 47/9 62/5       should [5] 11/18 13/11          94/6 95/12 105/10 106/22
 63/17 64/9 72/15 74/8 79/10    27/16 27/22 115/11             107/18 109/10 110/15 113/3
 87/3 87/10 101/12 103/11      show [5] 16/19 18/1 41/20      sister [1] 59/9
                                105/17 105/22                 sit [3] 66/7 83/8 83/20
 S 2:17-cv-00871-AB-SS Document
Case                      77/24 92/16
                                 206 95/21   103/3 Page
                                      Filed 03/01/19 Sparrow
                                                        162 of[1]
                                                               17090/9
                                                                    Page ID
 situation [2] 46/3 90/8  111/17 111/18
                                  #:2525 119/11      speaking [1] 71/5
six [3] 24/17 30/20 35/10       127/16                        Special [1] 86/15
six-year-old [1] 35/10         somehow [4] 18/8 96/8          specific [7] 17/9 27/18 83/12
small [2] 39/1 75/19            98/13 115/11                   83/21 111/20 120/12 122/22
snapshot [1] 56/15             someone [13] 9/5 17/21         specifically [1] 104/6
so [119] 5/2 6/3 6/10 6/12      31/12 40/3 44/3 53/1 58/23    speech [4] 119/25 126/9
 6/23 7/13 8/11 9/10 10/6       61/10 66/11 77/10 78/14        127/10 127/25
 11/24 11/25 12/7 12/25         78/14 125/23                  spell [2] 19/25 34/9
 13/23 14/13 15/19 19/11       someone's [2] 63/7 126/19      spelled [1] 34/11
 19/17 20/12 24/19 25/1 25/1   something [29] 6/11 9/8        spend [1] 26/5
 25/8 28/24 30/6 31/5 31/8      10/1 18/11 35/18 43/25 44/3   spent [3] 41/19 79/11 99/13
 32/21 33/4 33/22 36/13 39/3    46/18 51/6 54/22 70/13 71/1   Spiram [1] 90/16
 39/20 40/7 40/8 40/11 41/2     72/21 73/15 77/9 77/17 78/2   spirit [1] 116/12
 42/5 42/14 42/22 43/11         78/5 78/14 92/4 94/12         splashed [1] 51/4
 43/11 43/15 43/25 46/8         101/10 101/12 102/23 107/3    sponsor [2] 38/17 58/4
 46/18 47/1 48/7 48/23 48/23    107/17 112/2 112/7 119/14     sponsored [1] 57/22
 49/9 49/17 49/17 51/6 52/22   sometime [2] 60/10 61/6        sponsoring [1] 55/20
 53/2 53/2 53/8 54/22 55/17    somewhere [3] 52/24 60/10      sprayed [1] 15/1
 56/2 57/9 57/12 58/7 58/9      69/14                         spraying [1] 14/16
 59/12 59/18 60/17 60/22       son [4] 23/25 35/19 35/22      squeeze [1] 8/12
 61/1 62/3 62/9 64/18 65/16     69/25                         staff [10] 52/20 57/6 67/15
 65/16 65/19 65/21 68/22       sons [1] 26/4                   67/16 67/20 74/23 94/14
 69/20 69/21 70/7 70/8 70/10   soon [8] 22/6 41/10 45/5        96/12 104/2 117/15
 70/12 71/4 72/14 75/19         53/16 90/14 91/20 99/25       stage [1] 27/6
 75/21 78/1 79/4 79/11 80/10    100/11                        stalking [17] 21/17 114/3
 80/13 80/15 80/20 82/1 82/2   sorry [26] 8/3 8/15 14/15       116/20 117/18 117/23 118/6
 86/7 87/14 92/4 92/20 102/8    17/14 25/14 25/15 25/18        118/24 119/12 119/17
 102/10 110/12 112/5 112/20     25/19 42/17 74/12 75/1         119/21 120/1 120/2 120/15
 112/24 114/6 114/14 114/16     86/18 87/4 88/5 88/5 89/16     123/7 123/8 124/7 125/25
 116/5 116/12 116/17 116/24     89/16 92/5 94/6 101/1 101/2   stalkings [1] 123/9
 117/22 119/24 120/14 125/3     101/3 106/2 118/13 122/25     stamped [3] 88/3 88/18 97/4
 126/22                         126/14                        stand [9] 4/23 49/19 50/13
social [3] 52/13 66/21 66/22   sort [15] 10/20 11/14 13/1      68/20 81/5 92/8 92/8 107/12
sold [3] 46/23 46/25 105/4      18/5 18/7 27/22 36/21 51/5     107/13
solictor [2] 43/12 43/16        54/17 54/22 63/16 80/10       standing [2] 6/10 119/24
some [53] 4/19 6/13 8/22        80/11 89/15 117/19            standpoint [1] 52/13
 9/18 10/16 11/14 11/25 14/2   sort-of-facility-management    stands [1] 12/4
 15/9 15/9 17/23 18/5 18/7      [1] 36/21                     star [1] 51/15
 18/24 27/22 35/16 35/25       sought [1] 104/6               start [5] 18/9 20/13 29/2
 36/13 39/1 39/5 39/13 40/2    sounds [2] 17/25 107/3          37/9 53/15
 42/5 46/25 49/3 51/8 52/10    sources [1] 13/10              started [7] 25/24 36/12
 54/23 55/8 56/10 57/18 58/5   South [8] 23/8 40/19 47/4       41/11 41/12 61/11 61/15
 58/13 61/23 63/10 64/6         49/22 71/22 82/16 83/2         63/13
 64/13 65/6 67/1 67/3 67/19     83/19                         starting [1] 79/21
 69/16 69/23 70/2 76/19        space [4] 59/17 59/23 62/12    starts [1] 5/9
                                92/14                         state [11] 4/7 7/18 8/16 10/5
 S 2:17-cv-00871-AB-SS Document
Case                          stress [1]
                                      20678/8                 76/14
                                             Filed 03/01/19 Page 16377/10 78/1
                                                                     of 170    82/1ID92/13
                                                                             Page
 state... [7] 10/6 19/25 20/7 stressful  [1]
                                       #:252651/3             94/16 107/10  108/2 112/16
 34/9 87/2 101/23 115/25      stricken [4] 22/16 43/20       such a [1] 78/1
stated [2] 96/8 127/18         44/19 48/18                   suddenly [2] 44/2 58/24
statement [2] 89/13 98/1      strike [5] 22/13 43/18 44/12   sue [1] 93/9
statements [4] 11/22 11/24 44/14 48/16                       sued [4] 72/9 93/10 102/14
 17/9 53/25                   stripping [2] 99/21 100/21      102/16
states [10] 1/1 88/9 125/9    strong [1] 65/15               suffered [3] 18/24 70/20
 125/17 126/12 126/17         structure [2] 37/15 41/13       79/6
 126/20 127/17 129/6 129/10 structures [1] 31/7              suffering [1] 101/22
status [3] 6/25 7/1 7/4       struggling [2] 39/10 40/23     suffice [1] 122/16
statute [4] 114/10 119/22     studio [1] 119/19              sufficient [1] 125/13
 120/24 121/2                 STUDIOS [31] 1/6 4/5 4/9       suggested [2] 23/1 27/22
statutory [3] 115/23 116/15 5/16 5/19 5/21 6/2 6/15 6/21     suggesting [1] 79/24
 122/19                        11/6 11/10 11/14 11/18        suggestion [2] 10/16 121/4
steal [3] 43/10 72/22 98/22 11/25 17/24 62/1 62/4 64/3       suggests [4] 9/25 11/12
stealing [1] 91/15             64/7 71/10 72/11 72/13         122/9 125/21
stenographically [1] 129/7 74/23 91/14 96/21 97/14           suing [4] 71/14 82/25 89/25
step [5] 26/10 33/14 34/5      102/12 107/4 114/1 123/15      93/17
 78/25 113/4                   128/6                         Suite [3] 1/24 2/7 2/11
steps [1] 45/7                Studios' [5] 67/16 67/20       Sunday [1] 94/20
STEVEN [2] 2/6 4/12            72/13 96/12 121/19            Superior [1] 102/20
Steven Gebelin [1] 4/12       stuff [11] 15/1 15/23 15/23    Supplemental [1] 86/14
still [8] 7/5 7/7 8/22 9/14    52/17 54/23 62/10 70/4 70/6   support [14] 14/12 15/17
 12/4 55/11 61/8 125/25        77/20 79/22 111/18             16/19 18/1 23/18 30/24 31/6
stole [9] 68/8 88/10 88/24    stunned [1] 26/17               55/20 56/3 65/15 70/5 76/3
 89/9 89/14 89/23 96/8        sub [1] 60/1                    83/13 85/23
 102/13 102/16                subject [4] 29/10 78/21        supporter [1] 70/4
stoled [1] 89/21               108/25 113/14                 supportive [1] 65/13
stolen [7] 57/24 67/15 67/21 subjected [2] 127/20 127/24     supposed [4] 12/23 38/9
 69/22 69/24 94/14 96/13      submit [1] 127/13               38/12 92/10
stop [9] 14/6 24/17 27/1 27/2 submitted [3] 78/18 83/18      supposedly [1] 106/13
 70/10 74/6 95/11 104/1        113/9                         Supreme [3] 71/21 83/2
 104/3                        subpoena [1] 96/17              125/10
stories [5] 53/13 53/14 53/15 subsequent [3] 28/2 42/24      sure [21] 9/5 12/9 14/7
 54/4 55/1                     61/7                           16/23 19/5 25/11 41/8 41/23
story [16] 46/20 49/24 54/5 subsequently [3] 46/21 61/4       62/3 79/18 87/12 93/16
 54/10 58/14 59/6 59/18        64/20                          97/15 97/16 101/25 102/24
 59/19 60/1 65/12 65/14 66/4 subsidiary [2] 18/14 32/9        103/25 104/9 111/19 112/11
 66/4 73/23 84/17 97/10       substantial [7] 15/6 37/19      128/11
stray [1] 79/21                37/23 40/10 93/11 94/25       surety [1] 111/24
strayed [1] 79/22              105/14                        surname [2] 34/11 81/13
street [9] 1/24 24/6 24/7     substantially [1] 40/7         surprising [1] 123/20
 24/8 24/16 25/1 25/2 25/25 suburb [1] 24/18                 surveillance [4] 96/5 120/5
 119/24                       suburbs [2] 24/20 24/22         120/7 124/9
streets [2] 22/8 24/17        successful [1] 45/15           survive [1] 41/9
                              such [12] 10/11 55/7 67/25     suspended [1] 68/11
 S 2:17-cv-00871-AB-SS Document
Case                        113/13 206 Filed 03/01/19 Page
                                                        94/15
                                                           164 of 170 Page ID
 sustained [9] 21/21 22/15 talked [1]  72/15
                                    #:2527             terrorists [1] 68/1
 43/20 44/19 48/18 50/10     talking [7] 6/15 12/16 52/9 tested [1] 6/24
 54/1 81/22 82/3              54/13 73/18 76/17 101/20     testified [14] 5/15 19/7
SWORN [2] 19/23 34/6         tangential [1] 18/17           29/23 38/9 50/21 86/8 92/6
Sydney [50] 13/10 18/14      tape [1] 26/11                 103/5 110/18 114/11 117/13
 20/10 20/25 21/3 21/6 21/7 target [1] 58/25                119/8 121/24 128/17
 21/15 22/7 22/9 23/22 24/14 TAYLOR [22] 2/9 2/10 4/14 testifies [1] 17/3
 24/20 25/17 27/16 28/5       4/20 5/11 6/12 8/22 12/11    testify [16] 13/15 14/1 14/19
 28/14 29/23 30/20 31/2 32/8  19/4  29/13  29/16 29/19      14/24 15/5 15/20 15/22 17/8
 34/21 35/15 47/13 48/1 48/8 33/18 48/12 48/14 79/1         17/17 17/19 18/19 18/22
 49/6 51/22 52/1 53/14 55/6 79/19 80/12 81/2 83/7 113/1 18/23 110/7 112/22 128/7
 58/19 61/9 70/11 93/5 93/7 113/19                         testimony [33] 12/18 12/18
 93/9 93/18 93/21 94/23 95/3 Taylor's [1] 124/8             13/2 13/7 13/12 13/17 14/11
 95/6 95/10 97/1 101/5 105/6 team [2] 48/6 112/23           14/17 14/22 15/4 31/22
 105/9 105/13 106/21 117/10 tearful [1] 26/22               48/16 50/8 50/20 57/13
Sydney's [1] 40/20           technical [12] 42/22 62/9      69/16 79/22 83/22 89/6
Syrian [1] 35/18              62/10  85/6  90/10 90/11      90/16 92/19 93/25 95/8
system [2] 30/24 128/18       90/22 92/14 95/21 103/3       96/21 102/4 103/19 112/5
systems [3] 11/11 11/16 28/1 103/21 111/4                   121/6 122/21 123/24 124/2
SYVERSON [1] 2/6             technically [2] 39/20 42/14 127/22 128/12
                             technology [1] 62/12          Texas [1] 25/16
T                            telegraph [2] 24/6 24/8       than [14] 7/23 8/10 8/11
Tabet [1] 36/24              television [1] 32/2            15/12 15/15 16/4 17/16
tabled [1] 49/21             tell [14] 16/21 27/5 43/5      73/18 79/24 96/20 99/7
tablets [1] 53/10             51/20 52/15 53/1 61/18        114/15 121/5 128/3
tactic [1] 99/22              64/13  66/3  67/14 84/25     Thank    [15] 12/3 19/19 19/24
tagged [1] 119/4              101/18 108/8 108/24           29/13 33/13 34/14 68/6
take [40] 5/2 5/4 5/8 26/12 telling [6] 35/17 37/8 73/23 80/24 82/5 82/10 113/3
 34/24 38/22 44/3 45/4 45/7 89/20 97/10 125/23              113/5 113/17 120/20 128/22
 46/14 46/18 47/25 49/19     tells [1] 16/24               thankfully [1] 49/20
 57/12 64/4 64/7 65/7 66/18 ten [5] 24/18 51/1 57/25       Thanksgiving [1] 30/5
 67/10 72/21 73/25 74/1       58/7 70/20                   that [595]
 74/11 74/12 74/16 78/16     tenants [1] 48/25             that's [82] 6/4 6/8 10/3 10/5
 80/24 84/15 90/1 91/17      tender   [4] 36/6 36/10 36/11  10/5 10/25 11/3 15/24 16/2
 91/18 97/8 98/24 104/25      36/18                         16/4 16/13 17/18 17/20
 109/15 109/18 109/23        term [5] 28/15 31/15 37/21 17/25 18/16 19/9 28/23
 110/23 113/7 128/20          56/5 119/4                    31/16 32/9 32/16 33/4 34/19
take-down [1] 64/7           terminate [1] 100/22           34/23 35/6 35/22 36/14
takedown [1] 91/8            terms [4] 70/16 70/18 71/5 36/17 38/6 38/7 38/8 41/2
taken [12] 40/10 40/24 43/3 101/20                          41/15 42/3 42/21 44/10
 44/25 49/3 55/22 56/17      terrible [5] 51/7 53/3 55/4    44/24 45/2 45/11 45/11
 69/23 80/25 103/6 103/19     70/2 77/24                    45/19 49/12 49/21 54/24
 121/15                      terror  [2]  69/12 126/25      55/25 60/7 61/3 61/12 61/25
taking [6] 23/9 44/9 90/3    terrorism [3] 69/6 77/16       63/18 65/5 66/25 68/20
 92/25 98/11 108/10           108/3                         68/25 72/14 74/2 76/9 79/24
talk [4] 78/19 78/20 113/12 terrorist [4] 68/14 69/2 70/4 80/14 80/17 80/18 83/18
 T 2:17-cv-00871-AB-SS Document
Case                        47/14 47/14
                                   206 47/20   48/7 50/3Page
                                        Filed 03/01/19    123/13
                                                             165 124/18
                                                                 of 170 124/24
                                                                        Page ID
 that's... [21] 83/22 83/23 51/2 51/20 51/21
                                    #:2528    53/23       125/17 126/25 127/1 128/9
 92/22 94/12 97/12 100/16       54/13 55/6 55/22 56/3 56/4     128/9 128/15 128/17 128/18
 102/23 103/8 103/12 104/1      56/12 57/18 58/4 58/16 59/7    128/19
 110/16 111/8 114/14 116/22     60/11 63/10 66/10 68/10       they're [9] 20/20 40/1 69/5
 117/10 120/3 120/3 122/21      68/22 69/16 70/2 70/8 70/12    69/14 74/22 87/25 89/11
 123/3 123/16 125/21            71/22 72/7 75/5 76/21 79/2     93/19 123/5
theft [1] 102/21                79/3 80/22 83/12 90/11 91/5   they've [8] 19/7 70/20 91/15
their [23] 16/8 23/16 23/17     93/7 94/18 95/2 97/25 103/3    93/20 94/24 96/13 102/14
 23/17 23/18 23/18 25/7         104/5 104/12 104/12 104/14     102/16
 30/23 30/23 30/23 31/9         105/8 105/11 111/22 114/13    Thief [2] 24/11 28/11
 33/17 37/1 49/1 69/9 69/9      114/20 115/8 115/10 115/13    thing [20] 15/24 16/2 16/11
 121/8 122/23 123/5 123/12      115/20 117/7 118/3 118/3       16/13 17/18 17/20 17/25
 123/13 124/18 124/19           118/12 119/16 121/4 121/8      24/10 55/11 66/24 68/18
them [60] 14/21 20/17 23/15     128/6 128/7                    68/19 68/21 69/11 72/23
 24/21 25/2 25/7 26/9 26/10    there's [33] 6/18 6/23 7/5      73/24 74/2 92/13 112/16
 26/12 30/21 31/4 36/9 36/10    8/3 8/20 8/24 9/9 9/10 9/14    117/5
 36/11 36/18 36/20 36/22        9/17 9/18 9/22 10/4 10/23     things [14] 6/6 8/12 14/2
 37/3 37/4 38/18 52/21 60/15    10/24 24/2 25/8 26/4 58/20     15/9 18/22 25/25 27/17 72/2
 62/3 62/5 63/17 66/13 67/16    64/17 65/17 75/10 79/22        72/3 77/13 93/19 104/1
 69/7 69/7 69/8 69/8 70/9       83/5 87/21 116/10 117/4        111/17 115/18
 70/12 71/23 71/23 71/24        117/25 118/15 118/15          think [27] 6/8 13/2 15/14
 75/20 76/19 83/9 83/16         120/11 120/24 123/10           16/4 30/24 31/12 38/9 61/6
 83/17 86/9 86/11 86/12 91/4   thereafter [1] 65/6             64/9 64/23 70/14 74/1 76/19
 93/10 93/17 95/12 95/12       Thereupon [1] 128/23            79/19 79/25 80/18 83/7
 97/16 101/7 110/24 114/6      these [22] 16/12 24/22 25/24    86/24 94/18 96/23 103/2
 114/22 117/5 117/14 117/16     26/25 45/3 55/1 61/23 62/1     107/16 110/16 111/17
 121/18 121/18 123/15           68/8 74/3 74/6 74/8 76/16      112/18 113/6 117/3
themself [1] 78/14              77/8 77/11 77/15 78/9 100/6   third [6] 11/8 72/19 98/23
themselves [2] 44/3 44/5        100/9 123/25 127/2 128/16      104/24 125/1 126/2
then [29] 6/20 11/5 16/19      thesis [1] 82/18               Thirty [1] 106/9
 17/3 18/5 24/18 26/9 36/15    they [82] 6/22 15/11 16/6      Thirty-nine [1] 106/9
 36/19 43/1 43/2 45/24 58/4     22/21 22/22 22/23 22/24       this [205]
 61/1 61/4 61/9 61/11 61/15     22/25 23/2 23/8 23/10 23/17   THOMAS [1] 2/6
 62/6 62/14 65/1 73/9 80/2      23/19 24/16 24/17 25/2 26/7   those [33] 18/22 27/21 35/5
 80/8 80/8 80/9 119/10 120/2    27/1 27/1 28/1 30/23 31/1      41/24 42/1 49/2 50/13 50/14
 127/11                         31/6 31/6 31/8 31/9 31/9       50/14 50/16 50/22 53/15
there [107] 4/19 5/17 5/19      31/17 31/20 31/20 36/5 36/5    62/14 63/13 67/6 70/5 70/9
 5/24 6/6 6/12 6/14 6/19 7/6    36/7 42/16 46/6 46/8 46/8      81/22 82/14 94/5 94/8 96/18
 7/9 7/13 7/14 9/12 10/15       46/10 48/22 48/24 50/17        96/19 97/5 101/9 103/9
 10/15 13/1 14/6 15/23 18/1     56/22 67/10 70/23 71/18        103/14 117/19 117/21
 18/6 18/7 22/7 24/7 25/4       74/1 79/9 82/1 86/2 93/10      117/24 119/5 119/13 119/20
 25/5 25/6 31/8 36/19 39/6      93/11 93/19 94/24 95/1        though [4] 83/20 89/6 121/4
 39/25 40/24 41/1 41/3 42/5     102/14 102/16 103/25 104/2     123/20
 42/9 42/15 42/15 43/23         110/24 115/11 115/12 119/6    thought [3] 11/8 25/12
 44/16 44/25 45/14 46/19        121/5 121/15 121/17 122/6      123/12
                                122/19 123/4 123/10 123/12    thousand [1] 44/10
 T 2:17-cv-00871-AB-SS Document
Case                         time [51]
                                     2068/9Filed
                                            8/1103/01/19
                                                 12/20 Page
                                                         107/20
                                                            166 107/22
                                                                of 170 107/25
                                                                       Page ID
 threat [8] 16/22 47/15 74/8  12/20 12/23  12/24
                                      #:2529     16/17   107/25 108/14 109/16
 89/15 89/21 90/2 127/11         20/17 29/9 30/2 33/17 33/19    114/20 115/9 115/16 118/2
 127/18                          39/15 40/6 46/12 47/6 47/7     118/3 118/12 118/13 118/16
threaten [1] 16/8                47/19 49/4 49/19 51/15 56/4    118/18 119/17 122/9 122/12
threatened [8] 13/15 13/16       56/19 58/16 59/12 62/25        123/22 124/1
 14/11 15/14 15/16 16/4          62/25 63/22 63/23 65/2 67/3   Tony Kazal [2] 88/9 119/17
 16/20 47/18                     70/17 79/11 80/15 81/24       Tony Kazal's [1] 124/1
threats [7] 15/10 15/20          82/6 88/12 88/25 89/11        Tony's [7] 67/21 73/7 76/5
 18/23 22/25 89/17 89/19         95/23 97/20 101/11 106/5       77/22 78/10 86/9 96/14
 127/5                           110/12 113/6 114/12 114/16    too [8] 18/3 18/17 25/2 27/6
three [17] 5/6 8/7 8/7 26/4      114/19 118/25 121/12           77/23 98/16 99/9 100/4
 57/5 57/13 62/23 74/14          122/22                        took [20] 18/22 26/12 30/9
 86/20 114/2 114/5 114/10       time-barred [2] 114/16          64/12 67/12 68/5 70/15
 114/15 116/1 121/2 121/22       114/19                         92/19 92/21 94/1 98/4
 123/7                          timely [1] 116/14               103/14 108/9 110/8 117/8
through [35] 6/5 8/1 11/3       times [8] 47/3 52/11 57/25      117/9 117/17 118/8 118/22
 15/8 20/13 22/8 24/19 24/19     58/7 58/11 58/21 84/11         119/14
 24/20 26/11 37/1 38/18 39/6     84/13                         top [3] 75/19 75/21 75/23
 40/21 42/24 43/7 49/21         tired [1] 57/4                 total [3] 51/1 86/6 99/14
 49/24 51/6 53/12 55/21         titan [1] 20/21                totally [1] 50/17
 57/23 59/21 60/2 66/5 67/18    title [2] 125/20 129/6         Touma [1] 36/23
 71/3 71/18 71/19 74/16         to Mr. Taylor [1] 6/12         towards [3] 101/4 111/18
 76/19 80/1 85/23 92/23         Tobin [3] 43/6 71/24 71/25      122/13
 96/17                          today [7] 12/20 12/25 63/1     training [1] 30/12
throughout [4] 11/7 37/24        66/7 80/20 112/17 113/10      transaction [2] 39/24 43/17
 47/3 56/25                     together [4] 36/2 36/16        transcript [6] 4/25 6/5 12/10
THUNDER [37] 1/6 4/4 4/9         39/16 117/3                    95/13 129/7 129/9
 5/16 5/16 5/19 5/21 6/2 6/15   told [9] 16/25 22/11 27/25     transcripts [1] 95/12
 6/21 11/6 11/9 11/13 11/18      66/23 78/11 88/12 88/25       transfer [1] 92/11
 11/25 17/24 62/1 62/4 64/3      91/20 95/10                   transferred [2] 92/17
 64/7 67/15 67/20 71/10         toll [2] 18/21 19/7             106/25
 72/11 72/13 72/13 74/23        ton [1] 40/21                  transfers [1] 9/20
 91/14 96/12 96/21 97/14        TONY [81] 1/9 4/14 35/4        travel [1] 77/19
 102/12 107/4 114/1 121/19       36/23 38/3 38/3 42/12 42/25   travels [2] 33/14 112/20
 123/15 128/6                    43/24 45/6 53/17 55/13        treated [1] 117/4
Thunder Studios [2] 97/14        55/20 56/3 56/4 56/13 57/19   treatment [1] 78/8
 123/15                          57/20 57/21 57/22 57/23       trial [27] 1/16 4/6 7/2 7/6
Thunder Studios' [2] 72/13       57/25 58/3 58/7 58/11 60/12    7/10 7/11 7/12 7/15 7/15
 96/12                           61/13 62/18 71/19 72/5 73/3    7/22 7/25 8/1 8/7 8/19 8/21
Thunderstudios.com [1]           73/5 73/9 73/25 76/1 85/15     9/14 10/14 11/7 11/20 11/20
 114/13                          86/14 87/2 87/5 87/8 87/14     11/21 12/7 19/16 34/22 47/4
Thursday [2] 86/17 86/23         87/17 87/25 88/9 89/3 91/12    63/1 108/6
ticket [1] 32/23                 93/10 93/21 93/22 94/21       trial's [2] 8/25 9/1
ties [1] 94/21                   94/24 98/7 98/22 99/5         tried [2] 27/5 27/6
till [1] 56/25                   102/19 105/6 105/14 106/14    trip [6] 33/6 34/24 36/22
                                 106/25 107/17 107/19           36/25 37/7 49/3
 T 2:17-cv-00871-AB-SS Document
Case                       under [18]
                                  206 10/17  23/9 38/10Page
                                       Filed 03/01/19   updates  [1]170
                                                            167 of    123/23
                                                                         Page ID
 tripled [2] 100/16 100/18 38/12 39/22 48/2
                                   #:2530    82/1 96/17 upgrading    [1] 27/25
trouble [4] 64/16 68/17 79/4113/23 114/3 114/9 114/11 upload [1] 60/24
 105/19                     115/24 116/8 117/24 119/20 uploading [2] 73/16 92/3
true [6] 9/9 9/16 84/17 98/1119/21 124/15               upon [3] 51/7 53/4 127/21
 127/18 129/6               understand [12] 4/18 10/11 upset [3] 57/4 58/2 59/15
trust [1] 98/18             18/16 19/8 41/18 44/25      Urquidez, [1] 125/10
trusted [1] 21/3            48/21 70/8 79/18 79/25      us [33] 4/25 8/12 27/1 35/19
truth [1] 66/13             118/24 124/6                 37/21 38/24 39/8 41/15
try [7] 8/12 28/24 39/8 45/4understanding [28] 5/17      41/16 41/17 41/19 41/20
 71/1 80/20 104/3           5/18 6/4 12/14 30/19 38/11 42/10 42/14 42/22 54/11
trying [5] 13/4 36/5 37/7   50/14 56/16 63/2 63/5 63/9 54/19 55/23 56/17 56/21
 79/18 101/23               63/23 68/22 69/3 70/11       57/10 57/25 67/23 67/23
turn [8] 36/15 74/24 84/20  73/20 91/13 94/13 94/19      77/7 89/9 89/10 91/14 91/16
 86/13 86/14 88/2 88/17     95/20 103/8 110/10 110/21 96/14 96/15 99/12 105/2
 124/13                     111/8 111/22 111/24 111/25 use [1] 70/21
TV [1] 5/16                 112/4                       used [3] 87/2 87/9 89/4
tweet [3] 66/24 119/5 119/9 understood [2] 19/1 126/14 ushers [1] 16/23
                            undertook [1] 56/19
tweets [4] 118/25 119/2
                            undischarged [2] 95/24 96/1
                                                        V
 119/6 119/13                                           Valeria [1] 24/21
Twitter [3] 66/22 119/4     unequivocally [1] 121/24
                            unfounded [1] 77/14         valuable [2] 98/24 104/25
 119/7                                                  value [1] 41/12
two [27] 7/5 7/7 7/19 7/22  UNITED [11] 1/1 31/2
 7/23 8/21 9/10 9/11 31/1   81/16 125/9 125/17 126/12 valued [1] 47/1
 32/21 35/5 35/10 35/11 38/1126/17 126/20 127/17 129/6 van [5] 28/5 28/7 28/8 28/10
                            129/10                       28/12
 43/22 46/24 50/1 51/14                                 vans [2] 70/10 101/6
 80/13 90/13 98/25 100/10   United States [4] 125/17
                            126/12 126/17 126/20        various [1] 118/25
 104/14 105/3 105/18 122/4                              vehicle [4] 28/8 28/13 55/25
 122/5                      unless [2] 10/4 46/19
                            unlike [1] 71/2              56/23
two-and-a-half [3] 46/24                                veiled [2] 47/15 54/10
 98/25 105/3                unprotected [1] 127/21
                            unsolicited [1] 46/8        venting [1] 89/12
type [4] 28/8 30/9 36/21
 63/7                       until [12] 10/4 24/17 47/20 venture [12] 31/5 36/16
                            68/11 78/18 88/10 88/23      37/12 37/14 38/10 38/22
types [1] 55/1                                           39/17 55/8 56/15 56/15
                            89/14 89/21 89/22 89/24
U                           113/9                        56/22 100/22
U.S [6] 1/23 25/9 25/12     untrue [3] 48/11 48/23      verdict [14] 5/1 6/17 6/18
125/10 125/24 129/15        77/14                        6/24 7/7 7/13 7/19 7/23 9/13
UAE [21] 22/7 36/19 37/8 untruthfullness [1] 10/17       9/24 10/23 11/3 12/1 12/6
37/11 38/19 39/9 49/3 55/19 unusual [1] 7/21            Verdugo [1] 125/10
56/2 56/5 56/7 56/9 56/11   up [29] 6/10 7/1 7/19 14/25 Verdugo-Urquidez, 494 [1]
57/6 81/21 81/23 81/25 82/1 16/3 17/23 18/9 23/19 37/16 125/10
99/5 100/20 104/13          38/15 39/6 40/4 49/19 53/6 verify [1] 111/6
Unacceptable [1] 108/3      56/20 60/21 61/12 63/8      version [2] 59/19 60/4
unbeknownst [1] 57/1        67/22 72/20 72/24 76/21     versus [6] 4/5 123/2 125/9
unbelievable [1] 78/13      77/23 84/4 86/9 90/18 99/7 126/5 127/8 127/17
Uncle [2] 24/3 24/3         102/23 108/1                very [55] 20/20 20/21 23/16
 V 2:17-cv-00871-AB-SS Document
Case                      25/11 33/25
                                 206 51/8
                                      Filed 55/13      we'd168
                                            03/01/19 Page    [2]of75/2
                                                                   170 75/10
                                                                        Page ID
 very... [52] 26/22 28/19 55/14 55/15 58/6
                                  #:2531    64/15 69/6 we'll [8]  19/19 33/22 38/24
 28/22 28/25 29/5 38/13        69/7 79/23 83/12 88/15        75/5 80/6 90/25 123/24
 40/15 43/4 43/4 45/14 47/9    93/23 113/19 126/3            128/20
 49/1 49/1 49/1 49/18 49/21    wanted [7] 35/19 37/8 37/9    we're [22] 6/15 7/6 9/13
 51/23 52/10 52/10 52/10       41/13 55/15 70/25 72/19       12/16 17/14 17/15 19/11
 53/11 53/11 53/19 55/15       wants [7] 5/2 12/25 15/22     39/18 40/9 41/17 52/24
 57/4 57/4 58/2 59/7 59/21     15/25 17/18 80/4 116/13       52/24 56/1 60/22 63/1 64/16
 62/12 65/13 66/5 66/5 73/24   wary [3] 27/16 28/21 28/25    68/1 77/18 79/7 79/21 79/25
 77/23 78/5 78/5 78/5 78/6     was [381]                     89/12
 78/6 89/5 89/11 90/9 90/23    wasn't [17] 5/18 12/17 40/4   we've [13] 7/24 10/3 13/2
 97/9 99/20 101/21 105/10      40/6 40/25 41/16 62/3 82/4    13/3 47/3 61/23 71/20 72/15
 105/11 107/24 110/15          87/12 92/3 93/1 94/21 97/16   73/18 74/18 76/17 109/12
 123/15                        103/12 108/23 112/23          120/7
vice [1] 5/16                  128/15                        wealthy [1] 40/8
victimized [1] 13/22           waste [7] 39/7 39/9 40/16     website [86] 14/16 60/2 60/8
victims [1] 60/22              40/20 40/21 46/11 46/14       60/13 60/18 60/19 60/25
videos [1] 120/6               water [1] 74/12               62/14 62/22 63/11 63/14
viewed [1] 114/11              way [14] 13/1 24/7 24/20      64/14 65/3 65/7 65/18 65/22
viewers [1] 101/13             26/24 42/22 55/13 62/23       65/24 66/8 66/10 66/18
views [1] 29/7                 65/21 65/22 77/5 115/10       67/22 68/11 73/16 73/17
violate [1] 125/24             117/5 117/8 121/9             73/22 74/22 75/11 79/9 84/2
violated [2] 90/21 90/22       we [107] 4/19 4/24 7/2 8/8    84/4 84/14 84/16 84/17 85/1
violence [2] 127/20 127/24     8/9 8/10 8/10 8/11 9/24       85/4 85/7 85/21 86/6 86/9
visa [3] 55/21 58/1 58/9       12/11 13/1 16/11 19/16        87/18 87/23 89/7 90/11
visiting [2] 31/7 36/19        20/12 20/18 33/20 36/9        91/18 92/1 92/4 92/7 92/9
visitors [1] 66/8              37/20 38/3 38/16 38/17 39/3   92/11 92/12 92/16 92/19
voice [1] 87/22                39/6 39/8 39/16 39/17 40/2    94/18 96/11 96/16 96/22
voicing [1] 87/19              40/16 40/16 41/10 41/13       96/24 96/25 97/7 102/2
VOIR [2] 3/7 3/12              41/14 41/15 42/1 42/14 46/9   102/5 103/24 104/7 109/19
VOL [2] 3/7 3/12               46/13 46/20 47/18 52/10       109/24 110/8 111/2 111/7
vote [1] 44/25                 53/19 54/8 54/9 54/13 54/20   111/12 111/19 114/12 115/3
voted [2] 42/25 57/25          55/4 56/20 57/18 58/4 58/5    115/4 115/5 115/6 115/17
                               58/17 58/17 58/18 61/10       116/4 121/19 122/1 122/7
W                              64/15 67/18 67/19 67/19       122/7 122/10 122/13 122/15
Wait [2] 16/10 125/19          68/1 68/1 68/12 70/14 71/24   122/20 122/23
waiting [2] 7/7 19/20          72/2 76/22 77/19 77/19        websites [10] 68/8 68/22
waived [3] 124/15 124/17       78/12 78/16 78/23 80/3 80/7   70/6 76/17 77/11 78/9 91/15
124/18                         80/10 81/3 83/16 83/20        92/21 96/19 104/8
wake [1] 72/20                 84/14 86/22 87/19 89/8 93/3   week [4] 35/2 50/13 57/18
Wales [8] 23/8 40/19 47/4      99/4 99/4 99/4 99/20 100/4    69/16
49/22 71/22 82/16 83/2         100/15 100/18 101/10          weekend [1] 19/15
83/19                          102/19 106/5 107/9 107/11     weeks [2] 30/3 30/3
walk [2] 15/8 53/20            107/13 108/12 114/9 116/2     well [39] 5/8 9/13 10/9 12/24
Walkers [1] 47/9               116/5 116/9 116/17 118/7      12/24 19/14 20/20 20/21
walking [1] 22/10              118/16 120/3 120/6 120/16     25/2 25/6 32/3 32/3 46/3
want [19] 9/2 14/6 23/2        122/9 122/15                  48/23 50/22 54/5 54/15 55/2
 W 2:17-cv-00871-AB-SS Document
Case                      115/12 206
                                 123/4Filed
                                       125/10  126/7 Page
                                            03/01/19   33/15
                                                          16980/12 80/22
                                                              of 170  Page81/9
                                                                            ID
 well... [21] 55/19 57/19 126/19 127/9 127/18
                                  #:2532       127/19  109/6 120/21  123/1
59/21 61/5 68/10 72/8 72/14   whereabouts [1] 31/9          wife [8] 53/4 62/15 70/2
73/5 79/7 84/8 84/9 94/19     whether [8] 6/19 44/16        70/3 76/19 78/10 78/10
98/16 99/9 102/17 102/19      101/13 104/5 107/22 108/14    128/17
115/19 116/6 116/18 121/2     122/11 123/11                 will [37] 4/22 13/8 13/15
127/5                         which [46] 9/11 14/23 15/6    14/19 14/22 15/5 33/17 34/1
well-known [1] 20/20          17/4 18/14 18/15 23/7 31/9    35/20 38/17 38/22 39/16
Wells [1] 96/12               37/18 37/22 38/1 38/3 39/22   39/17 39/20 39/21 42/16
went [8] 8/12 16/12 18/1      43/13 48/1 48/10 56/22        53/20 54/23 56/23 59/17
24/5 25/24 46/13 59/8 77/11   62/13 62/22 65/1 67/23        60/2 69/11 69/12 71/12
were [137]                    70/14 83/4 86/16 86/20 88/3   75/13 83/15 88/23 89/22
weren't [3] 71/4 71/5 128/9   88/5 88/8 91/8 91/24 105/24   89/22 89/23 99/7 99/25
West [1] 1/24                 105/25 113/10 114/10          100/11 106/9 113/10 124/2
WESTERN [1] 1/3               114/19 116/13 117/13          126/3
what [135]                    117/17 118/4 118/5 119/13     Williamette [1] 127/8
what's [24] 9/8 13/6 16/13    121/2 121/6 123/21 126/4      Willoughby [1] 36/24
16/15 20/19 21/14 24/19       126/6                         Wills [1] 67/18
27/15 43/2 50/13 50/20        while [3] 48/6 95/11 96/24    Wilshire [1] 2/7
52/16 57/9 59/18 63/8 66/25   whilst [3] 23/9 56/20 98/24   wish [5] 6/11 10/19 33/18
76/5 76/6 76/20 76/21 79/13   who [44] 8/14 12/15 12/17     51/7 80/22
106/13 108/23 124/12          12/19 13/19 13/21 19/20       wishes [1] 12/14
whatever [8] 13/2 58/4        21/7 32/23 36/25 37/21        withdrawn [1] 103/3
70/22 73/16 111/3 112/8       39/18 40/1 40/5 47/16 48/24   within [4] 36/20 108/13
112/12 119/4                  49/4 49/23 56/21 59/5 59/14   121/2 126/12
whatsoever [4] 67/8 67/9      61/10 67/12 67/17 67/18       without [5] 42/11 44/4 54/7
115/22 118/18                 68/4 75/11 80/8 84/25 85/3    55/20 55/22
when [43] 4/22 6/22 9/6       85/6 85/9 85/13 85/20 95/4    witness [32] 3/7 3/12 12/9
12/23 23/10 28/24 30/4 31/9   96/16 106/16 107/12 107/13    12/17 12/19 14/10 15/14
31/22 32/19 35/23 39/15       116/13 123/19 123/25          19/5 19/18 19/23 23/2 23/6
43/1 44/6 48/20 51/9 52/8     125/12 128/16                 23/10 25/13 25/20 30/8
53/15 54/4 57/3 57/23 59/11   who's [9] 17/22 26/1 40/7     31/12 31/15 31/17 33/11
61/6 62/8 63/6 63/7 63/13     56/6 58/23 64/11 75/25 80/2   33/15 33/25 34/6 42/21
63/15 70/14 70/15 75/6        115/15                        47/16 50/21 51/15 67/17
77/11 77/17 78/4 80/4 80/7    whoever [1] 73/24             80/2 81/5 86/21 124/4
93/19 94/17 99/7 101/9        whoever's [1] 91/18           witness's [1] 48/16
110/21 116/3 128/8            whole [3] 23/17 55/11 99/20   wits' [1] 26/23
When's [1] 30/2               whom [1] 67/15                woke [1] 14/25
where [41] 5/1 10/3 14/14     whose [1] 120/7               won [1] 41/10
16/10 20/9 22/7 24/22 27/14   why [19] 10/21 22/21 22/23    won't [5] 27/1 27/1 27/1
27/14 31/12 34/20 36/22       24/3 78/16 78/23 79/9 79/10   89/21 118/5
37/8 41/4 42/12 42/25 43/8    81/4 85/17 85/24 87/12 93/2   wonderful [1] 19/15
45/11 45/16 46/10 48/4        97/13 107/19 108/4 111/8      Woodward [3] 80/3 80/8
52/24 68/11 69/13 71/11       112/17 124/16                 124/4
71/22 83/4 95/16 96/13        widespread [1] 24/14          word [2] 107/13 110/18
100/25 101/2 112/20 112/21    WIENER [14] 2/3 2/3 4/9       words [11] 28/11 70/5 76/13
                              13/6 17/13 19/17 31/23        77/12 109/20 109/21 110/16
 W 2:17-cv-00871-AB-SS Document
Case                       wrong [10]
                                  206 49/20  68/18
                                       Filed 03/01/19   88/22
                                                      Page 17089/5 89/12
                                                               of 170    90/17
                                                                       Page ID 91/1
 words... [4] 110/20 122/2 68/19 72/23 72/24
                                   #:2533     73/24     91/4 91/10 91/16 91/21 92/9
128/15 128/19                 89/9 93/20 107/24 125/21       93/10 94/9 97/18 97/25 98/2
work [10] 16/12 16/16 17/22 wrongdoing [2] 50/3 82/24        98/9 99/17 100/15 100/15
32/6 38/19 40/7 43/25 49/1 wronged [1] 50/2                  102/19 103/8 104/2 104/4
72/4 123/14                  wrote [7] 43/12 57/25 60/23     104/18 109/14 109/21
worked [4] 32/14 32/16 46/6 62/13 62/21 87/8 107/25          109/22 109/25 110/11
48/25                        www.kazalfamilystory.com        110/24 112/12 113/21
working [8] 26/9 32/4 39/18 [1] 101/14                       116/21
43/5 43/6 98/19 98/20        www.lisamariecsr.com [1]       yet [6] 6/24 7/6 7/11 7/13
106/16                        1/25                           8/20 116/22
                                                            you [497]
works [4] 18/13 120/25       Y                              you'd [6] 61/1 61/1 61/20
122/22 123/4                 yeah [13] 5/6 12/12 14/4
world [7] 23/20 26/25 36/8 18/18 35/20 56/5 61/3 64/24       61/20 63/6 82/7
37/5 55/16 69/10 69/11                                      you'll [3] 89/13 90/8 108/1
                              67/4 69/19 75/22 76/7 76/11   you're [36] 6/10 9/2 9/21
worldwide [1] 77/18          year [16] 7/16 7/17 7/20
worry [1] 15/11                                              11/2 12/22 18/3 25/16 30/15
                              35/10 35/23 47/20 47/22        31/23 32/3 40/2 52/8 52/14
worse [1] 51/7                48/21 52/6 52/7 60/8 68/11
worth [3] 38/25 40/2 44/10 71/21 78/11 83/3 117/13           52/22 52/23 52/23 54/23
would [69] 8/10 9/13 9/17 year-plus [1] 117/13               69/20 70/3 78/4 78/7 79/12
10/9 10/13 16/1 18/12 18/16 years [20] 16/18 27/9 30/17      82/14 83/20 86/8 90/24 91/5
19/6 21/16 27/5 27/8 27/24 30/21 31/1 46/24 48/25 50/1       92/6 96/10 97/8 101/25
27/25 28/1 28/4 30/5 38/20 65/21 66/8 70/20 71/8 81/13       110/12 110/15 125/23
38/21 39/8 46/18 51/20                                       126/22 127/25
                              97/24 98/25 105/3 114/10      you've [20] 9/4 15/9 32/16
56/22 59/1 60/24 61/16        114/15 116/16 121/2
61/17 62/1 62/6 62/9 63/24 years' [1] 35/11                  33/22 35/2 41/19 44/1 44/1
67/10 68/13 72/17 73/9                                       44/2 51/3 51/5 52/16 53/6
                             yelling [2] 128/10 128/12       53/6 67/17 71/7 90/7 90/7
74/24 79/12 80/3 83/12       yes [120] 4/21 6/20 6/23
86/11 87/12 87/21 88/14                                      104/10 117/22
                              20/18 21/2 21/10 22/3 22/3    young [2] 35/10 35/19
94/9 94/18 103/10 104/15      22/20 23/4 23/24 24/25 25/4
106/5 107/3 107/17 111/16 25/23 25/23 26/20 27/17           youngest [1] 23/25
112/2 112/7 112/9 113/22                                    your [162]
                              27/20 28/4 28/4 28/6 28/17    Your Honor [39] 4/11 4/21
114/9 116/5 116/17 117/24 29/24 30/7 30/22 30/25 31/3
118/17 119/3 121/8 121/18 31/14 31/16 31/25 32/22            4/25 5/2 8/15 9/9 10/9 12/13
122/3 125/3 126/19 127/19 33/1 33/12 34/1 35/3 35/8          12/25 19/1 21/19 22/13
127/20 127/23                                                33/16 33/20 34/7 43/18
                              35/10 36/3 42/4 42/21 45/14    44/12 45/19 48/15 50/7
wouldn't [11] 18/4 51/7       46/23 48/14 51/12 61/6
62/10 66/10 69/6 69/7 73/14 61/22 62/3 62/5 63/12 63/22      50/19 53/24 75/2 75/5 80/4
92/5 111/5 112/21 128/19                                     83/22 105/24 106/6 110/2
                              64/15 64/23 65/5 65/8 65/18    113/2 113/21 115/14 115/20
wrapped [2] 26/11 28/10       65/20 67/3 68/6 72/9 73/5
write [4] 60/1 61/15 61/20                                   119/15 120/1 120/22 120/25
                              73/6 73/8 73/12 74/14 74/15    124/13 126/1
61/22                         74/20 75/18 75/22 75/24
writing [5] 58/7 60/20 60/23 76/5 76/24 77/14 81/17         Your Honor's [1] 126/3
87/19 109/12                                                yours [1] 72/21
                              81/21 82/9 82/13 83/15 84/3   yourself [8] 32/25 52/5
written [7] 43/9 54/18 58/19 84/5 84/17 84/21 86/4 86/12
59/7 59/11 109/23 118/15                                     52/15 52/18 52/21 52/21
                              87/16 87/24 88/7 88/20         53/1 103/9
